 

Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

 

MASTER LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS
TO
MASTER LEASE

 

 

  

      Page ARTICLE I     1  

1.1

Leased Property 1   1.2 Single, Indivisible Lease 2   1.3 Term 2   1.4 Renewal
Terms 2 ARTICLE II     3   2.1 Definitions 3 ARTICLE III     24   3.1 Rent 24  
3.2 Late Payment of Rent 25   3.3 Method of Payment of Rent 25   3.4 Net Lease
25 ARTICLE IV     26   4.1 Impositions 26   4.2 Utilities 27   4.3 Impound
Account 27 ARTICLE V     28   5.1 No Termination, Abatement, etc 28 ARTICLE VI  
  29   6.1 Ownership of the Leased Property 29   6.2 Tenant's Property 30   6.3
Guarantors 30 ARTICLE VII     30   7.2 Condition of the Leased Property 30   7.3
Use of the Leased Property 31   7.4 Competing Business 32 ARTICLE VIII     33  
8.1 Representations and Warranties 33

 

 

 

i

--------------------------------------------------------------------------------

 

 

  8.2 Compliance with Legal and Insurance Requirements, etc 34   8.3 Zoning and
Uses 35   8.4 Compliance with Ground Lease 35 ARTICLE IX     38   9.1
Maintenance and Repair 38   9.2 Encroachments, Restrictions, Mineral Leases, etc
39 ARTICLE X     40   10.1 Construction of Capital Improvements to the Leased
Property 40   10.2 Construction Requirements for All Capital Improvements 41  
10.3 Landlord's Right of First Offer to Fund 42 ARTICLE XI     44   11.1 Liens
44 ARTICLE XII     47   12.1 Permitted Contests 47 ARTICLE XIII     48   13.1
General Insurance Requirements 48   13.2 Maximum Foreseeable Loss 50   13.3
Additional Insurance 50   13.4 Waiver of Subrogation 50   13.5 Policy
Requirements 50   13.6 Increase in Limits 51   13.7 Blanket Policy 51   13.8 No
Separate Insurance 51 ARTICLE XIV     52   14.1 Property Insurance Proceeds 52  
14.2 Tenant's Obligations Following Casualty 53   14.3 No Abatement of Rent 53  
14.4 Waiver 54   14.5 Intentionally Omitted 54   14.6 Termination of Master
Lease; Abatement of Rent 54 ARTICLE XV     55   15.1 Condemnation 55

 

 

 

ii

--------------------------------------------------------------------------------

 

 

  15.2 Award Distribution 56   15.3 Temporary Taking 56   15.4 Intentionally
Omitted 56   15.5 Termination of Master Lease; Abatement of Rent 56 ARTICLE XVI
    56   16.1 Events of Default 56   16.2 Certain Remedies 60   16.3 Damages 60
  16.4 Receiver 61   16.5 Waiver 61   16.3 Application of Funds 62 ARTICLE XVII
    62   17.1 Permitted Leasehold Mortgagees 62   17.2 Landlord's Right to Cure
Tenant's Default 69   17.3 Landlord's Right to Cure Debt Agreement 69 ARTICLE
XVIII     70   18.1 Sale of the Leased Property 70 ARTICLE XIX     71   19.1
Holding Over 71 ARTICLE XX     71   20.1 Risk of Loss 71 ARTICLE XXI     71  
21.1 General Information 71 ARTICLE XXII     72   22.1 Subletting and Assignment
72   22.2 Permitted Assignments 72   22.3 Permitted Sublease Agreements 75  
22.4 Required Assignment and Subletting Provisions 76   22.5 Costs 77   22.6 No
Release of Tenant's Obligations; Exception 77 ARTICLE XXIII     77   23.1
Officer's Certificates and Financial Statements 77

 

 

 

iii

--------------------------------------------------------------------------------

 

 

  23.2 Confidentiality; Public Offering Information 80   23.3 Financial
Covenants 82   23.4 Landlord Obligations 82 ARTICLE XXIV     83   24.1
Landlord's Right to Inspect 83 ARTICLE XXV     83   25.1 No Waiver 83 ARTICLE
XXVI     83   26.1 Remedies Cumulative 83 ARTICLE XXVII     84   27.1 Acceptance
of Surrender 84 ARTICLE XXIII     84   28.1 No Merger 84 ARTICLE XXIX     84  
29.1 Conveyance by Landlord 84 ARTICLE XXX     84   30.1 Quiet Enjoyment 84  
30.2 Lessor Liens 84 ARTICLE XXXI     85   31.1 Landlord's Financing 85   31.2
Attornment 86   31.3 Compliance with Facility Mortgage Documents 86 ARTICLE
XXXII     89   32.1 Hazardous Substances 89   32.2 Notices 89   32.3 Remediation
89   32.4 Indemnity 89   32.5 Environmental Inspections 90 ARTICLE XXXIII     91
  33.1 Memorandum of Lease 91   33.2 Tenant Financing 91 ARTICLE XXXIV     91

 

 

 

 

iv

--------------------------------------------------------------------------------

 

 

  34.1 Expert Valuation Process 91 ARTICLE XXXV     93   35.1 Notices 93   35.2
Deemed Approval Period with respect to certain Items Requiring Consent 94
ARTICLE XXXVI     95   36.1 Transfer of Tenant's Property and Operational
Control of the Facilities 95   36.2 Determination of Successor Lessee and Gaming
Assets FMV 95   36.3 Operation Transfer 97 ARTICLE XXXVII     97   37.1
Attorney's Fees 97 ARTICLE XXXVIII     98   38.1 Brokers 98 ARTICLE XXXIX     98
  39.1 Anti-Terrorism Representations 98 ARTICLE XL     98   40.1 [Intentionally
Omitted] 98 ARTICLE XLI     99   41.1 Survival 99   41.2 Severability 99   41.3
Non-Recourse 99   41.4 Successors and Assigns 99   41.5 Governing Law 99   41.6
Waiver of Trial by Jury 99   41.7 Entire Agreement 100   41.8 Headings 100  
41.9 Counterparts 100   41.10 Interpretation 100   41.11 Time of Essence 100  
41.12 Further Assurances 101   41.13 Gaming Regulations 101

 

 

 

v

--------------------------------------------------------------------------------

 

 

EXHIBIT A – LIST OF FACILITIES

 

EXHIBIT B – LEGAL DESCRIPTIONS

 

EXHIBIT C – GAMING LICENSES

 

EXHIBIT D – FORM OF GUARANTY

 

EXHIBIT E – FORM OF NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

EXHIBIT F – FORM OF SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

 

 

 

SCHEDULE A – DISCLOSURE ITEMS

 

SCHEDULE B – BASE YEAR NET REVENUE

 

SCHEDULE C – REVENUE GENERATING SPACES

 

SCHEDULE D – PROPERTY AGREEMENTS

 

SCHEDULE 1.1 – EXCLUSIONS FROM LEASED PROPERTY

 

SCHEDULE 6.3 – GUARANTORS UNDER THE MASTER LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vi

--------------------------------------------------------------------------------

 

 

 

 

MASTER LEASE

 

This MASTER LEASE (this “Master Lease”) is entered into as of  October 15, 2018,
by and between BOYD (OHIO) PROPCO, LLC, a Delaware limited liability company
(together with its permitted successors and assigns, “Landlord”), and PNK
(OHIO), LLC, an Ohio limited liability company (together with its permitted
successors and assigns, “Tenant”).

 

RECITALS

 

A. .Capitalized terms used in this Lease and not otherwise defined herein are
defined in Article II hereof.

 

B. .Pursuant to that certain Membership Interest Purchase Agreement, dated as of
December 17, 2017, Tenant is acquiring the outstanding membership interests of
PNK (Ohio), LLC, a limited liability company organized under the laws of the
state of Ohio (the “Belterra Park LLC” or the “Company”).

 

C. .Landlord has acquired ownership interests in the real estate of the casino
and racetrack located in Cincinnati, Ohio commonly known as Belterra Park
(“Belterra Park”). As of the date hereof, this Lease covers Belterra Park, which
is more particularly described on Exhibit A attached hereto, and which are
hereinafter referred to as, individually, a “Facility” and collectively with any
other facilities hereafter leased hereunder, the “Facilities”.

 

D. .Concurrently herewith, effective immediately upon Tenant’s acquisition of
the Company pursuant to the Membership Interest Purchase Agreement described
above, Landlord desires to lease the Leased Property to Tenant and Tenant
desires to lease the Leased Property from Landlord, upon the terms set forth in
this Master Lease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I  

 

1.1 Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases to Tenant and Tenant leases from Landlord all of
Landlord’s rights and interest in and to the following with respect to each of
the Facilities (collectively, the “Leased Property”):

 

(a) the real property or properties described in Exhibit B attached hereto
(collectively, the “Land”);

 

(b) all buildings, structures, barges, riverboats, Fixtures (as hereinafter
defined) and other improvements of every kind now or hereafter located on the
Land or connected thereto including, but not limited to, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site to the extent Landlord has obtained any interest in the same), parking
areas and roadways appurtenant to such buildings and structures of each such
Facility (collectively, the “Leased Improvements”);

 

 

 

1

--------------------------------------------------------------------------------

 

 

 

(c) all easements, rights and appurtenances relating to the Land and the Leased
Improvements; and

 

(d) all equipment, machinery, fixtures, and other items of property, including
all components thereof, that (i) are now or hereafter located in, on or used in
connection with and permanently affixed to or otherwise incorporated into the
Leased Improvements and (ii) qualify as Long-Lived Assets, together with all
replacements, modifications, alterations and additions thereto (collectively,
the “Fixtures”).

 

The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters affecting the Leased Property as of
the Commencement Date and such subsequent covenants, conditions, restrictions,
easements and other matters as may be agreed to by Landlord or Tenant in
accordance with the terms of this Master Lease, whether or not of record,
including any matters which would be disclosed by an inspection or accurate
survey of the Leased Property. Notwithstanding the foregoing, Leased Property
shall exclude those items referenced on Schedule 1.1.

 

1.2 Single, Indivisible Lease. This Master Lease constitutes one indivisible
lease of the Leased Property and not separate leases governed by similar terms.
The Leased Property constitutes one economic unit, and the Rent and all other
provisions have been negotiated and agreed to based on a demise of all of the
Leased Property to Tenant as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided in this Master Lease for specific,
isolated purposes (and then only to the extent expressly otherwise stated), all
provisions of this Master Lease apply equally and uniformly to all of the Leased
Property as one unit. An Event of Default with respect to any portion of the
Leased Property is an Event of Default as to all of the Leased Property. The
parties intend that the provisions of this Master Lease shall at all times be
construed, interpreted and applied so as to carry out their mutual objective to
create an indivisible lease of all of the Leased Property and, in particular but
without limitation, that, for purposes of any assumption, rejection or
assignment of this Master Lease under 11 U.S.C. Section 365, or any successor or
replacement thereof or any analogous state law, this is one indivisible and
non-severable lease and executory contract dealing with one legal and economic
unit and that this Master Lease must be assumed, rejected or assigned as a whole
with respect to all (and only as to all) of the Leased Property. With the prior
written consent of any Facility Mortgagee, which may be withheld in such
Facility Mortgagee’s sole discretion, the parties may amend this Master Lease
from time to time to include one or more additional Facilities as part of the
Leased Property and such future addition to the Leased Property shall not in any
way change the indivisible and nonseverable nature of this Master Lease and all
of the foregoing provisions shall continue to apply in full force.

 

1.3 Term. The “Term” of this Master Lease is the Initial Term plus all Renewal
Terms, to the extent exercised. The initial term of this Master Lease (the
“Initial Term”) shall commence on the date hereof (the “Commencement Date”) and
end on April 30, 2026, subject to renewal as set forth in Section 1.4 below.

 

1.4 Renewal Terms. The term of this Master Lease may be extended for five (5)
separate “Renewal Terms” of five (5) years each if: (a) at least twelve (12),
but not more than eighteen (18), months prior to the end of the then current
Term, Tenant delivers to Landlord a Notice that it desires to exercise its right
to extend this Master Lease for one (1) Renewal Term (a “Renewal Notice”); and
(b) no Event of Default shall have occurred and be continuing on the date
Landlord receives the Renewal Notice (the “Exercise Date”) or on the last day of
the then current Term. The last day upon which Tenant may provide a Renewal
Notice to Landlord hereunder (i.e. the date that is twelve (12) months prior the
expiration of the then current Term) is hereinafter referred to as the “Outside
Renewal Exercise Date”). During any such Renewal Term, except as otherwise
specifically provided for herein, all of the terms and conditions of this Master
Lease shall remain in full force and effect.

 

 

2

--------------------------------------------------------------------------------

 

 

Notwithstanding anything contained herein to the contrary, Landlord acknowledges
and agrees that (a) in the event that the Tenant is not permitted to exercise a
Renewal Option due to the fact that an Event of Default shall have occurred and
be continuing on the Exercise Date and (b) a Permitted Leasehold Mortgagee has
elected to cure such Event of Default as effected by a timely given Lender Cure
Election Notice, in accordance with Section 17.3(c), then Permitted Leasehold
Mortgagee shall be permitted to timely issue to Landlord, on Tenant’s behalf, a
Renewal Notice under this Section 1.4; provided however that the time within
which Permitted Leasehold Mortgagee shall be required to issue a Renewal Notice
to Landlord pursuant to this Section 1.4 shall be tolled (for a period not to
exceed six (6) months from the Outside Renewal Exercise Date) during any period
in which its ability to issue such Renewal Notice is stayed, enjoined or
otherwise prohibited by operation of any applicable Legal Requirement or an
order of a court of competent jurisdiction so long as Tenant and such Permitted
Leasehold Mortgagee continue to fulfill the requirements of this Lease,
including, without limitation, the continued cure of such Event of Default and
the payment of all Rent and Additional Charges. Further, if a Renewal Notice is
properly and timely given (whether by Tenant or a Permitted Leasehold
Mortgagee), then the condition to the effectiveness of the Renewal Notice that
there is no Event of Default on the last day of the then current Term, shall not
be applicable if (i) the Event of Default at issue is a non-monetary Event of
Default (it being understood that the effectiveness of any Renewal Notice shall
be expressly conditioned on the cure of all monetary Events of Default prior to
the commencement of the Renewal Term) and (ii) on or prior to the pertinent date
such Permitted Leasehold Mortgagee has commenced, or caused to be commenced, the
cure of such non-monetary Event of Default in accordance with Section 17.3(c).
Tenant hereby acknowledges and agrees that it shall remain bound by any Renewal
Notice issued by a Permitted Leasehold Mortgagee in accordance with this
grammatical paragraph of Section 1.4 and in such case this Master Lease shall
remain in full force and effect and be valid and binding upon Tenant for the
applicable Renewal Term.

 

Tenant may exercise such options to renew with respect to all (and no fewer than
all) of the Facilities which are subject to this Master Lease as of the Exercise
Date.

 

ARTICLE II  

 

2.1 Definitions. For all purposes of this Master Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article II have the meanings assigned to them in this Article
and include the plural as well as the singular; all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP; (ii) all references in this Master Lease to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Master Lease; (iii) the word “including” shall have
the same meaning as the phrase “including, without limitation,” and other
similar phrases; (iv) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Master Lease as a whole and not to any
particular Article, Section or other subdivision; and (v) for the calculation of
any financial ratios or tests referenced in this Master Lease (including the
Adjusted Revenue to Rent Ratio and the Indebtedness to EBITDA Ratio), this
Master Lease, regardless of its treatment under GAAP, shall be deemed to be an
operating lease and the Rent payable hereunder shall be treated as an operating
expense and shall not constitute Indebtedness or interest expense.

 

 

 

3

--------------------------------------------------------------------------------

 

 

AAA: As defined in Section 34.1(b).

 

Accounts: All accounts, including deposit accounts and any Facility Mortgage
Reserve Account (to the extent actually funded by Tenant), all rents, profits,
income, revenues or rights to payment or reimbursement derived from the use of
any space within the Leased Property and/or from goods sold or leased or
services rendered from the Leased Property (including, without limitation, from
goods sold or leased or services rendered from the Leased Property by any
subtenant) and all accounts receivable, in each case whether or not evidenced by
a contract, document, instrument or chattel paper and whether or not earned by
performance, including without limitation, the right to payment of management
fees and all proceeds of the foregoing.

 

Additional Charges: All Impositions and all other amounts, liabilities and
obligations which Tenant assumes or agrees to pay under this Master Lease and,
in the event of any failure on the part of Tenant to pay any of those items,
except where such failure is due to the acts or omissions of Landlord, every
fine, penalty, interest and cost which may be added for non-payment or late
payment of such items.

 

Adjusted Revenue: For any Test Period, Net Revenue (i) minus expenses other than
Specified Expenses and (ii) plus Specified Proceeds, if any; provided, however,
that for purposes of calculating Adjusted Revenue, Net Revenue shall not include
Gaming Revenues, Retail Sales or Promotional Allowances of any subtenants of
Tenant or any deemed payments under subleases of this Master Lease, licenses or
other access rights from Tenant to its operating subsidiaries. Adjusted Revenue
shall be calculated on a pro forma basis to give effect to any increase or
decrease in Rent as a result of the addition or removal of Leased Property to
this Master Lease since the beginning of any Test Period of Tenant as if each
such increase or decrease had been effected on the first day of such Test
Period.

 

Adjusted Revenue to Rent Ratio: As at any date of determination, the ratio for
any period of Adjusted Revenue to Rent. For purposes of calculating the Adjusted
Revenue to Rent Ratio, Adjusted Revenue shall be calculated on a pro forma basis
(and shall be calculated to give effect to (x) pro forma adjustments reasonably
contemplated by Tenant and (y) such other pro forma adjustments consistent with
Regulation S-X under the Securities Act) to give effect to any material
acquisitions and material asset sales consummated by the Tenant or any Guarantor
during any Test Period of Tenant as if each such material acquisition had been
effected on the first day of such Test Period and as if each such material asset
sale had been consummated on the day prior to the first day of such Test Period.
In addition, (i) Adjusted Revenue and Rent shall be calculated on a pro forma
basis to give effect to any increase or decrease in Rent as a result of the
addition or removal of Leased Property to this Master Lease during any Test
Period as if such increase or decrease had been effected on the first day of
such Test Period and (ii) in the event Rent is to be increased in connection
with the addition or inclusion of a Long-Lived Asset that is projected to
increase Adjusted Revenue, such Rent increase shall not be taken into account in
calculating the Adjusted Revenue to Rent Ratio until the first full fiscal
quarter following the completion of the installation or construction of such
Long-Lived Assets.

 

4

--------------------------------------------------------------------------------

 

 

Affected Facility: As defined in Section 7.3(a).

 

Affiliate: When used with respect to any corporation, limited liability company,
or partnership, the term “Affiliate” shall mean any person which, directly or
indirectly, controls or is controlled by or is under common control with such
corporation, limited liability company or partnership. For the purposes of this
definition, “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person,
through the ownership of voting securities, partnership interests or other
equity interests.

 

Appointing Authority: As defined in Section 34.1(b).

 

Award: All compensation, sums or anything of value awarded, paid or received on
a total or partial Taking.

 

Base Rent: The sum of (i) the Building Base Rent, and (ii) the Land Base Rent.

 

Base Year Net Revenue: The amounts set forth on Schedule B for the Facilities.

 

Belterra Park: As defined in Recital D.

 

Boyd Family Group: (A) William S. Boyd, William R. Boyd, Marianne Boyd Johnson
and members of the immediate family of William S. Boyd, William R. Boyd or
Marianne Boyd Johnson, (B) any trust of which William S. Boyd, William R. Boyd
or Marianne Boyd Johnson or members of the immediate family of William S. Boyd,
William R. Boyd or Marianne Boyd Johnson are the principal beneficiaries, or
(C) any Affiliate of any one or more of the Persons described in clause (A) or
clause (B) above if, and so long as, a majority of the shares or other equity
interests in such Affiliate are owned by one or more of such Persons. The term
“immediate family member” includes a person's father, mother, stepfather,
stepmother, brother, sister, stepbrother, stepsister, son, daughter, stepson,
stepdaughter, grandparent, grandson, granddaughter, father-in-law,
mother-in-law, brother-in-law, sister-in-law, son-in-law, daughter-in-law, the
spouse of any of the foregoing, and the person's spouse.

 

Building Base Rent:

 

(A) During the Initial Term, an annual amount equal to two million, six hundred
twenty-one thousand, three hundred fifty-three Dollars ($2,621,353.00);
provided, however, that commencing with the second (2nd) Lease Year and
continuing each Lease Year thereafter during the Initial Term, the Building Base
Rent shall increase to an annual amount equal to the sum of (i) the Building
Base Rent for the immediately preceding Lease Year, and (ii) the Escalation.

 

5

--------------------------------------------------------------------------------

 

 

(B) The Building Base Rent for the first year of each Renewal Term shall be an
annual amount equal to the sum of (i) the Building Base Rent for the immediately
preceding Lease Year, and (ii) the Escalation. Commencing with the second (2nd)
Lease Year of any Renewal Term and continuing each Lease Year thereafter during
such Renewal Term, the Building Base Rent shall increase to an annual amount
equal to the sum of (i) the Building Base Rent for the immediately preceding
Lease Year, and (ii) the Escalation.

 

(C) As applicable during the Term, Building Base Rent shall be increased
pursuant to Section 10.3(c) in respect of Capital Improvements funded by
Landlord (which increases shall, in each case, be subject to the Escalations
provided in the foregoing clauses (A) and (B)).

 

Building Base Rent shall be subject to further adjustment as and to the extent
provided in Section 14.6.

 

Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of New York, New York or Las Vegas,
Nevada are authorized, or obligated, by law or executive order, to close.

 

Capital Improvements: With respect to any Facility, any improvements or
alterations or modifications of the Leased Improvements, including without
limitation capital improvements and structural alterations, modifications or
improvements, or one or more additional structures annexed to any portion of any
of the Leased Improvements of such Facility, or the expansion of existing
improvements, which are constructed on any parcel or portion of the Land of such
Facility, during the Term, including construction of a new wing or new story,
all of which shall constitute a portion of the Leased Improvements and Leased
Property hereunder in accordance with Section 10.3. [Notwithstanding the
foregoing, for purposes of Article X only, “Capital Improvements” shall not
include any improvements or alterations or modifications of the Leased
Improvements or any expansion of the existing improvements if such (i) commenced
prior to the Term, and costs less than Fifteen Million Dollars ($15,000,000) on
an individual project basis, it being agreed, for the avoidance of doubt, such
improvements or alterations or modifications of the Leased Improvements or any
expansion of the existing improvements shall be deemed part of the Leased
Property and the Facilities for all purposes hereunder.]

 

Cash: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.

 

Casualty Event: Any loss of title or any loss of or damage to or destruction of,
or any condemnation or other taking (including by any governmental authority)
of, any asset for which Tenant or any of its Subsidiaries (directly or through
Tenant’s Parent) receives cash insurance proceeds or proceeds of a condemnation
award or other similar compensation (excluding proceeds of business interruption
insurance). “Casualty Event” shall include, but not be limited to, any taking of
all or any part of any real property of Tenant or any of its Subsidiaries or any
part thereof, in or by condemnation or other eminent domain proceedings pursuant
to any applicable law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any real property of Tenant or any of its
Subsidiaries or any part thereof by any governmental authority, civil or
military.

 

6

--------------------------------------------------------------------------------

 

 

Change in Control: (i) Any Person or “group” (within the meaning of Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute), other than a Boyd Family Group, (a) shall have
acquired direct or indirect beneficial ownership or control of fifty percent
(50%) or more on a fully diluted basis of the direct or indirect voting power in
the Equity Interests of Tenant’s Parent entitled to vote in an election of
directors of Tenant’s Parent, or (b) shall have caused the election of a
majority of the members of the board of directors or equivalent body of Tenant’s
Parent, which such members have not been nominated by a majority of the members
of the board of directors or equivalent body of Tenant’s Parent as such were
constituted immediately prior to such election, (ii) except as permitted or
required hereunder, the direct or indirect sale by Tenant or Tenant’s Parent of
all or substantially all of Tenant’s assets, whether held directly or through
Subsidiaries, relating to the Facilities in one transaction or in a series of
related transactions (excluding sales to Tenant or its Subsidiaries), or (iii)
(a) Tenant ceasing to be a wholly-owned Subsidiary (directly or indirectly) of
Tenant’s Parent or (b) Tenant’s Parent ceasing to control one hundred percent
(100%) of the voting power in the Equity Interests of Tenant or (iv) Tenant’s
Parent consolidates with, or merges with or into, any Person (other than a
Person that is a Boyd Family Group if Tenant’s Parent is the surviving entity),
or any Person (other than a Person that is a Boyd Family Group if Tenant’s
Parent is the surviving entity) consolidates with, or merges with or into,
Tenant’s Parent, in any such event pursuant to a transaction in which any of the
outstanding Equity Interests of Tenant’s Parent ordinarily entitled to vote in
an election of directors of Tenant’s Parent or such other Person is converted
into or exchanged for cash, securities or other property, other than any such
transaction where the Equity Interests of Tenant’s Parent ordinarily entitled to
vote in an election of directors of Tenant’s Parent outstanding immediately
prior to such transaction constitute or are converted into or exchanged into or
exchanged for a majority (determined by voting power in an election of
directors) of the outstanding Equity Interests ordinarily entitled to vote in an
election of directors of such surviving or transferee Person (immediately after
giving effect to such transaction).

 

Code: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.

 

Commencement Date: As defined in Section 1.3.

 

Competing Facility: As defined in Section 7.3(e).

 

Competing Facility Floor: As defined in Section 7.3(e).

 

Condemnation: The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Landlord to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.

 

Condemnor: Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.

 

Confidential Information: Any and all financial, technical, proprietary,
confidential, and other information, including data, reports, interpretations,
forecasts, analyses, compilations, studies, summaries, extracts, records,
know-how, statements (written or oral) or other documents of any kind, that
contain information concerning the business and affairs of a party or its
affiliates, divisions and subsidiaries, which such party or its Related Persons
provide to the other party or its Related Persons, whether furnished before or
after the date of this Master Lease, and regardless of the manner in which it
was furnished, and any material prepared by a party or its Related Persons, in
whatever form maintained, containing, reflecting or based upon, in whole or in
part, any such information; provided, however, that "Confidential Information"
shall not include information which: (i) was or becomes generally available to
the public other than as a result of a disclosure by the other party or its
Related Persons in breach of this Master Lease; (ii) was or becomes available to
the other party or its Related Persons on a non-confidential basis prior to its
disclosure hereunder as evidenced by the written records of the other party or
its Related Persons, provided that the source of the information is not bound by
a confidentiality agreement or otherwise prohibited from transmitting such
information by a contractual, legal or fiduciary duty; or (iii) was
independently developed by the other party without the use of any Confidential
Information, as evidenced by the written records of the other party.

 

7

--------------------------------------------------------------------------------

 

 

Consolidated Interest Expense: For any period, interest expense of Tenant and
its Subsidiaries that are Guarantors for such period as determined on a
consolidated basis for Tenant and its Subsidiaries that are Guarantors in
accordance with GAAP.

 

CPI: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, the index
designated by such Department as the successor to such index, and if there is no
index so designated, an index for an area in the United States that most closely
corresponds to the entire United States, published by such Department, or if
none, by any other instrumentality of the United States.

 

CPI Increase: The product of (i) the CPI published for the beginning of each
Lease Year, divided by (ii) the CPI published for the beginning of the first
Lease Year. If the product is less than one, the CPI Increase shall be equal to
one.

 

CPR Institute: As defined in Section 34.1(b).

 

Date of Taking: The date the Condemnor has the right to possession of the
property being condemned.

 

Debt Agreement: If designated by Tenant to Landlord in writing to be included in
the definition of “Debt Agreement,” one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, (i) entered into from time to time by
Tenant and/or its Affiliates, (ii) as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to time, (iii) which are secured by assets of Tenant and its
Subsidiaries, including, but not limited to, their Cash, Accounts, Tenant’s
Property, real property and leasehold estates in real property (including this
Master Lease), and (iv) which shall provide Landlord, in accordance with Section
17.3 hereof, the right to receive copies of notices of Specified Debt Agreement
Defaults thereunder and opportunity to cure any breaches or defaults by Tenant
thereunder within the cure period, if any, that exists under such Debt
Agreement.

 

8

--------------------------------------------------------------------------------

 

 

Deemed Approval Period: As defined in Section 35.2.

 

Dollars and $: The lawful money of the United States.

 

Discretionary Transferee: A transferee that meets all of the following
requirements: (a) such transferee has (1) at least five (5) years of experience
(directly or through one or more of its Subsidiaries) operating or managing
casinos with revenues in the immediately preceding fiscal year of at least Seven
Hundred Fifty Million Dollars ($750,000,000) (or retains a manager with such
qualifications, which manager shall not be replaced other than in accordance
with Article XXII hereof) that is not in the business, and that does not have an
Affiliate in the business, of leasing properties to gaming operators, or (2)
agreement(s) in place in a form reasonably satisfactory to Landlord to retain
for a period of eighteen (18) months (or more) after the effective time of the
transfer at least (i) eighty percent (80%) of Tenant and its Subsidiaries’
personnel employed at the Facilities who have employment contracts as of the
date of the relevant agreement to transfer and (ii) seventy percent (70%) of
Tenant’s and Tenant’s Parent’s ten most highly compensated corporate employees
as of the date of the relevant agreement to transfer based on total compensation
determined in accordance with Item 402 of Regulation S-K of the Securities and
Exchange Act of 1934, as amended; (b) such transferee (directly or through one
or more of its Subsidiaries) is licensed or certified by each gaming authority
with jurisdiction over any portion of the Leased Property as of the date of any
proposed assignment or transfer to such entity (or will be so licensed upon its
assumption of this Master Lease); (c) such transferee is Solvent, and, other
than in the case of a Permitted Leasehold Mortgagee Foreclosing Party, if such
transferee has a Parent Company, the Parent Company of such transferee is
Solvent, and (d) (i) other than in the case of a Permitted Leasehold Mortgagee
Foreclosing Party, (x) the Parent Company of such transferee or, if such
transferee does not have a Parent Company, such transferee, has sufficient
assets so that, after giving effect to its assumption of Tenant’s obligations
hereunder or the applicable assignment (including pursuant to a Change in
Control under Section 22.2(iii)(x) or Section 22.2(iii)(y)), its Indebtedness to
EBITDA Ratio on a consolidated basis in accordance with GAAP is less than 8:1 on
a pro forma basis based on projected earnings and after giving effect to the
proposed transaction or (y) an entity that has an investment grade credit rating
from a nationally recognized rating agency with respect to such entity’s long
term, unsecured debt has provided a Guaranty, or (ii) in the case of a Permitted
Leasehold Mortgagee Foreclosing Party, (x) Tenant has an Indebtedness to EBITDA
Ratio of less than 8:1 on a pro forma basis based on projected earnings and
after giving effect to the proposed transaction or (y) an entity that has an
investment grade credit rating from a nationally recognized rating agency with
respect to such entity’s long term, unsecured debt has provided a Guaranty.

 

EBITDA: For any Test Period, the consolidated net income or loss of the Parent
Company of a Discretionary Transferee (or, in the case of (x) a Permitted
Leasehold Mortgagee Foreclosing Party, such Permitted Leasehold Mortgagee
Foreclosing Party or (y) a Discretionary Transferee that does not have a Parent
Company, such Discretionary Transferee) on a consolidated basis for such period,
determined in accordance with GAAP, adjusted by excluding (1) income tax
expense, (2) consolidated interest expense, (3) depreciation and amortization
expense, (4) any nonrecurring, unusual, or extraordinary items of gain, loss,
income, cost or expense, including, but not limited to, (a) any gains or losses
attributable to the early extinguishment, cancellation or conversion of
indebtedness, (b) gains or losses on discontinued operations and asset sales,
disposals or abandonments, (c) impairment charges or asset write-offs including,
without limitation, those related to goodwill or intangible assets, long-lived
assets, and investments in debt and equity securities, in each case, pursuant to
GAAP, (5) any non-cash items of expense (other than to the extent such non-cash
items of expense require an accrual or reserve for future cash expenses
(provided that if such accrual or reserve is for contingent items, the outcome
of which is subject to uncertainty, such non-cash items of expense may, at the
election of such Person, be added to net income and deducted when and to the
extent actually paid in cash)), (6) any Pre-Opening Expenses, (7) [reserved],
(8) non-cash valuation adjustments, (9) any expenses related to the repurchase
of stock or stock options, (10) expenses related to the grant by such Person or
its Parent Company of stock options, restricted stock, or other equivalent or
similar instruments, (11) any management fees allocated to such Person or its
Subsidiaries in each case that are not directly attributable to the operation of
Facilities, and (12) deferred rent; in the case of each of (1) through (12), of
such Person and the Subsidiaries of such Person that are Guarantors on a
consolidated basis for such period.

 

9

--------------------------------------------------------------------------------

 

 

Encumbrance: Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to any of the Leased Property, or any portion thereof or
interest therein.

 

End of Term Gaming Asset Transfer Notice: As defined in Section 36.1.

 

Environmental Costs: As defined in Section 32.4.

 

Environmental Laws: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, guidances, policies, orders, decrees
or judgments, whether statutory or common law, as amended from time to time, now
or hereafter in effect, or promulgated, pertaining to the environment, public
health and safety and industrial hygiene, including the use, generation,
manufacture, production, storage, release, discharge, disposal, handling,
treatment, removal, decontamination, cleanup, transportation or regulation of
any Hazardous Substance, including the Industrial Site Recovery Act, the Clean
Air Act, the Clean Water Act, the Toxic Substances Control Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Federal Insecticide, Fungicide,
Rodenticide Act, the Safe Drinking Water Act and the Occupational Safety and
Health Act.

 

Equity Interests: With respect to any Person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or non-voting), of equity of such person, including,
if such person is a partnership, partnership interests (whether general or
limited) and any other interest or participation that confers on a person the
right to receive a share of the profits and losses of, or distributions of
assets of, such partnership.

 

Equity Rights: With respect to any Person, any then outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any stockholders’ or voting trust agreements) for the issuance, sale,
registration or voting of any additional Equity Interests of any class, or
partnership or other ownership interests of any type in, such person; provided,
however, that a debt instrument convertible into or exchangeable or exercisable
for any Equity Interests shall not be deemed an Equity Right.

 

10

--------------------------------------------------------------------------------

 

 

Escalated Building Base Rent: For any Lease Year (other than the first Lease
Year), an amount equal to 102% of the Building Base Rent as of the end of the
immediately preceding Lease Year.

 

Escalation: For any Lease Year (other than the first Lease Year), the lesser of
(a) an amount equal to the excess of (i) the Escalated Building Base Rent for
such Lease Year over (ii) the Building Base Rent for the immediately preceding
Lease Year, and (b) an amount (but not less than zero) that adding such amount
to the Rent for the immediately preceding Lease Year will have yielded an
Adjusted Revenue to Rent Ratio for such preceding Lease Year of 1.8:1.

 

Event of Default: As defined in Section 16.1.

 

Excluded Sublease: Any sublease permitted hereunder relating to solely portions
of the Leased Property (a) that are within the footprint of a building located
on the Leased Property as of the Commencement Date, (b) that are not Revenue
Generating Spaces as of the Commencement Date and (c) with respect to which (i)
a Person that is not an Affiliate of Tenant is subtenant, and (ii) the premises
subleased thereunder will not be used for gaming or lodging purposes.

 

Exercise Date: As defined in Section 1.4.

 

Expert: An independent third party professional, with expertise in respect of a
matter at issue, appointed by the agreement of Landlord and Tenant or otherwise
in accordance with Article XXXIV hereof.

 

Facilit(y)(ies): As defined in Recital C.

 

Facility Mortgage: As defined in Section 13.1.

 

Facility Mortgage Documents: With respect to each Facility Mortgage and Facility
Mortgagee, the applicable Facility Mortgage, loan agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.

 

Facility Mortgage Reserve Account: As defined in Section 31.3(b).

 

Facility Mortgagee: As defined in Section 13.1.

 

Financial Statements: In the case of Tenant’s Parent, “Financial Statements”
shall mean: (i) for a Fiscal Year, consolidated statements of Tenant’s Parent
and its consolidated subsidiaries (as defined by GAAP) of income, stockholders’
equity and comprehensive income and cash flows for such period and for the
period from the beginning of the Fiscal Year to the end of such period and the
related consolidated balance sheet as at the end of such period, together with
the notes thereto, all in reasonable detail and setting forth in comparative
form the corresponding figures for the corresponding period in the preceding
Fiscal Year (or in the case of the balance sheet, the preceding Fiscal Year end)
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a fiscal quarter,
consolidated statements of Tenant’s Parent’s income, stockholders’ equity and
comprehensive income and cash flows for such period and for the period from the
beginning of the Fiscal Year to the end of such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
(or in the case of the balance sheet, the preceding Fiscal Year end) and
prepared in accordance with GAAP. In the case of Tenant, “Financial Statements”
shall mean: (i) for a Fiscal Year, consolidated statements of Tenant and its
consolidated subsidiaries (as defined by GAAP) of income for such period and for
the period from the beginning of the Fiscal Year to the end of such period and
the related consolidated balance sheet as at the end of such period, all in
reasonable detail and setting forth in comparative form the corresponding
figures for the corresponding period in the preceding Fiscal Year (or in the
case of the balance sheet, the preceding Fiscal Year end) and prepared in
accordance with GAAP (which, subject to the requirements of Section 23.1(b) may
be unaudited and subject to the absence of footnotes), and (ii) for a fiscal
quarter, consolidated statements of Tenant’s income for such period and for the
period from the beginning of the Fiscal Year to the end of such period and the
related consolidated balance sheet as at the end of such period, all in
reasonable detail and setting forth in comparative form the corresponding
figures for the corresponding period in the preceding Fiscal Year (or in the
case of the balance sheet, the preceding Fiscal Year end) and prepared in
accordance with GAAP (which shall be unaudited and subject to the absence of
footnotes).

 

11

--------------------------------------------------------------------------------

 

 

Fiscal Year: The annual period commencing January 1 and terminating December 31
of each year.

 

Fixtures: As defined in Section 1.1(d).

 

Foreclosure Assignment: As defined in Section 22.2(iii).

 

Foreclosure COC: As defined in Section 22.2(iii).

 

Foreclosure Purchaser: As defined in Section 31.1.

 

Fundamental Representations: Those representations and warranties of Tenant or
Tenant’s Parent, as the case may be, set forth in the first sentence of Section
8.1 and in any certification delivered pursuant to Section 23.1(b)(i) or (ii)
(but solely to the extent that such certification relates to Tenant’s Parent’s
or Tenant’s Financial Statements).

 

GAAP: Generally accepted accounting principles consistently applied in the
United States of America as set forth in the Accounting Standards Codification
of the Financial Accounting Standards Board. If at any time there is any change
in GAAP after the Commencement Date that would affect the computation of
Adjusted Revenues, EBITDA (or the components thereof), Net Revenues and
Specified Expenses (or the components thereof), or any financial ratio defined
or described herein or the components thereof, as compared to the manner in
which such term, ratio or component would have been calculated based on GAAP in
effect on the Commencement Date, then, at Tenant’s written request, Tenant and
Landlord shall negotiate in good faith to determine whether any amendment with
respect to the calculation of the aforementioned items (or the components
thereof) is necessary in order to preserve the original intent of the parties
hereto on the Commencement Date in light of such change in GAAP (it being
understood that Landlord shall have no obligation to enter into any such
amendment requested by Tenant hereunder and any failure to do so shall not be
deemed a default of Landlord under this Master Lease); provided that, until so
amended, (i) such term, ratio or component shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Tenant shall provide
to Landlord financial statements and other documents required under this Master
Lease or as reasonably requested hereunder setting forth a reconciliation
between calculations of such term, ratio or component made before and after
giving effect to such change in GAAP.

 

12

--------------------------------------------------------------------------------

 

 

Gaming Assets FMV: As defined in Section 36.1.

 

Gaming Facility: A facility at which there are operations of slot machines,
table games or pari-mutuel wagering.

 

Gaming License: Any license, permit, approval, finding of suitability or other
authorization issued by a state regulatory agency to operate, carry on or
conduct any gambling game, gaming device, slot machine, race book or sports pool
on the Leased Property, or required by any Gaming Regulation, including each of
the licenses, permits or other authorizations set forth on Exhibit C, as amended
from time to time, and those related to any Facilities that are added to this
Master Lease after the Commencement Date.

 

Gaming Regulation(s): Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance or
Capital Improvement of a Gaming Facility or the conduct of a person or entity
holding a Gaming License, including, without limitation, any requirements
imposed by a regulatory agency, commission, board or other governmental body
pursuant to the jurisdiction and authority granted to it under applicable law.

 

Gaming Revenues: As defined in the definition of Net Revenue.

 

GLPI Facility Mortgage: The Open-Ended Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, executed and delivered by Landlord, as
mortgagor, in favor of GLPI Facility Mortgagee, as mortgagee, as the same may be
amended or supplemented from time to time.

 

GLPI Facility Mortgagee: Gold Merger Sub, LLC

 

Greenfield Floor: As defined in Section 7.3(a).

 

Greenfield Project: As defined in Section 7.3(a).

 

Ground Leased Property: The real property leased pursuant to the Ground Leases.

 

Ground Leases: Those certain leases with respect to real property that is a
portion of the Leased Property, pursuant to which Landlord is a tenant and which
leases have either been approved by Tenant or are in existence as of the
Commencement Date and listed on Schedule A hereto.

 

13

--------------------------------------------------------------------------------

 

 

Ground Lessor: As defined in Section 8.4(a).

 

Guarantor: Any entity that guaranties the payment or collection of all or any
portion of the amounts payable by Tenant, or the performance by Tenant of all or
any of its obligations, under this Master Lease, including any replacement
guarantor consented to by Landlord in connection with the assignment of this
Master Lease or a sublease of Leased Property pursuant to Article XXII.

 

Guaranty: That certain Guaranty of Master Lease dated as of the date hereof, a
form of which is attached as Exhibit D hereto, as the same may be amended,
supplemented or replaced from time to time, by and between Landlord and certain
Subsidiaries of Tenant from time to time party thereto, and any other guaranty
in form and substance reasonably satisfactory to the Landlord executed by a
Guarantor in favor of Landlord (as the same may be amended, supplemented or
replaced from time to time) pursuant to which such Guarantor agrees to guaranty
all of the obligations of Tenant hereunder.

 

Handling: As defined in Section 32.4.

 

Hazardous Substances: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated or listed pursuant to any
Environmental Law.

 

Immaterial Subsidiary Guarantor: Any Subsidiary of Tenant whose assets (i) are
not material to the operation of any Facility and (ii) have an aggregate fair
market value of less than twenty-five million Dollars ($25.0 million) as of the
most recent date on which Financial Statements have been delivered to Landlord
pursuant to Section 23.1(b) (which amount shall be subject to Renewal Term
Increase on the commencement of each Renewal Term); provided, however, that in
no event shall the aggregate fair market value of the assets of all Immaterial
Subsidiary Guarantors exceed fifty million Dollars ($50.0 million) as of the
most recent date on which Financial Statements have been delivered to Landlord
pursuant to Section 23.1(b) (which amount shall be subject to Renewal Term
Increase on the commencement of each Renewal Term).

 

Impartial Appraiser: As defined in Section 13.2.

 

Impositions: Collectively, ad valorem, sales, use, rent or similar taxes;
assessments including assessments for public improvements or benefits, whether
or not commenced or completed prior to the Commencement Date and whether or not
to be completed within the Term; ground rents (pursuant to the Ground Leases);
all obligations of Landlord and its Affiliates under the documents listed on
Schedule D hereto; water, sewer and other utility levies and charges; excise tax
levies; fees including license, permit, inspection, authorization and similar
fees; and all other governmental charges, in each case whether general or
special, ordinary or extraordinary, or foreseen or unforeseen, of every
character in respect of the Leased Property and/or the Rent and Additional
Charges and all interest and penalties thereon attributable to any failure in
payment by Tenant (other than failures arising from the acts or omissions of
Landlord) which at any time prior to, during or in respect of the Term hereof
may be assessed or imposed on or in respect of or be a lien upon (i) Landlord or
Landlord’s interest in the Leased Property, (ii) the Leased Property or any part
thereof or any rent therefrom or any estate, right, title or interest therein,
or (iii) any occupancy, operation, use or possession of, or sales from or
activity conducted on or in connection with the Leased Property or the leasing
or use of the Leased Property or any part thereof; provided, however, that
nothing contained in this Master Lease shall be construed to require Tenant to
pay (a) any tax based on or measured by net income, gross receipts, equity,
privilege or any similar entity level tax (whether denominated as a franchise,
net worth, excess profits, capital stock, margin or other tax and including
taxes based on capital gains, minimum taxes and alternative minimum taxes)
imposed on Landlord or any other Person by any federal, state, local or foreign
taxing authority or jurisdiction, (b) any transfer, or net revenue tax of
Landlord or any other Person except Tenant and its successors, (c) any tax
imposed with respect to the sale, exchange or other disposition by Landlord of
any Leased Property or the proceeds thereof, (d) any principal or interest on
any indebtedness on or secured by the Leased Property owed to a Facility
Mortgagee for which Landlord or its Subsidiaries is the obligor or any mortgage
taxes (including all interest and penalties thereon) payable with respect to any
such indebtedness, (e) any interest or penalties imposed as a result of the
failure by Landlord, its Affiliates to file any tax return or other documents
timely and as prescribed by Legal Requirements (including for this purpose any
Landlord Tax Return) and (f) any tax that is levied, assessed or imposed in lieu
of, or as a direct substitute for, any tax, assessment, tax levy or charge set
forth in clauses (a) through (e), provided, further, and notwithstanding the
foregoing, Impositions shall include any tax, assessment, tax levy or charge set
for in clause (a) and (b) that is levied, assessed or imposed in lieu of, or as
a substitute for, any Imposition.

 

14

--------------------------------------------------------------------------------

 

 

Indebtedness: Of any Person, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
capital leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person, (e) all obligations with
respect to the face amount of all letters of credit whether or not drawn and
banker’s acceptances issued for the account of such Person, (f) all obligations
under any agreement with respect to any swap, forward, future or derivative
transaction or option or similar arrangement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or combination of
transactions, (g) all guarantees by such Person of any of the foregoing and (h)
all indebtedness of the nature described in the foregoing clauses (a)-(g) of any
partnership of which such Person is a general partner.

 

Indebtedness to EBITDA Ratio: As at any date of determination, the ratio of
(a) Indebtedness of the applicable (x) Discretionary Transferee or Parent
Company of the Discretionary Transferee or (y) in the case of a Permitted
Leasehold Mortgagee Foreclosing Party, the Permitted Leasehold Mortgagee
Foreclosing Party (such Discretionary Transferee, Parent Company or Permitted
Leasehold Mortgagee Foreclosing Party, as applicable the “Relevant Party”) on a
consolidated basis, as of such date (excluding (i) Indebtedness of the type
referenced in clauses (e) or (f) of the definition of Indebtedness or
Indebtedness referred to in clauses (d) or (g) of the definition of Indebtedness
to the extent relating to Indebtedness of the type referenced in clauses (e) or
(f) of the definition of Indebtedness, to (b) EBITDA for the Test Period most
recently ended prior to such date for which financial statements are available.
For purposes of calculating the Indebtedness to EBITDA Ratio, EBITDA shall be
calculated on a pro forma basis (and shall be calculated, except for pro forma
adjustments reasonably contemplated by the potential transferee which may be
included in such calculations, otherwise in accordance with Regulation S-X under
the Securities Act) to give effect to any material acquisitions and material
asset sales consummated by the Relevant Party and its Subsidiaries since the
beginning of any Test Period of the Relevant Party as if each such material
acquisition had been effected on the first day of such Test Period and as if
each such material asset sale had been consummated on the day prior to the first
day of such period. In addition, for the avoidance of doubt, (i) if the Relevant
Party or any Subsidiary of the Relevant Party has incurred any Indebtedness or
repaid, repurchased, acquired, defeased or otherwise discharged any Indebtedness
since the end of the most recent Test Period for which financial statements are
available, Indebtedness shall be calculated (for purposes of this definition)
after giving effect on a pro forma basis to such incurrence, repayment,
repurchase, acquisition, defeasance or discharge and the applications of any
proceeds thereof as if it had occurred prior to the first day of such Test
Period and (ii) the Indebtedness to EBITDA Ratio shall give pro forma effect to
the transactions whereby the applicable Discretionary Transferee becomes party
to this Master Lease or the Change in Control transactions permitted under
Section 22.2(iii) and shall include the Indebtedness and EBITDA of Tenant and
its Subsidiaries for the relevant period.

 

15

--------------------------------------------------------------------------------

 

 

Initial Term: As defined in Section 1.3.

 

Insurance Requirements: The terms of any insurance policy required by this
Master Lease and all requirements of the issuer of any such policy and of any
insurance board, association, organization or company necessary for the
maintenance of any such policy.

 

Investment Fund: A bona fide private equity fund or bona fide investment vehicle
arranged by and managed by or controlled by, or under common control with, a
private equity fund (excluding any private equity fund investment vehicle the
primary assets of which are Tenant and its Subsidiaries and/or this Master Lease
and assets related thereto) that is engaged in making, purchasing, funding or
otherwise or investing in a diversified portfolio of businesses and companies
and is organized primarily for the purpose of making equity investments in
companies.

 

Item Requiring Consent: As defined in Section 35.2.

 

Land: As defined in Section 1.1(a).

 

Land Base Rent: An annual amount equal to one million, eight hundred
ninety-three thousand, nine hundred ninety Dollars ($1,893,990). Land Base Rent
shall be subject to further adjustment as and to the extent provided in Section
14.6.

 

Landlord: As defined in the preamble.

 

Landlord Representatives: As defined in Section 23.4.

 

Landlord Tax Returns: As defined in Section 4.1(b).

 

16

--------------------------------------------------------------------------------

 

 

Lease Year: The first Lease Year for each Facility shall be the period
commencing on the Commencement Date and ending on the first April 30 following
the Commencement Date, and each subsequent Lease Year for each Facility shall be
each period of twelve (12) full calendar months after the last day of the prior
Lease Year.

 

Leased Improvements: As defined in Section 1.1(b).

 

Leased Property: As defined in Section 1.1.

 

Leased Property Rent Adjustment Event: As defined in Section 14.6.

 

Leasehold Estate: As defined in Section 17.1(a).

 

Legal Requirements: All federal, state, county, municipal and other governmental
statutes, laws, rules, policies, guidance, codes, orders, regulations,
ordinances, permits, licenses, covenants, conditions, restrictions, judgments,
decrees and injunctions (including common law, Gaming Regulations and
Environmental Laws) affecting either the Leased Property, Tenant’s Property and
all Capital Improvements or the construction, use or alteration thereof, whether
now or hereafter enacted and in force, including any which may (i) require
repairs, modifications or alterations in or to the Leased Property and Tenant’s
Property, (ii) in any way adversely affect the use and enjoyment thereof, or
(iii) regulate the transport, handling, use, storage or disposal or require the
cleanup or other treatment of any Hazardous Substance.

 

Lender Cure Election Notice: As defined in Section 17.3(c).

 

Lessor Lien: Any lien, encumbrance, attachment, title retention agreement or
claim (other than any of the foregoing that arise as a result of a Ground Lease
or Facility Mortgage, or result from the transactions contemplated by this
Master Lease, or that consist of liens and encumbrances of record as of the
Commencement Date or liens or encumbrances which are consented to by Tenant in
writing, which consent shall not be unreasonably withheld, conditioned or
delayed and shall be deemed granted unless a written response is delivered by
Tenant to Landlord within the applicable Deemed Approval Period provided for in
Section 35.2), encumbering the Leased Property that is reasonably expected to
have a material adverse effect on Tenant’s rights under this Master Lease or on
the ability to use the applicable Facility for its Primary Intended Use and that
arises after the Commencement Date as a result of (a) any act or omission of
Landlord or any of its Affiliates which is in violation of any of the terms of
this Master Lease, (b) any Imposition against Landlord that Tenant is not
obligated to pay pursuant to the terms of this Master Lease, (c) any third-party
claim against Landlord that (i) Tenant is not required to indemnify Landlord for
pursuant to this Master Lease, and (ii) is unrelated to the acts or omissions of
Tenant, Tenant’s Subsidiaries or any of their respective Affiliates, or (d) any
claim against Landlord arising out of any transfer, sale, assignment,
encumbrance or disposition by Landlord of all or any portion of the interest of
Landlord in the Leased Property or the Facilities or any portion thereof other
than pursuant to this Master Lease or any Facility Mortgage that is subordinate
to this Master Lease or as to which the Facility Mortgagee has delivered a
non-disturbance agreement to Tenant in accordance with Section 31.1.

 

Liquor Authority: As defined in Section 41.13(a).

 

17

--------------------------------------------------------------------------------

 

 

Liquor Laws: As defined in Section 41.13(a).

 

Long-Lived Assets: (i) With respect to property owned by Tenant or any Tenant
Subsidiary as of the Commencement Date, all property capitalized in accordance
with GAAP with an expected life of not less than fifteen (15) years as initially
reflected on the books and records of Tenant at or about the time of acquisition
thereof or (ii) with respect to those assets purchased, replaced or otherwise
maintained by Tenant after the Commencement Date, such asset capitalized in
accordance with GAAP with an expected life of not less than fifteen (15) years
as of or about the time of the acquisition thereof, as classified by Tenant in
accordance with GAAP.

 

Master Lease: As defined in the preamble.

 

Material Indebtedness: At any time, Indebtedness of any one or more of the
Tenant (and its Subsidiaries) and any Guarantor in an aggregate principal amount
exceeding the greater of (i) ten percent (10%) of Adjusted Revenue of Tenant and
the Guarantors that are Subsidiaries of Tenant on a consolidated basis over the
most recent Test Period for which financial statements are available or (ii)
Fifty Million Dollars ($50,000,000) (which amount shall be subject to Renewal
Term Increase on the commencement of each Renewal Term), but only if such
Indebtedness is secured by a Permitted Leasehold Mortgage. As of the
Commencement Date, until financial statements are available for the initial Test
Period, such amount shall be Fifty Million Dollars ($50,000,000).

 

Maximum Foreseeable Loss: As defined in Section 13.2.

 

Net Revenue: The sum of, without duplication, (i) the amount received by Tenant
(and its Subsidiaries and its subtenants) from patrons at any Facility for
gaming, less refunds and free promotional play provided to the customers and
invitees of Tenant (and its Subsidiaries and subtenants) pursuant to a rewards,
marketing, and/or frequent users program, and less amounts returned to patrons
through winnings at any Facility (the amounts in this clause (i), “Gaming
Revenues”); and (ii) the gross receipts of Tenant (and its Subsidiaries and
subtenants) for all goods and merchandise sold, the charges for all services
performed, or any other revenues generated by Tenant (and its Subsidiaries and
subtenants) in, at, or from the Leased Property for cash, credit, or otherwise
(without reserve or deduction for uncollected amounts), but excluding any Gaming
Revenues (the amounts in this clause (ii), “Retail Sales”); less (iii) the
retail value of accommodations, food and beverage, and other services furnished
without charge to guests of Tenant (and its Subsidiaries and subtenants) at any
Facility (the amounts in this clause (iii), “Promotional Allowance”). For the
avoidance of doubt, gaming taxes and casino operating expenses (such as
salaries, income taxes, employment taxes, supplies, equipment, cost of goods and
inventory, rent, office overhead, marketing and advertising and other general
administrative costs) will not be deducted in arriving at Net Revenue. Net
Revenue will be calculated on an accrual basis for these purposes, as required
under GAAP. For the absence of doubt, if Gaming Revenues, Retail Sales or
Promotional Allowances of a Subsidiary or subtenant, as applicable, are taken
into account for purposes of calculating Net Revenue, any rent received by
Tenant from such Subsidiary or subtenant, as applicable, pursuant to any
sublease with such Subsidiary or subtenant, as applicable, shall not also be
taken into account for purposes of calculating Net Revenues. Notwithstanding the
foregoing, (i) with respect to any Specified Sublease, Net Revenue shall not
include Gaming Revenues or Retail Sales from the subtenants under such subleases
and shall include the rent received by Tenant or its subsidiaries thereunder,
and (ii) with respect to any Excluded Sublease, Net Revenue shall not include
Retail Sales from the subtenants under such subleases.

 

18

--------------------------------------------------------------------------------

 

 

New Lease: As defined in Section 17.1(f).

 

Notice: A notice given in accordance with Article XXXV.

 

Notice of Termination. As defined in Section 17.1(f).

 

NRS: As defined in Section 41.14.

 

OFAC: As defined in Section 39.1.

 

Officer’s Certificate: A certificate of Tenant or Landlord, as the case may be,
signed by an officer of such party authorized to so sign by resolution of its
board of directors or by its sole member or by the terms of its by-laws or
operating agreement, as applicable.

 

Overdue Rate: On any date, a rate equal to five (5) percentage points above the
Prime Rate, but in no event greater than the maximum rate then permitted under
applicable law.

 

Parent Company: With respect to any Discretionary Transferee, any Person (other
than an Investment Fund) (x) as to which such Discretionary Transferee is a
Subsidiary; and (y) which is not a Subsidiary of any other Person (other than an
Investment Fund).

 

Payment Date: Any due date for the payment of the installments of Rent or any
other sums payable under this Master Lease.

 

Percentage Rent: Initially, an annual amount equal to one million, eight hundred
ninety-three thousand, nine hundred ninety Dollars ($1,893,990). The Percentage
Rent shall be reset each Percentage Rent Reset Year to a fixed annual amount
equal to the product of (i) four percent (4%) and (ii) the excess (if any) of
(a) the average annual Net Revenues for the trailing twenty-four (24) full
calendar month period ending on the full calendar month immediately preceding
such Percentage Rent Reset Year over (b) forty-seven million, three hundred
forty-nine thousand, seven hundred fifty Dollars ($47,349,750). For purposes of
the preceding sentence, in the case of any Leased Property Rent Adjustment
Event, the “average annual Net Revenues” shall be calculated as if such Leased
Property Rent Adjustment Event occurred on the first day of such trailing twenty
four (24) full calendar month period. Percentage Rent shall be subject to
further adjustment as and to the extent provided in Section 14.6 and in Section
22.3.

 

Percentage Rent Reset Year: Each and every other Lease Year commencing with the
third (3rd) Lease Year, and continuing with the fifth (5th) Lease Year, the
seventh (7th) Lease Year , the first (1st), third (3rd) and fifth (5th) Lease
Years of the first Renewal Term, the second (2nd) and fourth (4th) Lease Years
of the second Renewal Term, etc.

 

Permitted Leasehold Mortgage: A document creating or evidencing an encumbrance
on Tenant’s leasehold interest (or a subtenant’s subleasehold interest) in the
Leased Property, granted to or for the benefit of a Permitted Leasehold
Mortgagee as security for the obligations under a Debt Agreement.

 

19

--------------------------------------------------------------------------------

 

 

Permitted Leasehold Mortgagee: The lender or agent or trustee or similar
representative on behalf of one or more lenders or noteholders or other
investors under a Debt Agreement, in each case as and to the extent such Person
has the power to act on behalf of all lenders under such Debt Agreement pursuant
to the terms thereof; provided such lender, agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking institution in the business of generally
acting as a lender, agent or trustee or similar representative (in each case, on
behalf of a group of lenders) under debt agreements or instruments similar to
the Debt Agreement.

 

Permitted Leasehold Mortgagee Designee: An entity (or, if required by applicable
law, an individual) designated by a Permitted Leasehold Mortgagee and acting for
the benefit of the Permitted Leasehold Mortgagee, or the lenders, noteholders or
investors represented by the Permitted Leasehold Mortgagee.

 

Permitted Leasehold Mortgagee Foreclosing Party: A Permitted Leasehold Mortgagee
or a Permitted Leasehold Mortgagee Designee that forecloses on this Master Lease
and assumes this Master Lease or a Subsidiary of a Permitted Leasehold Mortgagee
that assumes this Master Lease in connection with a foreclosure on this Master
Lease by a Permitted Leasehold Mortgagee.

 

Person or person: Any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

 

Pre-funded Rent Escrow Account: As defined in Section 23.3(a).

 

Pre-funded Rent Escrow Instructions: As defined in Section 23.3(a).

 

Pre-Opening Expense: With respect to any fiscal period, the amount of expenses
(including Consolidated Interest Expense) incurred with respect to capital
projects which are appropriately classified as “pre-opening expenses” on the
applicable financial statements of Tenant’s Parent and its Subsidiaries for such
period.

 

Primary Intended Use: Gaming and/or pari-mutuel use consistent, with respect to
each Facility, with its current use (as specified on Exhibit A attached hereto
as it may be amended from time to time), or with prevailing gaming industry use
at any time, together with all ancillary uses consistent with gaming use and
operations, including hotels, restaurants, bars, etc.

 

Prime Rate: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the Prime Rate of another nationally known money center bank reasonably
selected by Landlord), to be its prime rate for ninety (90)-day unsecured loans
to its corporate borrowers of the highest credit standing, but in no event
greater than the maximum rate then permitted under applicable law.

 

Proceeding: As defined in Section 23.1(b)(v).

 

Prohibited Persons: As defined in Section 39.1.

 

20

--------------------------------------------------------------------------------

 

 

Promotional Allowance: As defined in the definition of Net Revenue.

 

Qualified Successor Tenant: As defined in Section 36.2.

 

Related Persons: With respect to a party, such party's Affiliates and
Subsidiaries and the directors, officers, employees, agents, advisors and
controlling persons of such party and its Affiliates and Subsidiaries.

 

Renewal Notice: As defined in Section 1.4(a).

 

Renewal Term: A period for which the Term is renewed in accordance with Section
1.4.

 

Renewal Term Increase: The percentage by which Building Base Rent shall have
escalated at the commencement of any Renewal Term pursuant to the terms of this
Master Lease; provided, however, it is understood that if the Building Base Rent
was not subject to escalation at the commencement of any Renewal Term, then
there shall be no Renewal Term Increase applied for such Renewal Term.

 

Rent: Collectively, the Base Rent and the Percentage Rent.

 

Representative: With respect to the lenders or holders under a Debt Agreement, a
Person designated as agent or trustee or a Person acting in a similar capacity
or as representative for such lenders or holders.

 

Requesting Party: As defined in Section 35.2.

 

Responding Party: As defined in Section 35.2.

 

Restricted Area: The geographical area that at any time during the Term is
within a sixty (60) mile radius of any Facility covered under this Master Lease
at such time.

 

Restricted Information: As defined in Section 23.1(c).

 

Retail Sales: As defined in the definition of Net Revenue.

 

Revenue Generating Spaces. The portions of the footprint of the buildings
located on the Leased Property that are designated as “Revenue Generating Space”
on Schedule C hereto.

 

SEC: The United States Securities and Exchange Commission.

 

Securities Act: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

Solvent: With respect to any Person on a particular date, that on such date (a)
the fair value of the property of such Person, on a going-concern basis, is
greater than the total amount of liabilities (including contingent liabilities)
of such Person, (b) the present fair salable value of the assets of such Person,
on a going-concern basis, is not less than the amount that will be required to
pay the probable liability of such Person on its debts (including contingent
liabilities) as they become absolute and matured, (c) such Person has not
incurred, and does not intend to, and does not believe that it will, incur,
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and (e)
such Person is “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Accounting Standards
Codification No. 450).

 

21

--------------------------------------------------------------------------------

 

 

Specified Debt Agreement Default: Any event or occurrence under a Debt Agreement
or Material Indebtedness that enables or permits the lenders or holders (or
Representatives of such lenders or holders) to accelerate the maturity of the
Indebtedness outstanding under a Debt Agreement or Material Indebtedness.

 

Specified Expenses: For any Test Period, (i) Rent incurred for the same Test
Period, and (ii) the (1) income tax expense, (2) consolidated interest expense,
(3) depreciation and amortization expense, (4) any nonrecurring, unusual, or
extraordinary items of gain, loss, income, cost or expense, including, but not
limited to, (a) any gains or losses attributable to the early extinguishment,
cancellation or conversion of indebtedness, (b) gains or losses on discontinued
operations and asset sales, disposals or abandonments, (c) impairment charges or
asset write-offs including, without limitation, those related to goodwill or
intangible assets, long-lived assets, and investments in debt and equity
securities, in each case, pursuant to GAAP, (5) any non-cash items of expense
(other than to the extent such non-cash items of expense require an accrual or
reserve for future cash expenses (provided that if such accrual or reserve is
for contingent items, the outcome of which is subject to uncertainty, such
non-cash items of expense may, at the election of the Tenant, be added to net
income and deducted when and to the extent actually paid in cash)), (6) any
Pre-Opening Expenses, (7) transaction costs for Tenant’s acquisition of the
Tenant’s Property and the entry into this Master Lease, the negotiation and
consummation of the financing transactions in connection therewith and the other
transactions contemplated in connection with the foregoing consummated on or
before the Commencement Date, (8) non-cash valuation adjustments, (9) any
expenses related to the repurchase of stock or stock options, (10) expenses
related to the grant by Tenant’s Parent of stock options, restricted stock, or
other equivalent or similar instruments, (11) any management fees allocated to
Tenant or its Subsidiaries in each case that are not directly attributable to
the operation of Facilities, and (12) deferred rent,; in the case of each of (1)
through (12), of Tenant and the Subsidiaries of Tenant that are Guarantors on a
consolidated basis for such period.

 

Specified Proceeds: For any Test Period, to the extent not otherwise included in
Net Revenue, the amount of insurance proceeds received during such period by
Tenant or the Guarantors in respect of any Casualty Event; provided, however,
that for purposes of this definition, (i) with respect to any Facility subject
to such Casualty Event which had been in operation for at least one complete
fiscal quarter the amount of insurance proceeds plus the Net Revenue (excluding
such insurance proceeds), if any, attributable to the Facility subject to such
Casualty Event for such period shall not exceed an amount equal to the Net
Revenue attributable to such Facility for the Test Period ended immediately
prior to the date of such Casualty Event (calculated on a pro forma annualized
basis to the extent such Facility was not operational for the full previous Test
Period) and (ii) with respect to any Facility subject to such Casualty Event
which had not been in operation for at least one complete fiscal quarter, the
amount of insurance proceeds plus the Net Revenue attributable to such Facility
for such period shall not exceed the Net Revenue reasonably projected by Tenant
to be derived from such Facility for such period.

 

22

--------------------------------------------------------------------------------

 

 

Specified Sublease: Any lease in effect on the Commencement Date constituting
part of the Leased Property with respect to which Tenant is a sublessor,
substantially as in effect on the Commencement Date, a list of which is attached
on Schedule A hereto.

 

State: With respect to each Facility, the state or commonwealth in which such
Facility is located.

 

Subsidiary: As to any Person, (i) any corporation more than fifty percent (50%)
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such person and/or one or more Subsidiaries of such person has more than a fifty
percent (50%) equity interest at the time of determination. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this Master
Lease shall refer to a Subsidiary or Subsidiaries of Tenant.

 

Successor Specified Sublease: Provided that no Event of Default shall have
occurred and be continuing, any sublease entered into after the Commencement
Date for space within the Leased Property previously subleased under a Specified
Sublease that: (i) complies with the requirements of Sections 22.3, 22.4 and
40.1, (ii) with respect to the non-economic terms of such sublease, the terms of
such proposed sublease are on substantially the same term as those set forth in
the Specified Sublease previously applicable to such space, including, without
limitation, the size and location of the subleased premises and the type of
proposed use, and (iii) with respect to the economic terms, the terms of such
proposed sublease are on substantially the same or better terms than those set
forth in the Specified Sublease previously applicable to such space.

 

Successor Tenant: As defined in Section 36.1.

 

Successor Tenant Rent: As defined in Section 36.2.

 

Taking: As defined in Section 15.1(a).

 

Tenant: As defined in the preamble.

 

Tenant Capital Improvement: A Capital Improvement funded by Tenant, as compared
to Landlord.

 

Tenant COC: As defined in Section 22.2(iii).

 

23

--------------------------------------------------------------------------------

 

 

Tenant Parent COC: As defined in Section 22.2(iii).

 

Tenant Representatives: As defined in Section 23.4.

 

Tenant’s Parent: Boyd Gaming Corporation, a Nevada corporation, and any
successor thereto.

 

Tenant’s Property: With respect to each Facility, all assets (other than the
Leased Property and property owned by a third party) primarily related to or
used in connection with the operation of the business conducted on or about the
Leased Property, together with all replacements, modifications, additions,
alterations and substitutes therefor.

 

Term: As defined in Section 1.3.

 

Termination Notice: As defined in Section 17.1(d).

 

Test Period: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive fiscal quarters of such
Person.

 

Unavoidable Delay: Delays due to strikes, lock-outs, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the party responsible for performing an obligation
hereunder; provided that lack of funds shall not be deemed a cause beyond the
reasonable control of a party.

 

Unsuitable for Its Primary Intended Use: A state or condition of any Facility
such that by reason of damage or destruction, or a partial taking by
Condemnation, such Facility cannot, following restoration thereof (to the extent
commercially practical), be operated on a commercially practicable basis for its
Primary Intended Use, taking into account, among other relevant factors, the
amount of square footage and the estimated revenue affected by such damage or
destruction.

 

ARTICLE III  

 

3.1 Rent. During the Term, Tenant will pay to Landlord the Rent and Additional
Charges in lawful money of the United States of America and legal tender for the
payment of public and private debts, in the manner provided in Section 3.3. The
Base Rent during any Lease Year is payable in advance in equal, consecutive
monthly installments on the fifth (5th) Business Day of each calendar month
during that Lease Year and the Percentage Rent during any Lease Year is payable
in advance in equal, consecutive monthly installments on the fifth (5th)
Business Day of each calendar month during that Lease Year; provided that during
the first three (3) months of each Percentage Rent Reset Year the amount of the
Percentage Rent payable monthly in advance shall remain the same as in the then
preceding Lease Year, and provided, further, that Tenant shall make a payment to
Landlord (or be entitled to set off against its Rent payment due) on the fifth
(5th) Business Day of the fourth (4th) calendar month of such Lease Year in the
amount necessary to “true-up” any Percentage Rent payments not yet (or
overpayments having been) made for such three (3) month period. Unless otherwise
agreed by the parties, Rent and Additional Charges shall be prorated as to any
partial months at the beginning and end of the Term.

 

 

24

--------------------------------------------------------------------------------

 

 

3.2 Late Payment of Rent. Tenant hereby acknowledges that late payment by Tenant
to Landlord of Rent will cause Landlord to incur costs not contemplated
hereunder, the exact amount of which is presently anticipated to be extremely
difficult to ascertain. Accordingly, if any installment of Rent other than
Additional Charges payable to a Person other than Landlord shall not be paid
within five (5) Business Days after its due date, Tenant will pay Landlord on
demand a late charge equal to the lesser of (a) five percent (5%) of the amount
of such installment or (b) the maximum amount permitted by law. The parties
agree that this late charge represents a fair and reasonable estimate of the
costs that Landlord will incur by reason of late payment by Tenant. The parties
further agree that such late charge is Rent and not interest and such assessment
does not constitute a lender or borrower/creditor relationship between Landlord
and Tenant. Thereafter, if any installment of Rent other than Additional Charges
payable to a Person other than Landlord shall not be paid within ten (10) days
after its due date, the amount unpaid, including any late charges previously
accrued, shall bear interest at the Overdue Rate from the due date of such
installment to the date of payment thereof, and Tenant shall pay such interest
to Landlord on demand. The payment of such late charge or such interest shall
not constitute waiver of, nor excuse or cure, any default under this Master
Lease, nor prevent Landlord from exercising any other rights and remedies
available to Landlord.

 

3.3 Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer of immediately available funds and shall be initiated by Tenant
for settlement on or before the Payment Date; provided, however, if the Payment
Date is not a Business Day, then settlement shall be made on the next succeeding
day which is a Business Day. Landlord shall provide Tenant with appropriate wire
transfer information in a Notice from Landlord to Tenant. If Landlord directs
Tenant to pay any Rent to any party other than Landlord, Tenant shall send to
Landlord, simultaneously with such payment, a copy of the transmittal letter or
invoice and a check whereby such payment is made or such other evidence of
payment as Landlord may reasonably require.

 

3.4 Net Lease. Landlord and Tenant acknowledge and agree that (i) this Master
Lease is and is intended to be what is commonly referred to as a “net, net, net”
or “triple net” lease, and (ii) the Rent shall be paid absolutely net to
Landlord, so that this Master Lease shall yield to Landlord the full amount or
benefit of the installments of Rent and Additional Charges throughout the Term
with respect to each Facility, all as more fully set forth in Article IV and
subject to any other provisions of this Master Lease which expressly provide for
adjustment or abatement of Rent or other charges. If Landlord commences any
proceedings for non-payment of Rent, Tenant will not interpose any counterclaim
or cross complaint or similar pleading of any nature or description in such
proceedings unless Tenant would lose or waive such claim by the failure to
assert it. This shall not, however, be construed as a waiver of Tenant’s right
to assert such claims in a separate action brought by Tenant. The covenants to
pay Rent and other amounts hereunder are independent covenants, and Tenant shall
have no right to hold back, offset or fail to pay any such amounts for default
by Landlord or for any other reason whatsoever, except as provided in Section
3.1.

 

ARTICLE IV  

 

4.1 Impositions. (a) Subject to Article XII relating to permitted contests,
Tenant shall pay, or cause to be paid, all Impositions before any fine, penalty,
interest or cost may be added for non-payment. Tenant shall make such payments
directly to the taxing authorities or other payees where feasible, and promptly
furnish to Landlord copies of official receipts or other satisfactory proof
evidencing such payments. Tenant’s obligation to pay Impositions shall be
absolutely fixed upon the date such Impositions become a lien upon the Leased
Property or any part thereof subject to Article XII. If any Imposition may, at
the option of the taxpayer, lawfully be paid in installments, whether or not
interest shall accrue on the unpaid balance of such Imposition, Tenant may pay
the same, and any accrued interest on the unpaid balance of such Imposition, in
installments as the same respectively become due and before any fine, penalty,
premium, further interest or cost may be added thereto.

 

25

--------------------------------------------------------------------------------

 

 

(b) Landlord shall prepare and file all tax returns and reports as may be
required by Legal Requirements with respect to Landlord’s net income, gross
receipts, franchise taxes and taxes on its capital stock and any other returns
required to be filed by or in the name of Landlord (the “Landlord Tax Returns”),
and Tenant or Tenant’s Parent shall prepare and file all other tax returns and
reports as may be required by Legal Requirements with respect to or relating to
the Leased Property (including all Capital Improvements), and Tenant’s Property.

 

(c) Any refund due from any taxing authority in respect of any Imposition paid
by or on behalf of Tenant shall be paid over to or retained by Tenant.

 

(d) Landlord and Tenant shall, upon request of the other, provide such data as
is maintained by the party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required returns and reports.
If any property covered by this Master Lease is classified as personal property
for tax purposes, Tenant shall file all personal property tax returns in such
jurisdictions where it must legally so file. Landlord, to the extent it
possesses the same, and Tenant, to the extent it possesses the same, shall
provide the other party, upon request, with cost and depreciation records
necessary for filing returns for any property so classified as personal
property. Where Landlord is legally required to file personal property tax
returns, Tenant shall be provided with copies of assessment notices indicating a
value in excess of the reported value in sufficient time for Tenant to file a
protest.

 

(e) Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this Section
4.1, shall be accompanied by copies of a bill therefor and payments thereof
which identify the personal property or real property or other tax obligations
of Landlord with respect to which such payments are made.

 

(f) Impositions imposed or assessed in respect of the tax-fiscal period during
which the Term terminates shall be adjusted and prorated between Landlord and
Tenant, whether or not such Imposition is imposed or assessed before or after
such termination, and Tenant’s obligation to pay its prorated share thereof in
respect of a tax-fiscal period during the Term shall survive such termination.
Landlord will not voluntarily enter into agreements that will result in
additional Impositions without Tenant’s consent, which shall not be unreasonably
withheld (it being understood that it shall not be reasonable to withhold
consent to customary additional Impositions that other property owners of
properties similar to the Leased Property customarily consent to in the ordinary
course of business); provided Tenant is given reasonable opportunity to
participate in the process leading to such agreement.

 

26

--------------------------------------------------------------------------------

 

 

4.2 Utilities. Tenant shall pay or cause to be paid all charges for electricity,
power, gas, oil, water and other utilities used in the Leased Property
(including all Capital Improvements). Tenant shall also pay or reimburse
Landlord for all costs and expenses of any kind whatsoever which at any time
with respect to the Term hereof with respect to any Facility may be imposed
against Landlord by reason of any of the covenants, conditions and/or
restrictions affecting the Leased Property or any portion thereof, or with
respect to easements, licenses or other rights over, across or with respect to
any adjacent or other property which benefits the Leased Property or any Capital
Improvement, including any and all costs and expenses associated with any
utility, drainage and parking easements. Landlord will not enter into agreements
that will encumber the Leased Property without Tenant’s consent, which shall not
be unreasonably withheld (it being understood that it shall not be reasonable to
withhold consent to encumbrances that do not adversely affect the use or future
development of the Facility as a Gaming Facility or increase Additional Charges
payable under this Master Lease); provided Tenant is given reasonable
opportunity to participate in the process leading to such agreement. Tenant will
not enter into agreements that will encumber the Leased Property after the
expiration of the Term without Landlord’s consent, which shall not be
unreasonably withheld (it being understood that it shall not be reasonable to
withhold consent to encumbrances that do not adversely affect the value of the
Leased Property or the Facility) and which consent shall be deemed to have been
granted unless a written response is delivered by Landlord to Tenant within the
applicable Deemed Approval Period provided for in Section 35.2; provided
Landlord is given reasonable opportunity to participate in the process leading
to such agreement.

 

4.3 Impound Account. At Landlord’s option following the occurrence and during
the continuation of an Event of Default or a default by Tenant of Section
23.3(b) hereof (to be exercised by thirty (30) days’ written notice to Tenant);
and provided Tenant is not already being required to impound such payments in
accordance with the requirements of Section 31.3(b) below, Tenant shall be
required to deposit, at the time of any payment of Base Rent, an amount equal to
one-twelfth of the sum of (i) Tenant’s estimated annual real and personal
property taxes required pursuant to Section 4.1 hereof (as reasonably determined
by Landlord), and (ii) Tenant’s estimated annual maintenance expenses and
insurance premium costs pursuant to Articles IX and XIII hereof (as reasonably
determined by Landlord). Such amounts shall be applied to the payment of the
obligations in respect of which said amounts were deposited in such order of
priority as Landlord shall reasonably determine, on or before the respective
dates on which the same or any of them would become delinquent. The reasonable
cost of administering such impound account shall be paid by Tenant. Nothing in
this Section 4.3 shall be deemed to affect any right or remedy of Landlord
hereunder.

 

27

--------------------------------------------------------------------------------

 

 

ARTICLE V  

 

5.1 No Termination, Abatement, etc. Except as otherwise specifically provided in
this Master Lease, Tenant shall remain bound by this Master Lease in accordance
with its terms and shall not seek or be entitled to any abatement, deduction,
deferment or reduction of Rent, or set-off against the Rent. Except as may be
otherwise specifically provided in this Master Lease, the respective obligations
of Landlord and Tenant shall not be affected by reason of (i) any damage to or
destruction of the Leased Property or any portion thereof from whatever cause or
any Condemnation of the Leased Property, any Capital Improvement or any portion
thereof; (ii) other than as a result of Landlord’s willful misconduct or gross
negligence, the lawful or unlawful prohibition of, or restriction upon, Tenant’s
use of the Leased Property, any Capital Improvement or any portion thereof, the
interference with such use by any Person or by reason of eviction by paramount
title; (iii) any claim that Tenant has or might have against Landlord by reason
of any default or breach of any warranty by Landlord hereunder or under any
other agreement between Landlord and Tenant or to which Landlord and Tenant are
parties; (iv) any bankruptcy, insolvency, reorganization, consolidation,
readjustment, liquidation, dissolution, winding up or other proceedings
affecting Landlord or any assignee or transferee of Landlord; or (v) for any
other cause, whether similar or dissimilar to any of the foregoing, other than a
discharge of Tenant from any such obligations as a matter of law. Tenant hereby
specifically waives all rights arising from any occurrence whatsoever which may
now or hereafter be conferred upon it by law (a) to modify, surrender or
terminate this Master Lease or quit or surrender the Leased Property or any
portion thereof, or (b) which may entitle Tenant to any abatement, reduction,
suspension or deferment of the Rent or other sums payable by Tenant hereunder
except in each case as may be otherwise specifically provided in this Master
Lease. Notwithstanding the foregoing, nothing in this Article V shall preclude
Tenant from bringing a separate action against Landlord for any matter described
in the foregoing clauses (ii), (iii) or (v) and Tenant is not waiving other
rights and remedies not expressly waived herein. The obligations of Landlord and
Tenant hereunder shall be separate and independent covenants and agreements and
the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Master Lease or by termination of
this Master Lease as to all or any portion of the Leased Property other than by
reason of an Event of Default. Tenant’s agreement that, except as may be
otherwise specifically provided in this Master Lease, any eviction by paramount
title as described in item (ii) above shall not affect Tenant’s obligations
under this Master Lease, shall not in any way discharge or diminish any
obligation of any insurer under any policy of title or other insurance and, to
the extent the recovery thereof is not necessary to compensate Landlord for any
damages incurred by any such eviction, Tenant shall be entitled to a credit for
any sums recovered by Landlord under any such policy of title or other insurance
up to the maximum amount paid by Tenant to Landlord under this Section 5.1, and
Landlord, upon request by Tenant, shall assign Landlord’s rights under such
policies to Tenant; provided that such assignment does not adversely affect
Landlord’s rights under any such policy and provided further, that Tenant shall
indemnify, defend, protect and save Landlord harmless from and against any
liability, cost or expense of any kind that may be imposed upon Landlord in
connection with any such assignment except to the extent such liability, cost or
expense arises from the gross negligence or willful misconduct of Landlord.

 

28

--------------------------------------------------------------------------------

 

 

ARTICLE VI  

 

6.1 Ownership of the Leased Property. (a) Landlord and Tenant acknowledge and
agree that they have executed and delivered this Master Lease with the
understanding that (i) the Leased Property is the property of Landlord, (ii)
Tenant has only the right to the possession and use of the Leased Property upon
the terms and conditions of this Master Lease, (iii) this Master Lease is a
“true lease,” is not a financing lease, capital lease, mortgage, equitable
mortgage, deed of trust, trust agreement, security agreement or other financing
or trust arrangement, and the economic realities of this Master Lease are those
of a true lease, (iv) the business relationship created by this Master Lease and
any related documents is and at all times shall remain that of landlord and
tenant, (v) this Master Lease has been entered into by each party in reliance
upon the mutual covenants, conditions and agreements contained herein, and (vi)
none of the agreements contained herein is intended, nor shall the same be
deemed or construed, to create a partnership between Landlord and Tenant, to
make them joint venturers, to make Tenant an agent, legal representative,
partner, subsidiary or employee of Landlord, or to make Landlord in any way
responsible for the debts, obligations or losses of Tenant.

 

(b) Unless otherwise required by applicable law, each of the parties hereto
covenants and agrees, subject to Section 6.1(c), not to (i) file any income tax
return or other associated documents; (ii) file any other document with or
submit any document to any governmental body or authority; (iii) enter into any
written contractual arrangement with any Person; or (iv) release any financial
statements of Tenant, in each case that takes a position other than that this
Master Lease is a “true lease” with Landlord as owner of the Leased Property and
Tenant as the tenant of the Leased Property, including (x) treating Landlord as
the owner of such Leased Property eligible to claim depreciation deductions
under Sections 167 or 168 of the Code with respect to such Leased Property, (y)
Tenant reporting its Rent payments as rent expense under Section 162 of the
Code, and (z) Landlord reporting the Rent payments as rental income under
Section 61 of the Code.

 

(c) If Tenant should reasonably conclude that GAAP or the SEC require treatment
different from that set forth in Section 6.1(b) for applicable non-tax purposes,
then (x) Tenant shall promptly give prior Notice to Landlord, accompanied by a
written statement that references the applicable pronouncement that controls
such treatment and contains a brief description and/or analysis that sets forth
in reasonable detail the basis upon which Tenant reached such conclusion, and
(y) notwithstanding Section 6.1(b), Tenant may comply with such requirements.

 

(d) The Rent is the fair market rent for the use of the Leased Property and was
agreed to by Landlord and Tenant on that basis, and the execution and delivery
of, and the performance by Tenant of its obligations under, this Master Lease
does not constitute a transfer of all or any part of the Leased Property.

 

(e) Tenant waives any claim or defense based upon the characterization of this
Master Lease as anything other than a true lease and as a master lease of all of
the Leased Property. Tenant stipulates and agrees (1) not to challenge the
validity, enforceability or characterization of the lease of the Leased Property
as a true lease and/or as a single, unseverable instrument pertaining to the
lease of all, but not less than all, of the Leased Property, and (2) not to
assert or take or omit to take any action inconsistent with the agreements and
understandings set forth in Section 3.4 or this Section 6.1.

 

29

--------------------------------------------------------------------------------

 

 

6.2 Tenant’s Property. Tenant shall, during the entire Term, own (or lease) and
maintain (or cause its Subsidiaries to own (or lease) and maintain) on the
Leased Property adequate and sufficient Tenant’s Property, and shall maintain
(or cause its Subsidiaries to maintain) all of such Tenant’s Property in good
order, condition and repair, in all cases as shall be necessary and appropriate
in order to operate the Facilities for the Primary Intended Use in compliance
with all applicable licensure and certification requirements and in compliance
with all applicable Legal Requirements, Insurance Requirements and Gaming
Regulations. If any of Tenant’s Property requires replacement in order to comply
with the foregoing, Tenant shall replace (or cause a Subsidiary to replace) it
with similar property of the same or better quality at Tenant’s (or such
Subsidiary’s) sole cost and expense. Subject to the foregoing, Tenant and its
Subsidiaries may sell, transfer, convey or otherwise dispose of Tenant’s
Property (other than Gaming Licenses and subject to Section 6.3) in their
discretion in the ordinary course of its business and Landlord shall have no
rights to such Tenant’s Property. Tenant shall, upon Landlord’s request, from
time to time but not more frequently than one time per Lease Year, provide
Landlord with a list of the material Tenant’s Property located at each of the
Facilities. In the case of any such Tenant’s Property that is leased (rather
than owned) by Tenant (or its Subsidiaries), Tenant shall use commercially
reasonable efforts to ensure that the lease agreements pursuant to which Tenant
(or its Subsidiaries) leases such Tenant’s Property are assignable to third
parties in connection with any transfer by Tenant (or its Subsidiaries) to a
replacement lessee or operator at the end of the Term. Tenant shall remove all
of Tenant’s Property from the Leased Property at the end of the Term, except to
the extent Tenant has transferred ownership of such Tenant’s Property to a
Successor Tenant or Landlord. Any Tenant’s Property left on the Leased Property
at the end of the Term whose ownership was not transferred to a Successor Tenant
shall be deemed abandoned by Tenant and shall become the property of Landlord.

 

6.3 Guarantors. Each of Tenant’s Subsidiaries set forth on Schedule 6.3 shall be
a Guarantor under this Master Lease and shall execute and deliver to the
Landlord the Guaranty attached hereto as Exhibit D. In addition, if any material
Gaming License or other license or other material asset necessary to operate any
portion of the Leased Property is owned by a Subsidiary, Tenant shall within two
(2) Business Days after the date such Subsidiary acquires such Gaming License,
other license or other material asset, (a) notify the Landlord thereof and (b)
cause such Subsidiary (if it is not already a Guarantor) to become a Guarantor
by executing the Guaranty in form and substance reasonably satisfactory to
Landlord. Notwithstanding anything contained herein or in the Guaranty to the
contrary, Tenant’s Parent shall not be obligated to Guarantee the obligations of
Tenant hereunder, except to the extent any Parent Company, is obligated to
provide a Guaranty under Article XXII.

 

ARTICLE VII  

 

7.2 Condition of the Leased Property. Tenant acknowledges receipt and delivery
of possession of the Leased Property and confirms that Tenant has examined and
otherwise has knowledge of the condition of the Leased Property prior to the
execution and delivery of this Master Lease and has found the same (except as
included in the disclosures on Schedule A) to be in good order and repair and,
to the best of Tenant’s knowledge, free from Hazardous Substances not in
compliance with Legal Requirements and satisfactory for its purposes hereunder.
Regardless, however, of any examination or inspection made by Tenant and whether
or not any patent or latent defect or condition was revealed or discovered
thereby, Tenant is leasing the Leased Property “as is” in its present condition.
Tenant waives any claim or action against Landlord in respect of the condition
of the Leased Property including any defects or adverse conditions not
discovered or otherwise known by Tenant as of the Commencement Date. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE
LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE
TO BE BORNE SOLELY BY TENANT INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY
ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.

 

30

--------------------------------------------------------------------------------

 

 

7.3 Use of the Leased Property. (a) Tenant shall use or cause to be used the
Leased Property and the improvements thereon of each Facility for its Primary
Intended Use. Tenant shall not use the Leased Property or any portion thereof or
any Capital Improvement thereto for any other use without the prior written
consent of Landlord, which consent Landlord may withhold in its sole discretion.
Landlord acknowledges that operation of each Facility for its Primary Intended
Use generally requires a Gaming License under applicable Gaming Regulations and
that without such a license Landlord may not operate, control or participate in
the conduct of the gaming and/or racing operations at the Facilities.

 

(b) Tenant shall not commit or suffer to be committed any waste on the Leased
Property (including any Capital Improvement thereto) or cause or permit any
nuisance thereon or to, except as required by law, take or suffer any action or
condition that will diminish the ability of the Leased Property to be used as a
Gaming Facility after the expiration or earlier termination of the Term.

 

(c) Tenant shall neither suffer nor permit the Leased Property or any portion
thereof to be used in such a manner as (i) might reasonably tend to impair
Landlord’s title thereto or to any portion thereof or (ii) may make possible a
claim of adverse use or possession, or an implied dedication of the Leased
Property or any portion thereof.

 

(d) Except in instances of casualty or condemnation, Tenant shall continuously
operate each of the Facilities for the Primary Intended Use. Tenant in its
discretion shall be permitted to cease operations at a Facility or Facilities if
such cessation would not reasonably be expected to have a material adverse
effect on Tenant, the Facilities, or on the Leased Property, taken as a whole,
provided that the following conditions are satisfied: (i) no Event of Default
has occurred and is continuing immediately prior to or immediately after the
date that operations are ceased or as a result of such cessation; and (ii) the
Percentage Rent due from each and every such Facility whose operations have
ceased will thereafter be subject to a floor which will be calculated based on
the Percentage Rent that would have been paid for such Facility if Percentage
Rent were adjusted based on Net Revenues for the Fiscal Year immediately
preceding the time that Tenant ceased operations at the Facility.

 

31

--------------------------------------------------------------------------------

 

 

7.4 Competing Business.

 

(a) Tenant’s Obligations for Greenfields. Tenant agrees that during the Term,
neither Tenant nor any of its Affiliates shall build or otherwise participate in
the development of a new Gaming Facility (including a facility that has been
shut down for a period of more than twelve (12) months) (a “Greenfield Project”)
within a Restricted Area of a Facility (the Facility in whose Restricted Area
there is activity under this Section 7.3, an “Affected Facility”), unless Tenant
shall first offer Landlord the opportunity to include the Greenfield Project as
a Leased Property under this Master Lease on terms to be negotiated by the
parties (which terms with respect to Landlord funding such development shall
include the terms set forth in Section 10.3 hereof regarding Capital
Improvements). Within thirty (30) days of Landlord’s receipt of notice from
Tenant providing the opportunity to fund and include as Leased Property under
this Master Lease a Greenfield Project on terms to be negotiated by the parties,
Landlord shall notify Tenant as to whether it intends to participate in such
Greenfield Project and, if Landlord indicates such intent, the parties shall
negotiate in good faith the terms and conditions upon which this would be
effected, including the terms of any amendment to this Master Lease and any
development or funding agreement, which Landlord might require. Should Landlord
notify Tenant that it does not intend to pursue such Greenfield Project (or
should Landlord decline to notify Tenant of its affirmative response within such
thirty (30) day period), or if the parties despite good faith efforts on both
sides fail to reach agreement on the terms under which such opportunity would be
jointly pursued under this Master Lease and such new Greenfield Project would
become a portion of the Leased Property hereunder, in any event, within
forty-five (45) days after Landlord’s notice to Tenant of Landlord’s intent to
participate in such Greenfield Project, then the Percentage Rent due from each
and every Affected Facility will thereafter (a) be subject to a floor which will
be calculated based on the Percentage Rent that would have been paid for such
Affected Facility if Percentage Rent were adjusted based on Net Revenues for the
calendar year immediately prior to the year in which the Greenfield Project is
first opened to the public (the “Greenfield Floor”), and (b) be subject to
normal periodic adjustments; provided that annual Percentage Rent may not be
reduced below the Greenfield Floor. Notwithstanding anything to the contrary in
this Section 7.3(a), Tenant and its Affiliates shall not be restricted under
this Section 7.3(a) from (i) expanding any Facility under this Master Lease
(subject to Tenant’s compliance with the terms of Section 10.3 and the other
provisions of Article X), and (ii) subject to compliance with the provisions of
Section 7.3(e) hereof, acquiring or operating any competing Gaming Facility that
is in operation at the time of its acquisition or operation by Tenant or its
Affiliates.

 

(b) Landlord’s Obligations for Greenfields. Landlord agrees that during the
Term, neither Landlord nor any of its Affiliates shall, without the prior
written consent of the Tenant (which consent may be withheld in Tenant’s sole
discretion), build or otherwise participate in the development of a Greenfield
Project within the Restricted Area. Notwithstanding anything to the contrary in
this Section 7.3(b), (i) Landlord and its Affiliates shall not be restricted
under this Section 7.3(b) from acquiring, financing or providing refinancing for
any facility that is in operation or has been in operation at any time during
the twelve month period prior to the time in question, and (ii) subject to the
provisions of Section 7.3(d) hereof, Landlord and its Affiliates shall not be
restricted under this Section 7.3(b) from expanding any Competing Facility
existing at the time in question.

 

(c) Tenant’s Rights Regarding Facility Expansions. Tenant shall be permitted to
construct Capital Improvements in accordance with the terms of Article X hereof.

 

(d) Landlord’s Rights Regarding Facility Expansions. Landlord shall be permitted
to finance expansions of any Competing Facility within the Restricted Area that
is already in existence at any time in question, provided that the Percentage
Rent attributable to any Affected Facilities shall thereafter be calculated
monthly (based on (i) how much each preceding monthly Net Revenues for the
Affected Facility is greater (or is less) than 1/12th of the portion of the Base
Year Net Revenue attributable to the Affected Facility, and (ii) not on how much
the average annual Net Revenues is greater (or is less) than the trailing
twenty-four (24) full calendar month period as would have otherwise been the
case).

 

32

--------------------------------------------------------------------------------

 

 

(e) Tenant’s Rights to Acquire or Operate Existing Facilities. In the event
Tenant or its Affiliate acquires or operates any existing competing Gaming
Facility within the Restricted Area (a “Competing Facility”), the Percentage
Rent due from any Affected Facility will thereafter (a) be subject to a floor
which will be based on the Percentage Rent that would have been paid for such
Affected Facility if Percentage Rent were adjusted based on Net Revenues for the
calendar year immediately prior to the year in which the competing facility is
acquired or first operated by Tenant or its Affiliate (the “Competing Facility
Floor”), and (b) be subject to normal periodic adjustments; provided that annual
Percentage Rent may not be reduced below the Competing Facility Floor.

 

(f) Landlord’s Rights to Acquire or Finance Existing Facilities. Landlord shall
not be restricted under this Section 7.3 from acquiring or providing any kind of
financing or refinancing to any Competing Facility within the Restricted Area
that is already in existence at any time in question.

 

(g) No Restrictions Outside of Restricted Area. Each of Landlord and Tenant
shall not be restricted from participating in opportunities, including, without
limitation, developing, building, purchasing or operating Gaming Facilities,
outside the Restricted Area at any time.

 

ARTICLE VIII  

 

8.1 Representations and Warranties. Each party represents and warrants to the
other that: (i) this Master Lease and all other documents executed or to be
executed by it in connection herewith have been duly authorized and shall be
binding upon it; (ii) it is duly organized, validly existing and in good
standing under the laws of the state of its formation and is duly authorized and
qualified to perform this Master Lease within the State(s) where any portion of
the Leased Property is located; and (iii) neither this Master Lease nor any
other document executed or to be executed in connection herewith violates the
terms of any other agreement of such party. Tenant represents and warrants that
as of the Commencement Date, the Revenue Generating Spaces represent all
portions of the footprints of the buildings located on the Leased Property that
generate Net Revenue.

 

33

--------------------------------------------------------------------------------

 

 

8.2 Compliance with Legal and Insurance Requirements, etc. Subject to Article
XII regarding permitted contests, Tenant, at its expense, shall promptly
(a) comply in all material respects with all Legal Requirements and Insurance
Requirements regarding the use, operation, maintenance, repair and restoration
of the Leased Property (including all Capital Improvements thereto) and Tenant’s
Property whether or not compliance therewith may require structural changes in
any of the Leased Improvements or interfere with the use and enjoyment of the
Leased Property, and (b) procure, maintain and comply in all material respects
with all Gaming Regulations and Gaming Licenses, and other authorizations
required for the use of the Leased Property (including all Capital Improvements)
and Tenant’s Property for the applicable Primary Intended Use and any other use
of the Leased Property (including Capital Improvements then being made) and
Tenant’s Property, and for the proper erection, installation, operation and
maintenance of the Leased Property and Tenant’s Property. In an emergency or in
the event of a breach by Tenant of its obligations under this Section 8.2 which
is not cured within any applicable cure period, Landlord may, but shall not be
obligated to, enter upon the Leased Property and take such reasonable actions
and incur such reasonable costs and expenses to effect such compliance as it
deems advisable to protect its interest in the Leased Property, and Tenant shall
reimburse Landlord for all such reasonable costs and expenses incurred by
Landlord in connection with such actions. Tenant covenants and agrees that the
Leased Property and Tenant’s Property shall not be used for any unlawful
purpose. In the event that a regulatory agency, commission, board or other
governmental body notifies Tenant that it is in jeopardy of losing a Gaming
License material to the continued operation of a Facility, and, assuming no
Event of Default has occurred and is continuing, Tenant shall be given
reasonable time to address the regulatory issue, after which period (but in all
events prior to an actual revocation of such Gaming License) Tenant shall be
required to sell (i) if permitted by applicable law, the Gaming License, and to
the extent such sale is not permitted by applicable law Tenant shall use
reasonable best efforts to transfer the applicable Gaming License or to cause
the issuance of a new or replacement Gaming License, pursuant to the procedures
permitted by applicable state law, and (ii) Tenant’s Property related to such
Facility to a successor operator of such Facility determined by Landlord
choosing one and Tenant choosing three (for a total of four) potential operators
and Landlord indicating the reasonable, market terms under which it would agree
to lease such Facility to such potential operators, which in Landlord’s
reasonable discretion may contain reasonable variations in terms to the extent
required to account for credit quality differences among the potential operators
(e.g., Landlord may require different letter of credit terms and amounts, but
may not set different rent terms). Tenant will then be entitled to auction off
Tenant’s Property relating to such Facility and Landlord will thereafter be
entitled to lease the Facility to the potential successor that is the successful
bidder. In the event of a new lease from Landlord to the successor, the Leased
Property relating to such Facility shall be severed from the Leased Property
hereunder and thereafter Rent shall be reduced based on the formula set forth in
Section 14.6 hereof. Landlord shall comply with any Gaming Regulations or other
regulatory requirements required of it as owner of the Facilities taking into
account its Primary Intended Use (except to the extent Tenant fulfills or is
required to fulfill any such requirements hereunder). In the event that a
regulatory agency, commission, board or other governmental body notifies
Landlord that it is in jeopardy of failing to comply with any such Gaming
Regulation or other regulatory requirements material to the continued operation
of a Facility for its Primary Intended Use, Landlord shall be given reasonable
time to address the regulatory issue, after which period (but in all events
prior to an actual cessation of the use of the Facility for its Primary Intended
Use as a result of the failure by Landlord to comply with such regulatory
requirements) Landlord shall be required to sell the Leased Property relating to
such Facility to the highest bidder (and Tenant shall be entitled to be one of
the bidders) who would agree to lease such Facility to Tenant on terms
substantially the same as the terms hereof (including rent calculated in the
manner provided pursuant to Section 14.6 hereof, an identical amount of which,
after the effective time of such sale, shall be credited against Rent
hereunder); provided that if Tenant is the bidder it shall not be required to
agree to lease the Facility, but if it is the winning bidder shall be entitled
to a credit against the Rent hereunder calculated in the manner provided
pursuant to Section 14.6. In the event during the period in which Landlord
conducts such auction such regulatory agency notifies Landlord and Tenant that
Tenant may not pay any portion of the Rent to Landlord, Tenant shall be entitled
to fund such amount into an escrow account, to be released to Landlord or the
party legally entitled thereto at or upon resolution of such regulatory issues
and otherwise on terms reasonably satisfactory to the parties. Notwithstanding
anything in the foregoing to the contrary, no transfer of Tenant’s Property used
in the conduct of gaming (including the purported or attempted transfer of a
Gaming License) or the operation of a Gaming Facility for its Primary Intended
Use shall be effected or permitted without receipt of all necessary approvals
and/or Gaming Licenses in accordance with applicable Gaming Regulations.

 

34

--------------------------------------------------------------------------------

 

 

8.3 Zoning and Uses. Without the prior written consent of Landlord, which shall
not be unreasonably withheld and which consent shall be deemed to have been
granted unless a written response is delivered by Landlord to Tenant within the
applicable Deemed Approval Period provided for in Section 35.2unless the action
for which consent is sought could adversely affect the Primary Intended Use of a
Facility (in which event Landlord may withhold its consent in its sole and
absolute discretion), Tenant shall not (i) initiate or support any limiting
change in the permitted uses of the Leased Property (or to the extent
applicable, limiting zoning reclassification of the Leased Property); (ii) seek
any variance under existing land use restrictions, laws, rules or regulations
(or, to the extent applicable, zoning ordinances) applicable to the Leased
Property or use or permit the use of the Leased Property; (iii) impose or permit
or suffer the imposition of any restrictive covenants, easements or encumbrances
(other than Permitted Leasehold Mortgages) upon the Leased Property in any
manner that adversely affects in any material respect the value or utility of
the Leased Property; (iv) execute or file any subdivision plat affecting the
Leased Property, or institute, or permit the institution of, proceedings to
alter any tax lot comprising the Leased Property; or (v) permit or suffer the
Leased Property to be used by the public or any Person in such manner as might
make possible a claim of adverse usage or possession or of any implied
dedication or easement (provided that the proscription in this clause (v) is not
intended to and shall not restrict Tenant in any way from complying with any
obligation it may have under applicable Legal Requirements, including, without
limitation, Gaming Regulations, to afford to the public access to the Leased
Property).

 

8.4 Compliance with Ground Lease.

 

(a) This Master Lease, to the extent affecting and solely with respect to the
Ground Leased Property, is and shall be subject and subordinate to all of the
terms and conditions of the Ground Lease. Tenant hereby acknowledges that Tenant
has reviewed and agreed to all of the terms and conditions of the Ground Lease.
Tenant hereby agrees that Tenant shall not do, or fail to do, anything that
would cause any violation of the Ground Lease. Without limiting the foregoing,
(i) Tenant shall pay Landlord on demand as an Additional Charge hereunder all
rent required to be paid by, and other monetary obligations of, Landlord as
tenant under the Ground Lease (and, at Landlord’s option, Tenant shall make such
payments directly to the Ground Lessor); provided, however, such Additional
Charges payable by Tenant shall exclude any additional costs under the Ground
Lease which are caused solely by Landlord after the Commencement Date without
consent or fault of or omission by Tenant, (ii) to the extent Landlord is
required to obtain the written consent of the lessor under the Ground Lease (the
“Ground Lessor”) to alterations of or the subleasing of all or any portion of
the Ground Leased Property pursuant to the Ground Lease, Tenant shall likewise
obtain Ground Lessor’s written consent to alterations of or the subleasing of
all or any portion of the Ground Leased Property, and (iii) Tenant shall carry
and maintain general liability, automobile liability, property and casualty,
worker’s compensation and employer’s liability insurance in amounts and with
policy provisions, coverages and certificates as required of Landlord as tenant
under the Ground Lease.

 

35

--------------------------------------------------------------------------------

 

 

(b) In the event of cancellation or termination of the Ground Lease for any
reason whatsoever whether voluntary or involuntary (by operation of law or
otherwise) prior to the expiration date of this Master Lease, including
extensions and renewals granted thereunder, then, at Ground Lessor’s option,
Tenant shall make full and complete attornment to Ground Lessor with respect to
the obligations of Landlord to Ground Lessor in connection with the Ground
Leased Property for the balance of the term of the Ground Lease (notwithstanding
that this Master Lease shall have expired with respect to the Ground Leased
Property as a result of the cancellation or termination of the Ground Lease).
Tenant’s attornment shall be evidenced by a written agreement which shall
provide that the Tenant is in direct privity of contract with Ground Lessor
(i.e., that all obligations previously owed to Landlord under this Master Lease
with respect to the Ground Lease or the Ground Leased Property shall be
obligations owed to Ground Lessor for the balance of the term of this Master
Lease, notwithstanding that this Master Lease shall have expired with respect to
the Ground Leased Property as a result of the cancellation or termination of the
Ground Lease) and which shall otherwise be in form and substance reasonably
satisfactory to Ground Lessor. Tenant shall execute and deliver such written
attornment within thirty (30) days after request by Ground Lessor. Unless and
until such time as an attornment agreement is executed by Tenant pursuant to
this Section 8.4(b), nothing contained in this Master Lease shall create, or be
construed as creating, any privity of contract or privity of estate between
Ground Lessor and Tenant.

 

(c) Nothing contained in this Master Lease amends, or shall be construed to
amend, any provision of the Ground Lease.

 

(d) Landlord shall perform its obligations under the Ground Lease (to the extent
not required to be performed by Tenant hereunder) and, if the term of such
Ground Lease expires prior to the expiration of the Term under this Master
Lease, Landlord shall duly and timely exercise each renewal option available to
Landlord as the tenant thereunder (unless Landlord acquires the fee estate of
the ground lessor thereunder) in order to keep this Master Lease in effect for
the entire Term hereof; provided, however, nothing herein shall be construed to
obligate Landlord to exercise any renewal option under such Ground Lease if and
to the extent the Tenant failed to timely exercise any Renewal Term hereunder
and/or the term of the Ground Lease does not expire prior to the expiration of
the Term of this Master Lease. Landlord shall not, without Tenant’s prior
written consent (which consent shall be deemed granted unless a written response
is delivered by Tenant to Landlord within the applicable Deemed Approval Period
provided for in Section 35.2), (i) encumber any portion of the Leased Property
(other than the Leased Property which constitutes Ground Leased Property) with
any ground or other superior lease involving an unaffiliated third-party,
provided that any ground lease entered into after the Commencement Date shall be
subject to this Master Lease (or the lessor thereunder shall be bound not to
disturb Tenant in a manner consistent with the provisions of Section 30.1
hereof), (ii) amend, modify, supplement, extend, renew or otherwise materially
alter any Ground Lease related to any Ground Leased Property in a manner that
would be reasonably expected to have a material adverse effect on Tenant’s
ability to operate the Leased Premises for the Primary Intended Use or that
would impose any additional obligations upon Tenant for the payment of rent or
performance of any obligation. Notwithstanding the foregoing or anything
contained in this Master Lease to the contrary, Landlord shall have the express
right to terminate any Ground Lease in connection with Landlord’s fee
acquisition of the Ground Leased Property, provided that Landlord shall be bound
not to disturb this Master Lease following any such fee acquisition in
accordance with Section 30.1.

 

36

--------------------------------------------------------------------------------

 

 

If any Ground Lease includes a purchase option that is exercisable by Landlord
that has not been exercised prior to the commencement of the last Renewal Term
available hereunder, and if the term of such Ground Lease will not extend beyond
the expiration of the last Renewal Term available hereunder, then, if Landlord
does not, following a written request from Tenant (which request must be given
not less than thirty (30) days prior to the date upon which Landlord must
exercise such purchase option), Landlord shall at Landlord’s election in its
sole discretion, either, (i) duly and timely exercise such purchase option and
perform all obligations under such Ground Lease necessary to acquire the fee
estate in such Ground Leased Property, in which case this Master Lease shall
continue in full force and effect for the remainder of its Term or (ii) duly and
timely exercise such purchase option and perform all obligations under such
Ground Lease necessary to acquire the fee estate in such Ground Leased Property,
on behalf of Tenant at Tenant’s sole cost and expense, and in such case Landlord
shall duly and timely exercise such purchase option and perform all obligations
under such Ground Lease necessary to acquire the fee estate in such Ground
Leased Property, provided that all funds necessary (including, without
limitation, the cost of reasonable attorney’s fees) for the exercise of such
option and the performance of such obligations are provided to Landlord by
Tenant promptly upon demand, and upon the acquisition of such fee estate,
Landlord shall convey such fee estate to Tenant and Tenant shall ground lease
such Ground Leased Property to Landlord pursuant to a ground lease having a term
equal to the then remaining Term under this Master Lease and Landlord shall have
no obligation to pay Tenant any rental charge under such ground lease. If any
Ground Lease includes a right of first refusal with respect to the purchase of
the Ground Leased Property, then, if Landlord elects not to exercise such right
of first refusal, Landlord shall, before such right of first refusal lapses,
deliver notice of the availability of such right, and following a written
request from Tenant delivered to Landlord prior to the lapse of such right of
first refusal, Landlord shall duly and timely exercise such right and perform,
at the direction of Tenant, all obligations under such Ground Lease necessary to
acquire the fee estate in such Ground Leased Property in connection with such
right, for Tenant’s sole account and at Tenant’s sole cost and expense, provided
that all funds necessary (including, without limitation, the cost of reasonably
attorney’s fees) for the exercise of such right and the performance of such
obligations are provided to Landlord by Tenant promptly upon demand, and upon
the acquisition of such fee estate, Landlord shall convey such fee estate to
Tenant and Tenant shall thereafter ground lease such Ground Leased Property to
Landlord pursuant to a ground lease having a term equal to the then remaining
Term under this Master Lease and Landlord shall have no obligation to pay Tenant
any rental charge under such ground lease.

 

37

--------------------------------------------------------------------------------

 

 

ARTICLE IX  

 

9.1 Maintenance and Repair. (a) Tenant, at its expense and without the prior
consent of Landlord, shall maintain the Leased Property and Tenant’s Property,
and every portion thereof, and all private roadways, sidewalks and curbs
appurtenant to the Leased Property, and which are under Tenant’s control in good
order and repair whether or not the need for such repairs occurs as a result of
Tenant’s use, any prior use, the elements or the age of the Leased Property and
Tenant’s Property, and, with reasonable promptness, make all reasonably
necessary and appropriate repairs thereto of every kind and nature, including
those necessary to ensure continuing compliance with all Legal Requirements,
whether interior or exterior, structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the Commencement Date. All repairs shall be at least
equivalent in quality to the original work. Tenant will not take or omit to take
any action the taking or omission of which would reasonably be expected to
materially impair the value or the usefulness of the Leased Property or any part
thereof or any Capital Improvement thereto for its Primary Intended Use.

 

(b) Landlord shall not under any circumstances be required to (i) build or
rebuild any improvements on the Leased Property; (ii) make any repairs,
replacements, alterations, restorations or renewals of any nature to the Leased
Property, whether ordinary or extraordinary, structural or non-structural,
foreseen or unforeseen, or to make any expenditure whatsoever with respect
thereto; or (iii) maintain the Leased Property in any way. Tenant hereby waives,
to the extent permitted by law, the right to make repairs at the expense of
Landlord pursuant to any law in effect at the time of the execution of this
Master Lease or hereafter enacted.

 

(c) Nothing contained in this Master Lease and no action or inaction by Landlord
shall be construed as (i) constituting the consent or request of Landlord,
expressed or implied, to any contractor, subcontractor, laborer, materialman or
vendor to or for the performance of any labor or services or the furnishing of
any materials or other property for the construction, alteration, addition,
repair or demolition of or to the Leased Property or any part thereof or any
Capital Improvement thereto; or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord in respect thereof or to make
any agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in the
Leased Property, or any portion thereof or upon the estate of Landlord in any
Capital Improvement thereto.

 

(d) Tenant shall, upon the expiration or earlier termination of the Term, vacate
and surrender the Leased Property (including all Capital Improvements, subject
to the provisions of Article X), in each case with respect to such Facility, to
Landlord in the condition in which such Leased Property was originally received
from Landlord and Capital Improvements were originally introduced to such
Facility, except as repaired, rebuilt, restored, altered or added to as
permitted or required by the provisions of this Master Lease and except for
ordinary wear and tear.

 

(e) Without limiting Tenant’s obligations to maintain the Leased Property and
Tenant’s Property under this Master Lease, within thirty (30) days after the end
of each calendar year (commencing with the calendar year that first commences
following the Commencement Date), Tenant shall provide Landlord with evidence
satisfactory to Landlord in the reasonable exercise of Landlord’s discretion
that Tenant has in such calendar year spent, with respect to the Leased Property
and Tenant’s Property, an aggregate amount equal to at least 1% of its actual
Net Revenue from the Facilities for such calendar year on installation or
restoration and repair or other improvement of items, which installations,
restorations and repairs and other improvements are capitalized in accordance
with GAAP with an expected life of not less than three (3) years. If Tenant
fails to make at least the above amount of expenditures and fails within sixty
(60) days after receipt of a written demand from Landlord to either (i) cure
such deficiency or (ii) obtain Landlord’s written approval, in its reasonable
discretion, of a repair and maintenance program satisfactory to cure such
deficiency, then the same shall be deemed an Event of Default hereunder.

 

38

--------------------------------------------------------------------------------

 

 

9.2 Encroachments, Restrictions, Mineral Leases, etc. If any of the Leased
Improvements shall, at any time, encroach upon any property, street or
right-of-way, or shall violate any restrictive covenant or other agreement
affecting the Leased Property, or any part thereof or any Capital Improvement
thereto, or shall impair the rights of others under any easement or right-of-way
to which the Leased Property is subject, or the use of the Leased Property or
any Capital Improvement thereto is impaired, limited or interfered with by
reason of the exercise of the right of surface entry or any other provision of a
lease or reservation of any oil, gas, water or other minerals, then promptly
upon the request of Landlord or any Person affected by any such encroachment,
violation or impairment, each of Tenant and Landlord, subject to their right to
contest the existence of any such encroachment, violation or impairment, shall
protect, indemnify, save harmless and defend the other party hereto from and
against fifty percent (50%) of all losses, liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including reasonable
attorneys’, consultants’ and experts’ fees and expenses) based on or arising by
reason of any such encroachment, violation or impairment. In the event of an
adverse final determination with respect to any such encroachment, violation or
impairment, either (a) each of Tenant and Landlord shall be entitled to obtain
valid and effective waivers or settlements of all claims, liabilities and
damages resulting from each such encroachment, violation or impairment, whether
the same shall affect Landlord or Tenant or (b) Tenant at the shared cost and
expense of Tenant and Landlord on a 50-50 basis shall make such changes in the
Leased Improvements, and take such other actions, as Tenant in the good faith
exercise of its judgment deems reasonably practicable, to remove such
encroachment or to end such violation or impairment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
Leased Improvements for the Primary Intended Use substantially in the manner and
to the extent the Leased Improvements were operated prior to the assertion of
such encroachment, violation or impairment. Tenant’s (and Landlord’s)
obligations under this Section 9.2 shall be in addition to and shall in no way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance and, to the extent the recovery thereof is not necessary to
compensate Landlord and Tenant for any damages incurred by any such
encroachment, violation or impairment, Tenant shall be entitled to fifty percent
(50%) of any sums recovered by Landlord under any such policy of title or other
insurance up to the maximum amount paid by Tenant under this Section 9.2 and
Landlord, upon request by Tenant, shall assign Landlord’s rights under such
policies to Tenant; provided such assignment does not adversely affect
Landlord’s rights under any such policy. Landlord agrees to use reasonable
efforts to seek recovery under any policy of title or other insurance under
which Landlord is an insured party for all losses, liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses (including
reasonable attorneys’, consultants’ and experts’ fees and expenses) based on or
arising by reason of any such encroachment, violation or impairment as set forth
in this Section 9.2; provided, however, that in no event shall Landlord be
obligated to institute any litigation, arbitration or other legal proceedings in
connection therewith unless Landlord is reasonably satisfied that Tenant has the
financial resources needed to fund such litigation and Tenant and Landlord have
agreed upon the terms and conditions on which such funding will be made
available by Tenant, including, but not limited to, the mutual approval of a
litigation budget.

 

39

--------------------------------------------------------------------------------

 

 

ARTICLE X  

 

10.1 Construction of Capital Improvements to the Leased Property. Tenant shall,
with respect to any Facility, have the right to make a Capital Improvement,
including, without limitation, any Capital Improvement required by Section 8.2
or 9.1(a), without the consent of Landlord if the Capital Improvement (i) is of
equal or better quality than the existing Leased Improvements it is improving,
altering or modifying, (ii) does not consist of adding new structures (other
than new structures that are consistent with the Primary Intended Use and that
comply with the requirements of Section 10.2) or enlarging existing structures
(other than the enlargement of existing structures in a manner that is
consistent with the Primary Intended Use and that complies with the requirements
of Section 10.2), (iii) does not have an adverse effect on the structure of any
existing Leased Improvements, and (iv) the cost of any individual Capital
Improvement project, as estimated by Tenant in good faith based upon
construction or engineering estimates, is not expected to exceed $5,000,000
(which amount shall be subject to Renewal Term Increase on the commencement of
each Renewal Term) (Capital Improvements satisfying requirements (i) – (iv)
hereof are collectively referred to as “Permitted Capital Improvements”). Prior
to commencing the construction of any Capital Improvement, Tenant shall provide
Landlord copies of the plans and specifications in respect of all Capital
Improvements (whether or not Landlord’s consent is required), which plans and
specifications shall be prepared in a high-grade professional manner and shall
adequately demonstrate compliance with clauses (i)-(iv) of the preceding
sentence with respect to projects that do not require Landlord’s written consent
and shall be in such form as Landlord may reasonably require for any other
projects; provided, however, Tenant shall not be obligated to deliver such plans
and specifications for any Permitted Capital Improvements costing less than
$250,000 (which amount shall be subject to Renewal Term Increase on the
commencement of each Renewal Term) that do not affect the structure of any
Facility or the mechanical, electrical or plumbing systems of such Facility
(“Cosmetic Alterations”). Except for Permitted Capital Improvements, all Capital
Improvements shall be subject to Landlord’s review and approval, which approval
shall not be unreasonably withheld and which consent shall be deemed to have
been granted unless a written response is delivered by Landlord to Tenant within
the applicable Deemed Approval Period provided for in Section 35.2. For any
Capital Improvement other than Cosmetic Alterations, Tenant shall, prior to
commencing construction of such Capital Improvement, provide to Landlord a
written description of such Capital Improvement and on an ongoing basis supply
Landlord with related documentation and information as Landlord may reasonably
request (including plans and specifications of any such Capital Improvements),
which documentation shall demonstrate that the proposed Capital Improvement
complies with the requirements of this Section 10.1 and Section 10.2 If Tenant
desires to make a Capital Improvement for which Landlord’s approval is required,
Tenant shall submit to Landlord in reasonable detail a general description of
the proposal, the projected cost of construction and such plans and
specifications, permits, licenses, contracts and other information concerning
the proposal as Landlord may reasonably request. Such description shall indicate
the use or uses to which such Capital Improvement will be put and the impact, if
any, on current and forecasted gross revenues and operating income attributable
thereto. It shall be reasonable for Landlord to condition its approval of any
Capital Improvement upon any or all of the following terms and conditions:

 

(a) Such construction shall be effected pursuant to detailed plans and
specifications approved by Landlord, which approval shall not be unreasonably
withheld and which consent shall be deemed to have been granted unless a written
response is delivered by Landlord to Tenant within the applicable Deemed
Approval Period provided for in Section 35.2;

 

(b) Such construction shall be conducted under the supervision of a licensed
architect or engineer selected by Tenant and approved by Landlord, which
approval shall not be unreasonably withheld and which consent shall be deemed to
have been granted unless a written response is delivered by Landlord to Tenant
within the applicable Deemed Approval Period provided for in Section 35.2;

 

(c) Landlord’s receipt, from the general contractor and, if reasonably requested
by Landlord, a major subcontractor(s) of a performance and payment bond for the
full value of such construction, which such bond shall name Landlord as an
additional obligee and otherwise be in form and substance and issued by a Person
reasonably satisfactory to Landlord and Landlord’s approval thereof shall be
deemed to have been granted unless a written response is delivered by Landlord
to Tenant within the applicable Deemed Approval Period provided for in Section
35.2;

 

40

--------------------------------------------------------------------------------

 

 

(d) In the case of a Tenant Capital Improvement, such construction shall not be
undertaken unless Tenant demonstrates to the reasonable satisfaction of Landlord
the financial ability to complete the construction without adversely affecting
its cash flow position or financial viability and Landlord’s approval thereof
shall be deemed to have been granted unless a written response is delivered by
Landlord to Tenant within the applicable Deemed Approval Period provided for in
Section 35.2; and

 

(e) No Capital Improvement will result in the Leased Property becoming a
“limited use” property for purposes of United States federal income taxes.

 

10.2 Construction Requirements for All Capital Improvements. Whether or not
Landlord’s review and approval is required hereunder for any Capital
Improvements:

 

(a) Such construction shall not be commenced until Tenant shall have procured
and paid for all municipal and other governmental permits and authorizations
required to be obtained prior to such commencement, including those permits and
authorizations required pursuant to any Gaming Regulations, and Landlord shall
join in the application for such permits or authorizations whenever such action
is necessary; provided, however, that (i) any such joinder shall be at no cost
or expense to Landlord; and (ii) any plans required to be filed in connection
with any such application which require the approval of Landlord as hereinabove
provided shall have been so approved by Landlord;

 

(b) (i) Such construction shall not, and Tenant’s licensed architect or engineer
shall certify to Landlord that such architect or engineer believes that the
design of such construction (as illustrated through the applicable corresponding
construction documents) shall not, impair the structural strength of any
component of the applicable Facility or overburden the electrical, water,
plumbing, HVAC or other building systems of any such component in a manner that
would violate applicable building codes or prudent industry practices, and (ii)
Tenant’s general contractor shall certify to Landlord that such construction is
in compliance with such design and corresponding construction documents;

 

(c) Tenant’s licensed architect or engineer shall certify to Landlord that such
architect or engineer believes that the detailed plans and specifications
conform to, and comply with, in all material respects all applicable building,
subdivision and zoning codes, laws, ordinances and regulations imposed by all
governmental authorities having jurisdiction over the Leased Property of the
applicable Facility;

 

(d) During and following completion of such construction, the parking and other
amenities which are located in the applicable Facility or on the Land of such
Facility shall remain adequate for the operation of such Facility for its
Primary Intended Use and in no event shall such parking be less than that which
is required by law (including any variances with respect thereto); provided,
however, with Landlord’s prior consent and at no additional expense to Landlord,
(i) to the extent additional parking is not already a part of a Capital
Improvement, Tenant may construct additional parking on the Land; or (ii) Tenant
may acquire off-site parking to serve such Facility as long as such parking
shall be reasonably proximate to, and dedicated to, or otherwise made available
to serve, such Facility;

 

41

--------------------------------------------------------------------------------

 

 

(e) All work done in connection with such construction shall be done promptly
and using materials and resulting in work that is at least as good product and
condition as the remaining areas of the applicable Facility and in conformity
with all Legal Requirements, including, without limitation, any applicable
minority or women owned business requirements; and

 

(f) Promptly following the completion of such construction, Tenant shall deliver
to Landlord “as built” drawings of such addition, certified as accurate by the
licensed architect or engineer selected by Tenant to supervise such work, and
copies of any new or revised certificates of occupancy.

 

10.3 Landlord’s Right of First Offer to Fund. Tenant shall request that Landlord
fund or finance the construction and acquisition of any Capital Improvement
constituting Long-Lived Assets (along with reasonably related fees and expenses,
such as title fees, costs of permits, legal fees and other similar transaction
related costs) if the cost of such Capital Improvements constituting Long-Lived
Assets is expected to be in excess of $5 million (which amount shall be subject
to Renewal Term Increase on the commencement of each Renewal Term), and Tenant
shall provide to Landlord any information about such Capital Improvements which
Landlord may reasonably request (including any specifics regarding the terms
upon which Tenant will be seeking financing for such Capital Improvements).
Landlord may, but shall be under no obligation to, provide the funds necessary
to meet the request. Within ten (10) Business Days of receipt of a request to
fund a proposed Capital Improvement pursuant to this Section 10.3, Landlord
shall notify Tenant as to whether it will fund all or a portion of such proposed
Capital Improvement and, if so, the terms and conditions upon which it would do
so (including the terms with respect to any increases in Rent hereunder due to
such Capital Improvements). If Landlord agrees to fund such proposed Capital
Improvement, Tenant shall have ten (10) Business Days to accept or reject
Landlord’s funding proposal. If Landlord declines to fund a proposed Capital
Improvement (or declines to provide Tenant written notice within such ten (10)
Business Day period of the terms of its proposal to fund such Capital
Improvements), Tenant shall be permitted to secure outside financing or utilize
then existing available financing for such Capital Improvement for a six-month
period, after which six-month period (if Tenant has not secured outside
financing or determined to utilize then existing available financing) Tenant
shall again be required to first seek funding from Landlord. If Landlord agrees
to fund all or a portion of a proposed Capital Improvement and Tenant rejects
the terms thereof, Tenant shall be permitted to either use then existing
available financing or seek outside financing for such Capital Improvement for a
six-month period. If Tenant constructs a Capital Improvement with its then
existing available financing or outside financing obtained in accordance with
this Section 10.3, (i) except as may otherwise be expressly provided in this
Master Lease to the contrary, (A) during the Term, such Capital Improvements
shall be deemed part of the Leased Property and the Facilities solely for the
purpose of calculating Net Revenues and Percentage Rent hereunder and shall for
all other purposes be Tenant’s Property and (B) following expiration or
termination of the Term, shall be either, at the option of Landlord, purchased
by Landlord for fair market value or, if not purchased by Landlord, Tenant shall
be entitled to either remove such Tenant Capital Improvements, provided that the
Leased Property is restored in a manner reasonably satisfactory to Landlord, or
receive fair value for such Tenant Capital Improvements in accordance with
Article XXXVI. If Landlord agrees to fund a proposed Capital Improvement and
Tenant accepts the terms thereof, such Capital Improvements shall be deemed part
of the Leased Property and the Facilities for all purposes and Tenant shall
provide Landlord with the following prior to any advance of funds:

 

42

--------------------------------------------------------------------------------

 

 

(a) any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Capital Improvement upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals;

 

(b) an Officer’s Certificate and, if requested, a certificate from Tenant’s
architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Capital Improvements;

 

(c) an amendment to this Master Lease (and any development or funding agreement
agreed to in accordance with this Section 10.3), in a form reasonably agreed to
by Landlord and Tenant, which may include, among other things, an increase in
the Rent in amounts as agreed upon by the parties hereto pursuant to the agreed
funding proposal terms described above and other provisions as may be necessary
or appropriate;

 

(d) a deed conveying title to Landlord to any land acquired for the purpose of
constructing the Capital Improvement free and clear of any liens or encumbrances
except those approved by Landlord, and accompanied by an ALTA survey thereof
satisfactory to Landlord;

 

(e) for each advance, endorsements to any outstanding policy of title insurance
covering the Leased Property or commitments therefor reasonably satisfactory in
form and substance to Landlord and which consent shall be deemed to have been
granted unless a written response is delivered by Landlord to Tenant within the
applicable Deemed Approval Period provided for in Section 35.2 (i) updating the
same without any additional exception except those that do not materially affect
the value of such land and do not interfere with the use of the Leased Property
or as may be approved by Landlord, which approval shall not be unreasonably
withheld and which consent shall be deemed to have been granted unless a written
response is delivered by Landlord to Tenant within the applicable Deemed
Approval Period provided for in Section 35.2, and (ii) increasing the coverage
thereof by an amount equal to the cost of the Capital Improvement, except to the
extent covered by the owner’s policy of title insurance referred to in paragraph
(f) below;

 

(f) if appropriate, an owner’s policy of title insurance insuring the fair
market value of fee simple title to any land and improvements conveyed to
Landlord free and clear of all liens and encumbrances except those that do not
materially affect the value of such land and do not interfere with the use of
the Leased Property or are approved by Landlord, which approval shall not be
unreasonably withheld and which consent shall be deemed to have been granted
unless a written response is delivered by Landlord to Tenant within the
applicable Deemed Approval Period provided for in Section 35.2, provided that if
the requirement in this paragraph (f) is not satisfied (or waived by Landlord),
Tenant shall be entitled to seek third party financing or use available
financing in lieu of seeking such advance from Landlord;

 

43

--------------------------------------------------------------------------------

 

 

(g) if requested by Landlord, an appraisal by a member of the Appraisal
Institute of the Leased Property indicating that the fair market value of the
Leased Property upon completion of the Capital Improvement will exceed the fair
market value of the Leased Property immediately prior thereto by an amount not
less than ninety-five percent (95%) of the cost of the Capital Improvement,
provided that if the requirement in this paragraph (g) is not satisfied (or
waived by Landlord), Tenant shall be entitled to seek third party financing or
use available financing in lieu of seeking such advance from Landlord; and

 

(h) such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information reasonably required by
Landlord.

 

ARTICLE XI  

 

11.1 Liens. Subject to the provisions of Article XII relating to permitted
contests, Tenant will not directly or indirectly create or allow to remain and
will promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any Capital Improvement
thereto or upon the Gaming Licenses (including indirectly through a pledge of
shares in the direct or indirect entity owning an interest in the Gaming
Licenses) or any attachment, levy, claim or encumbrance in respect of the Rent,
excluding, however, (i) this Master Lease; (ii) the matters that existed as of
the Commencement Date with respect to such Facility and disclosed on Schedule A;
(iii) restrictions, liens and other encumbrances which are consented to in
writing by Landlord (such consent not to be unreasonably withheld); (iv) liens
for Impositions which Tenant is not required to pay hereunder; (v) subleases
permitted by Article XXII; (vi) liens for Impositions not yet delinquent or
being contested in accordance with Article XII, provided that Tenant has
provided appropriate reserves as required under GAAP and any foreclosure or
similar remedies with respect to such Impositions have not been instituted and
no notice as to the institution or commencement thereof has been issued except
to the extent such institution or commencement is stayed no later than the
earlier of (x) ten (10) Business Days after such notice is issued or (y) five
(5) Business Days prior to the institution or commencement thereof; (vii) liens
of mechanics, laborers, materialmen, suppliers or vendors for sums either
disputed or not yet due, provided that (1) the payment of such sums shall not be
postponed under any related contract for more than sixty (60) days after the
completion of the action giving rise to such lien unless being contested in
accordance with Article XII and such reserve or other appropriate provisions as
shall be required by law or GAAP shall have been made therefor and no
foreclosure or similar remedies with respect to such liens has been instituted
and no notice as to the institution or commencement thereof have been issued
except to the extent such institution or commencement is stayed no later than
the earlier of (x) ten (10) Business Days after such notice is issued or (y)
five (5) Business Days prior to the institution or commencement thereof; or (2)
any such liens are in the process of being contested as permitted by Article
XII; (viii) any Lessor Liens or other liens created by Landlord; (ix) liens
related to equipment leases or equipment financing for Tenant’s Property which
are used or useful in Tenant’s business on the Leased Property, provided that
the payment of any sums due under such equipment leases or equipment financing
shall either (1) be paid as and when due in accordance with the terms thereof,
or (2) be in the process of being contested as permitted by Article XII and
provided that a lien holder’s removal of any such Tenant’s Property from the
Leased Property shall be made in accordance with the requirements set forth in
this Section 11.1; (x) liens granted as security for the obligations of Tenant
and its Affiliates under a Debt Agreement; provided, however, in no event shall
the foregoing be deemed or construed to permit Tenant to encumber its leasehold
interest (or a subtenant to encumber its subleasehold interest) in the Leased
Property or its direct or indirect interest (or the interest of any of its
Subsidiaries) in the Gaming Licenses (other than, in each case, to a Permitted
Leasehold Mortgagee), without the prior written consent of Landlord, which
consent may be granted or withheld in Landlord’s sole discretion; and provided,
further, that Tenant shall be required to provide Landlord with fully executed
copies of any and all Permitted Leasehold Mortgages and related principal Debt
Agreements; and (xi) easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to any Leased
Property, in each case whether now or hereafter in existence, not individually
or in the aggregate materially interfering with the conduct of the business on
the Leased Property, taken as a whole.

 

44

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, the parties acknowledge and agree that Tenant has
not granted any liens in favor of Landlord as security for its obligations
hereunder (except to the extent contemplated in the final paragraph of this
Section 11.1) and nothing contained herein shall be deemed or construed to
prohibit the issuance of a lien on the Equity Interests in Tenant (it being
agreed that any foreclosure by a lien holder on such interests in Tenant shall
be subject to the restriction on Change in Control set forth in Article XXII) or
to prohibit Tenant from pledging its Accounts and other Tenant’s Property and
other property of Tenant, including fixtures and equipment installed by Tenant
at the Facilities, as collateral in connection with financings from equipment
lenders (or to Permitted Leasehold Mortgagees); provided that Tenant shall in no
event pledge to any Person that is not granted a Permitted Leasehold Mortgage
hereunder any of the Gaming Licenses or other of Tenant’s Property to the extent
that such Tenant’s Property cannot be removed from the Leased Property without
damaging or impairing the Leased Property (other than in a de minimis manner).
For the further avoidance of doubt, by way of example, Tenant shall not grant to
any lender (other than a Permitted Leasehold Mortgagee) a lien on, and any and
all lien holders (including a Permitted Leasehold Mortgagee) shall not have the
right to remove, carpeting, internal wiring, elevators, or escalators at the
Leased Property, but lien holders may have the right to remove (and Tenant shall
have the right to grant a lien on) slot machines and other gaming equipment even
if the removal thereof from the Leased Property could result in de minimis
damage; provided any such damage is repaired by the lien holder or Tenant in
accordance with the terms of this Master Lease.

 

Landlord shall not encumber the Leased Property with any easements,
rights-of-way, restrictions (including zoning restrictions), covenants,
encroachments, protrusions and other similar charges or encumbrances, or other
title deficiencies on or with respect to any Leased Property, without Tenant’s
prior written consent, which shall not be unreasonably withheld if the proposed
matter would not reasonably be expected to interfere with Tenant’s conduct of
its business on the Leased Property or any Facility or with the use of the
Leased Property or any Facility for its Primary Intended Use and which shall be
deemed granted unless a written response is delivered by Tenant to Landlord
within the Deemed Approval Period provided for in Section 35.2.

 

Landlord and Tenant intend that this Master Lease be an indivisible true lease
that affords the parties hereto the rights and remedies of landlord and tenant
hereunder and does not represent a financing arrangement. This Master Lease is
not an attempt by Landlord or Tenant to evade the operation of any aspect of the
law applicable to any of the Leased Property. Except as otherwise required by
applicable law or any accounting rules or regulations, Landlord and Tenant
hereby acknowledge and agree that this Master Lease shall be treated as an
operating lease for all purposes and not as a synthetic lease, financing lease
or loan and that Landlord shall be entitled to all the benefits of ownership of
the Leased Property, including depreciation for all federal, state and local tax
purposes.

 

45

--------------------------------------------------------------------------------

 

 

If, notwithstanding (a) the form and substance of this Master Lease and (b) the
intent of the parties, and the language contained herein providing that this
Master Lease shall at all times be construed, interpreted and applied to create
an indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Master Lease is a financing arrangement, this
Master Lease shall be considered a secured financing agreement and Landlord’s
title to the Leased Property shall constitute a perfected first priority lien in
Landlord’s favor on the Leased Property to secure the payment and performance of
all the obligations of Tenant hereunder (and to that end, Tenant hereby grants,
assigns and transfers to the Landlord a security interest in all right, title or
interest in or to any and all of the Leased Property, as security for the prompt
and complete payment and performance when due of Tenant’s obligations
hereunder). Tenant authorizes Landlord, at the expense of Tenant, to make any
filings or take other actions as Landlord reasonably determines are necessary or
advisable in order to effect fully this Master Lease or to more fully perfect or
renew the rights of the Landlord, and to subordinate to the Landlord the lien of
any Permitted Leasehold Mortgagee, with respect to the Leased Property (it being
understood that nothing herein shall affect the rights of a Permitted Leasehold
Mortgagee under Article XVII hereof). At any time and from time to time upon the
request of the Landlord, and at the expense of the Tenant, Tenant shall promptly
execute, acknowledge and deliver such further documents and do such other acts
as the Landlord may reasonably request in order to effect fully this Master
Lease or to more fully perfect or renew the rights of the Landlord with respect
to the Leased Property. Upon the exercise by the Landlord of any power, right,
privilege or remedy pursuant to this Master Lease which requires any consent,
approval, recording, qualification or authorization of any governmental
authority, Tenant will execute and deliver, or will cause the execution and
delivery of, all applications, certifications, instruments and other documents
and papers that Landlord may be required to obtain from Tenant for such consent,
approval, recording, qualification or authorization.

 

46

--------------------------------------------------------------------------------

 

 

ARTICLE XII  

 

12.1 Permitted Contests. Tenant, upon prior written notice to Landlord, on its
own or in Landlord’s name, at Tenant’s expense, may contest, by appropriate
legal proceedings conducted in good faith and with due diligence, the amount,
validity or application, in whole or in part, of any licensure or certification
decision (including pursuant to any Gaming Regulation), Imposition, Legal
Requirement, Insurance Requirement, lien, attachment, levy, encumbrance, charge
or claim; provided, however, that (i) in the case of an unpaid Imposition, lien,
attachment, levy, encumbrance, charge or claim, the commencement and
continuation of such proceedings shall suspend the collection thereof from
Landlord and from the Leased Property or any Capital Improvement thereto; (ii)
neither the Leased Property or any Capital Improvement thereto, the Rent
therefrom nor any part or interest in either thereof would be in any danger of
being sold, forfeited, attached or lost pending the outcome of such proceedings;
(iii) in the case of a Legal Requirement, neither Landlord nor Tenant would be
in any danger of civil or criminal liability for failure to comply therewith
pending the outcome of such proceedings; (iv) if any such contest shall involve
a claim value or a potential loss in excess of One Million Dollars ($1,000,000)
(which amount shall be subject to Renewal Term Increase on the commencement of
each Renewal Term), upon request of Landlord, Tenant shall deliver to Landlord
an opinion of counsel reasonably acceptable to Landlord to the effect set forth
in clauses (i), (ii) and (iii) above, to the extent applicable (it being agreed
that the matters set forth in clause (i) can be addressed by Tenant paying the
contested amount prior to any such contest and that the obligation to deliver
any such opinion of counsel shall not apply in the case of any contest or appeal
involving an application for refund of Impositions already paid by Tenant or,
provided the contested Impositions have been paid, seeking a reduction in the
amount of any Impositions); (v) in the case of a Legal Requirement, Imposition,
lien, encumbrance or charge, Tenant shall give such reasonable security as may
be required by Landlord to insure ultimate payment of the same and to prevent
any sale or forfeiture of the Leased Property or any Capital Improvement thereto
or the Rent by reason of such non-payment or noncompliance; (vi) in the case of
an Insurance Requirement, the coverage required by Article XIII shall be
maintained; (vii) Tenant shall keep Landlord reasonably informed as to the
status of the proceedings; and (viii) if such contest be finally resolved
against Landlord or Tenant, Tenant shall promptly pay the amount required to be
paid, together with all interest and penalties accrued thereon, or comply with
the applicable Legal Requirement or Insurance Requirement. Landlord, at Tenant’s
expense, shall execute and deliver to Tenant such authorizations and other
documents as may reasonably be required in any such contest, and, if reasonably
requested by Tenant or if Landlord so desires, Landlord shall join as a party
therein. The provisions of this Article XII shall not be construed to permit
Tenant to contest the payment of Rent or any other amount (other than
Impositions or Additional Charges which Tenant may from time to time be required
to impound with Landlord) payable by Tenant to Landlord hereunder. Tenant shall
indemnify, defend, protect and save Landlord harmless from and against any
liability, cost or expense of any kind that may be imposed upon Landlord in
connection with any such contest and any loss resulting therefrom, except in any
instance where Landlord opted to join and joined as a party in the proceeding
despite Tenant’s having sent written notice to Landlord of Tenant’s preference
that Landlord not join in such proceeding.

 

47

--------------------------------------------------------------------------------

 

 

ARTICLE XIII  

 

13.1 General Insurance Requirements. During the Term, Tenant shall at all times
keep the Leased Property, and all property located in or on the Leased Property,
including Capital Improvements, the Fixtures and Tenant’s Property, insured with
the kinds and amounts of insurance described below. Each element of insurance
described in this Article XIII shall be maintained with respect to the Leased
Property of each Facility and Tenant’s Property and operations thereon. Such
insurance shall be written by companies permitted to conduct business in the
applicable State. All third party liability type policies must name Landlord as
an “additional insured.” All property policies shall name Landlord as “loss
payee” for its interests in each Facility. All business interruption policies
shall name Landlord as “loss payee” with respect to Rent only. Property losses
shall be payable to Landlord and/or Tenant as provided in Article XIV. In
addition, the policies, as appropriate, shall name as an “additional insured”
and/or “loss payee” each Permitted Leasehold Mortgagee and as an “additional
insured” or “loss payee” the holder of any mortgage, deed of trust or other
security agreement (“Facility Mortgagee”) securing any indebtedness or any other
Encumbrance placed on the Leased Property in accordance with the provisions of
Article XXXI (“Facility Mortgage”) by way of a standard form of mortgagee’s loss
payable endorsement. Except as otherwise set forth herein, any property
insurance loss adjustment settlement shall require the written consent of
Landlord, Tenant, and each Facility Mortgagee (to the extent required under the
applicable Facility Mortgage Documents, but subject to the applicable terms
regarding application of insurance proceeds set forth in any non-disturbance
agreement delivered by such Facility Mortgagee) unless the amount of the loss
net of the applicable deductible is less than Five Million Dollars ($5,000,000)
(which amount shall be subject to Renewal Term Increase on the commencement of
each Renewal Term) in which event no consent shall be required. Evidence of
insurance shall be deposited with Landlord and, if requested, with any Facility
Mortgagee(s). The insurance policies required to be carried by Tenant hereunder
shall insure against all the following risks with respect to each Facility:

 

(a) Loss or damage by fire, vandalism, collapse and malicious mischief, extended
coverage perils commonly known as “All Risk,” and all physical loss perils
normally included in such All Risk insurance, including, but not limited to,
sprinkler leakage and windstorm, in an amount not less than the insurable value
on a Maximum Foreseeable Loss (as defined below in Section 13.2) basis and
including a building ordinance coverage endorsement; provided, that Tenant shall
have the right (i) to limit maximum insurance coverage for loss or damage by
earthquake (including earth movement) to a minimum amount of Two Hundred Million
Dollars ($200,000,000) or as may be reasonably requested by Landlord and
commercially available, and (ii) to limit maximum insurance coverage for loss or
damage by windstorm (including but not limited to named windstorms) to a minimum
amount of Two Hundred Million Dollars ($200,000,000) or as may be reasonably
requested by Landlord and commercially available; provided, further, that in the
event the premium cost of any or all of earthquake, flood, windstorm (including
named windstorm) or terrorism coverages are available only for a premium that is
more than 2.5 times the average premium paid by Tenant (or prior operator of
Facilities) over the preceding three years for the insurance policy contemplated
by this Section 13.1(a), then Tenant shall be entitled and required to purchase
the maximum insurance coverage it deems most efficient and prudent to purchase
and Tenant shall not be required to spend additional funds to purchase
additional coverages insuring against such risks; and provided, further, that
some property coverages might be sub-limited in an amount less than the Maximum
Foreseeable Loss as long as the sub-limits are commercially reasonable and
prudent as deemed by Tenant;

 

48

--------------------------------------------------------------------------------

 

 

(b) Loss or damage by explosion of steam boilers, pressure vessels or similar
apparatus, now or hereafter installed in each Facility, in such limits with
respect to any one accident as may be reasonably requested by Landlord from time
to time;

 

(c) Flood (when any of the improvements comprising the Leased Property of a
Facility is located in whole or in part within a designated 100-year flood plain
area) in an amount not less than the greater of (i) probable maximum loss of a
250 year event, and (ii) One Hundred Million Dollars ($100,000,000), and such
other hazards and in such amounts as may be customary for comparable properties
in the area;

 

(d) Loss of rental value in an amount not less than twelve (12) months’ Rent
payable hereunder or business interruption in an amount not less than twelve
(12) months of income and normal operating expenses including 90-days ordinary
payroll and Rent payable hereunder with an extended period of indemnity coverage
of at least ninety (90) days necessitated by the occurrence of any of the
hazards described in Sections 13.1(a), 13.1(b) or 13.1(c).

 

(e) Claims for personal injury or property damage under a policy of
comprehensive general public liability insurance with amounts not less than One
Hundred Million Dollars ($100,000,000) each occurrence and One Hundred Million
Dollars ($100,000,000) in the annual aggregate, provided that such requirements
may be satisfied through the purchase of a primary general liability policy and
excess liability policies;

 

(f) During such time as Tenant is constructing any improvements, Tenant, at its
sole cost and expense, shall carry, or cause to be carried (i) workers’
compensation insurance and employers’ liability insurance covering all persons
employed in connection with the improvements in statutory limits, (ii) a
completed operations endorsement to the commercial general liability insurance
policy referred to above, (iii) builder’s risk insurance, completed value form
(or its equivalent), covering all physical loss, in an amount and subject to
policy conditions satisfactory to Landlord, and (iv) such other insurance, in
such amounts, as Landlord deems reasonably necessary to protect Landlord’s
interest in the Leased Property from any act or omission of Tenant’s contractors
or subcontractors.

 

49

--------------------------------------------------------------------------------

 

 

13.2 Maximum Foreseeable Loss. The term “Maximum Foreseeable Loss” shall mean
the largest monetary loss within one area that may be expected to result from a
single fire with protection impaired, the control of the fire mainly dependent
on physical barriers or separations and a delayed manual firefighting by public
and/or private fire brigades. If Landlord reasonably believes that the Maximum
Foreseeable Loss has increased at any time during the Term, it shall have the
right (unless Tenant and Landlord agree otherwise) to have such Maximum
Foreseeable Loss redetermined by an impartial national insurance company
reasonably acceptable to both parties (the “Impartial Appraiser”), or, if the
parties cannot agree on an Impartial Appraiser, then by an Expert appointed in
accordance with Section 34.1 hereof. The determination of the Impartial
Appraiser (or the Expert, as the case may be) shall be final and binding on the
parties hereto, and Tenant shall forthwith adjust the amount of the insurance
carried pursuant to this Article XIII to the amount so determined by the
Impartial Appraiser (or the Expert, as the case may be), subject to the approval
of the Facility Mortgagee, as applicable. Each party shall pay one-half (1/2) of
the fee, if any, of the Impartial Appraiser. If Landlord pays the Impartial
Appraiser, fifty percent (50%) of such costs shall be Additional Charges
hereunder and if Tenant pays such Impartial Appraiser, fifty percent (50%) of
such costs shall be a credit against the next Rent payment hereunder. If Tenant
has undertaken any structural alterations or additions to the Leased Property
having a cost or value in excess of Twenty Five Million Dollars ($25,000,000),
Landlord may at Tenant’s expense have the Maximum Foreseeable Loss redetermined
at any time after such improvements are made, regardless of when the Maximum
Foreseeable Loss was last determined.

 

13.3 Additional Insurance. In addition to the insurance described above, Tenant
shall maintain such additional insurance upon notice from Landlord as may be
reasonably required from time to time by any Facility Mortgagee and shall
further at all times maintain adequate workers’ compensation coverage and any
other coverage required by Legal Requirements for all Persons employed by Tenant
on the Leased Property in accordance with Legal Requirements.

 

13.4 Waiver of Subrogation. All insurance policies carried by either party
covering the Leased Property or Tenant’s Property, including, without
limitation, contents, fire and liability insurance, shall expressly waive any
right of subrogation on the part of the insurer against the other party. Each
party, respectively, shall pay any additional costs or charges for obtaining
such waiver.

 

13.5 Policy Requirements. All of the policies of insurance referred to in this
Article XIII shall be written in form reasonably satisfactory to Landlord and
any Facility Mortgagee and issued by insurance companies with a minimum
policyholder rating of “A-” and a financial rating of “VII” in the most recent
version of Best’s Key Rating Guide, or a minimum rating of “BBB” from Standard &
Poor’s or equivalent. If Tenant obtains and maintains the general liability
insurance described in Section 13.1(e) above on a “claims made” basis, Tenant
shall provide continuous liability coverage for claims arising during the Term.
In the event such “claims made” basis policy is canceled or not renewed for any
reason whatsoever (or converted to an “occurrence” basis policy), Tenant shall
either obtain (a) “tail” insurance coverage converting the policies to
“occurrence” basis policies providing coverage for a period of at least three
(3) years beyond the expiration of the Term, or (b) an extended reporting period
of at least three (3) years beyond the expiration of the Term. Tenant shall pay
all of the premiums therefor, and deliver certificates thereof to Landlord prior
to their effective date (and with respect to any renewal policy, prior to the
expiration of the existing policy), and in the event of the failure of Tenant
either to effect such insurance in the names herein called for or to pay the
premiums therefor, or to deliver such certificates thereof to Landlord, at the
times required, Landlord shall be entitled, but shall have no obligation, to
effect such insurance and pay the premiums therefor, in which event the cost
thereof, together with interest thereon at the Overdue Rate, shall be repayable
to Landlord upon demand therefor. Tenant shall obtain, to the extent available
on commercially reasonable terms, the agreement of each insurer, by endorsement
on the policy or policies issued by it, or by independent instrument furnished
to Landlord, that it will give to Landlord thirty (30) days’ (or ten (10) days’
in the case of non-payment of premium) written notice before the policy or
policies in question shall be altered, allowed to expire or cancelled.
Notwithstanding any provision of this Article XIII to the contrary, Landlord
acknowledges and agrees that the coverage required to be maintained by Tenant
may be provided under one or more policies with various deductibles or
self-insurance retentions by Tenant or its Affiliates, subject to Landlord’s
approval not to be unreasonably withheld and which approval shall be deemed to
have been granted unless a written response is delivered by Landlord to Tenant
within the applicable Deemed Approval Period provided for in Section 35.2. Upon
written request by Landlord, Tenant shall provide Landlord copies of the
property insurance policies when issued by the insurers providing such coverage.

 

50

--------------------------------------------------------------------------------

 

 

13.6 Increase in Limits. If, from time to time after the Commencement Date,
Landlord determines in the exercise of its reasonable business judgment that the
limits of the personal injury or property damage-public liability insurance then
carried pursuant to Section 13.1(e) hereof are insufficient, Landlord may give
Tenant Notice of acceptable limits for the insurance to be carried; provided
that in no event will Tenant be required to carry insurance in an amount which
exceeds the product of (i) the amounts set forth in Section 13.1(e) hereof and
(ii) the greater of (a) the CPI Increase and (b) the Renewal Term Increase; and
subject to the foregoing limitation, within ninety (90) days after the receipt
of such Notice, the insurance shall thereafter be carried with limits as
prescribed by Landlord until further increase pursuant to the provisions of this
Section 13.6.

 

13.7 Blanket Policy. Notwithstanding anything to the contrary contained in this
Article XIII, Tenant’s obligations to carry the insurance provided for herein
may be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Tenant or Tenant’s Parent; provided that the
requirements of this Article XIII (including satisfaction of the Facility
Mortgagee’s requirements and the approval of the Facility Mortgagee) are
otherwise satisfied, and provided further that Tenant or Tenant’s Parent
maintains specific allocations with respect to the Facilities that are
acceptable to Landlord.

 

13.8 No Separate Insurance. Tenant shall not, on Tenant’s own initiative or
pursuant to the request or requirement of any third party, (i) take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article XIII to be furnished by, or which may reasonably be
required to be furnished by, Tenant or (ii) increase the amounts of any then
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of the
insurance, including in all cases Landlord and all Facility Mortgagees, are
included therein as additional insureds and the loss is payable under such
insurance in the same manner as losses are payable under this Master Lease.
Notwithstanding the foregoing, nothing herein shall prohibit Tenant from
insuring against risks not required to be insured hereby, and as to such
insurance, Landlord and any Facility Mortgagee need not be included therein as
additional insureds, nor must the loss thereunder be payable in the same manner
as losses are payable hereunder except to the extent required to avoid a default
under the Facility Mortgage.

 

51

--------------------------------------------------------------------------------

 

 

ARTICLE XIV  

 

14.1 Property Insurance Proceeds. All proceeds (except business interruption not
allocated to rent expenses) payable by reason of any property loss or damage to
the Leased Property, or any portion thereof, under any property policy of
insurance required to be carried hereunder shall be paid to Facility Mortgagee
or to an escrow account held by a third party depositary reasonably acceptable
to Landlord and Tenant (pursuant to an escrow agreement acceptable to the
parties and intended to implement the terms hereof) and made available to Tenant
upon request for payment or reimbursement to Tenant of the reasonable costs of
preservation, stabilization, emergency restoration, business interruption,
reconstruction and repair, as the case may be, of any damage to or destruction
of the Leased Property, or any portion thereof; provided, however, that the
portion of such proceeds that are attributable to Tenant’s obligation to pay
Rent shall be applied against Rents due by Tenant hereunder; and provided,
further, that if the total amount of proceeds payable net of the applicable
deductibles is (i) Two Million Five Hundred Thousand Dollars ($2,500,000) or
less (which amount shall be subject to Renewal Term Increase on the commencement
of each Renewal Term) if there are more than twenty-four months remaining in the
then current Term, or (ii) One Hundred Fifty Thousand Dollars ($150,000) or less
if there twenty-four (24) months or less remaining in the then current Term
(provided, however, in the event that at the time of such determination there
remain unexercised Renewal Terms available to Tenant under Section 1.4, then
notwithstanding the requirement set forth in Section 1.4 that restricts Tenant
from providing a Renewal Notice more than eighteen (18) months prior to the
expiration of the then current Term, but subject to all other terms and
conditions applicable thereto, Tenant shall have the right to provide a Renewal
Notice to Landlord concurrently with any request by Tenant to retain proceeds
under this Section 14.1, in which case the applicable thresholds under
subclauses (i) and (ii) shall be deemed to include such Renewal Term), and in
either case, if no Event of Default has occurred and is continuing, the proceeds
shall be paid to, and shall remain with, Tenant and, subject to the limitations
set forth in this Article XIV used for the repair of any damage to the Leased
Property, it being understood and agreed that Tenant shall have no obligation to
rebuild any Tenant Capital Improvement, provided that the Leased Property is
rebuilt in a manner reasonably satisfactory to Landlord. Any excess proceeds of
insurance remaining after the completion of the restoration or reconstruction of
the Leased Property to substantially the same condition as existed immediately
before the damage or destruction and with materials and workmanship of like kind
and quality and to Landlord’s reasonable satisfaction shall be provided to
Tenant. All salvage resulting from any risk covered by insurance for damage or
loss to the Leased Property shall belong to Landlord. Tenant shall have the
right to prosecute and settle insurance claims, provided that Tenant shall
consult with and involve Landlord in the process of adjusting any insurance
claims under this Article XIV and any final settlement with the insurance
company shall be subject to Landlord’s consent, such consent not to be
unreasonably withheld.

 

52

--------------------------------------------------------------------------------

 

 

14.2 Tenant’s Obligations Following Casualty. (a) If a Facility and/or any
Tenant Capital Improvements to a Facility are damaged, whether or not from a
risk covered by insurance carried by Tenant, except as otherwise provided
herein, (i) Tenant shall restore such Leased Property (excluding any Tenant
Capital Improvement, it being understood and agreed that Tenant shall not be
required to repair any Tenant Capital Improvement, provided that the Leased
Property is rebuilt in a manner reasonably satisfactory to Landlord), to
substantially the same condition as existed immediately before such damage and
(ii) such damage shall not terminate this Master Lease. In the event that more
than twenty percent (20%) of any Facility and/or any Tenant Capital Improvements
to a Facility has been destroyed or damaged by fire or other casualty during the
last twenty-four (24) months of the Term, and the reconstruction of such
improvements is reasonably expected to take longer than the remaining Term,
Tenant may elect not to reconstruct such damaged or destroyed improvements, and
in such event, Tenant shall (i) provide Landlord with written notice of its
election not to reconstruct such damaged or destroyed improvements within sixty
(60) days following the day of such casualty; provided, further, in the event
that Tenant provides notice to of its election not to reconstruct such
improvements under this Section 14.2(i) and there remain unexercised renewal
options available to Tenant under Section 1.4, then any notice provided by
Tenant under this Section 14.2(i) shall terminate Tenant’s right to renew this
Master Lease under Section 1.4, (ii) be obligated to continue to pay Rent for
the remainder of the Term, and (iii) at its sole cost and expense, render the
destroyed or damaged improvements safe and secure, including the removal of
debris, and pay to Landlord an amount equal to the cost to restore the Facility
to substantially the same condition as existed immediately prior to the
occurrence of such casualty.

 

(b) If Tenant restores the affected Leased Property and the cost of the repair
or restoration exceeds the amount of proceeds received from the insurance
required to be carried hereunder, Tenant shall provide Landlord with evidence
reasonably acceptable to Landlord that Tenant has available to it any excess
amounts needed to restore such Facility. Such excess amounts necessary to
restore such Facility shall be paid by Tenant.

 

(c) If Tenant has not restored the affected Leased Property and gaming
operations have not recommenced by the date that is the third anniversary of the
date of any casualty other than as a result of Unavoidable Delay, all remaining
insurance proceeds shall be paid to and retained by Landlord free and clear of
any claim by or through Tenant.

 

(d) In the event neither Landlord nor Tenant is required or elects to repair and
restore the Leased Property, all insurance proceeds, other than proceeds
reasonably attributed to any Tenant Capital Improvements (and, subject to no
Event of Default having occurred and being continuing, any business interruption
proceeds in excess of Tenant’s Rent obligations hereunder), which proceeds shall
be and remain the property of Tenant, shall be paid to and retained by Landlord
free and clear of any claim by or through Tenant except as otherwise
specifically provided below in this Article XIV.

 

14.3 No Abatement of Rent. This Master Lease shall remain in full force and
effect and Tenant’s obligation to pay the Rent and all other charges required by
this Master Lease shall remain unabated during the period required for adjusting
insurance, satisfying Legal Requirements, repair and restoration. Upon the
occurrence of any casualty that has a negative impact on Net Revenue, the
Percentage Rent shall continue during the period required to make all necessary
repairs at the same rate then in effect immediately prior to the occurrence of
such casualty and until such time as the affected Leased Property is rebuilt and
gaming operations have recommenced thereon (or such time as this Master Lease
has been terminated as to the affected Leased Property).

 

53

--------------------------------------------------------------------------------

 

 

14.4 Waiver. Tenant waives any statutory rights of termination which may arise
by reason of any damage or destruction of the Leased Property but such waiver
shall not affect any contractual rights granted to Tenant under this Article
XIV.

 

14.5 Intentionally Omitted.    

 

14.6 Termination of Master Lease; Abatement of Rent. In the event this Master
Lease is terminated as to an affected Leased Property pursuant to Section 8.2
(in respect of Tenant being in jeopardy of losing a Gaming License or Landlord
being in jeopardy of failing to comply with a regulatory requirement material to
the continued operation of a Facility) or Section 15.5 (as provided therein)
(such termination or cessation, a “Leased Property Rent Adjustment Event”),
then:

 

(i) the Building Base Rent due hereunder from and after the effective date of
any such Leased Property Rent Adjustment Event shall be reduced by an amount
determined by multiplying (A) a fraction, (x) the numerator of which shall be
the Adjusted Revenue for the affected Leased Property and (y) the denominator of
which shall be the Adjusted Revenue for all of the Leased Property then subject
to the terms of this Master Lease, including the affected Leased Property (in
each case, determined by reference to the most recent Test Period for which
Tenant’s Parent’s financial results are available), by (B) the Building Base
Rent payable under this Master Lease immediately prior to the effective date of
the Leased Property Rent Adjustment Event as to the affected Leased Property;

 

(ii) the Land Base Rent due hereunder from and after the effective date of any
such Leased Property Rent Adjustment Event shall be reduced by an amount
determined by multiplying (A) a fraction, (x) the numerator of which shall be
the Adjusted Revenue for the affected Leased Property and (y) the denominator of
which shall be the Adjusted Revenue for all of the Leased Property then subject
to the terms of this Master Lease, including the affected Leased Property (in
each case, determined by reference to the most recent Test Period for which
Tenant’s Parent’s financial results are available), by (B) the Land Base Rent
payable under this Master Lease immediately prior to the effective date of the
Leased Property Rent Adjustment Event as to the affected Leased Property;

 

(iii) the Percentage Rent due from and after the effective date of any such
Leased Property Rent Adjustment Event with respect to a Leased Property, shall
be reduced by an amount determined by multiplying (A) a fraction, (x) the
numerator of which shall be the Adjusted Revenue for the affected Leased
Property and (y) the denominator of which shall be the Adjusted Revenue for all
of the Leased Property then subject to the terms of this Master Lease, including
the affected Leased Property (in each case, determined by reference to the most
recent Test Period for which Tenant’s Parent’s financial results are available),
by (B) the Percentage Rent payable immediately prior to the effective date of
the Leased Property Rent Adjustment Event as to the affected Leased Property;

 

(iv) the amount set forth in clause (b) of the second sentence of the definition
of Percentage Rent shall be modified from and after the effective date of any
such Leased Property Rent Adjustment Event with respect to a Leased Property by
reducing the amount set forth in clause (b) of the second sentence of the
definition of Percentage Rent by an amount determined by multiplying (A) a
fraction, (x) the numerator of which is the Adjusted Revenue for the affected
Leased Property and (y) the denominator of which is the Adjusted Revenue for all
of the Leased Property then subject to the terms of this Master Lease, including
the affected Leased Property (in each case, determined by reference to the most
recent Test Period for which Tenant’s Parent’s financial results are available),
by (B) the amount set forth in clause (b) of the second sentence of the
definition of Percentage Rent immediately prior to the effective date of the
Leased Property Rent Adjustment Event as to the affected Leased Property; and

 

(v) Landlord shall retain any claim which Landlord may have against Tenant for
failure to insure such Leased Property as required by Article XIII.

 

54

--------------------------------------------------------------------------------

 

 

ARTICLE XV  

 

15.1 Condemnation.

 

(a) Total Taking. If the Leased Property of a Facility is totally and
permanently taken by Condemnation (a “Taking”), this Master Lease shall
terminate with respect to such Facility as of the day before the Date of Taking
for such Facility.

 

(b) Partial Taking. If a portion of the Leased Property of, and any Tenant
Capital Improvements to, a Facility are taken by Condemnation, this Master Lease
shall remain in effect if the affected Facility is not thereby rendered
Unsuitable for Its Primary Intended Use, but if such Facility is thereby
rendered Unsuitable for Its Primary Intended Use, this Master Lease shall
terminate with respect to such Facility as of the day before the Date of Taking
for such Facility.

 

(c) Restoration. If there is a partial Taking of the Leased Property of, and any
Tenant Capital Improvements to, a Facility and this Master Lease remains in full
force and effect with respect to such Facility, Landlord shall make available to
Tenant the portion of the Award applicable to restoration of the Leased Property
(excluding any Tenant Capital Improvements, it being understood and agreed that
Tenant shall not be required to repair or restore any Tenant Capital
Improvements, provided that the Leased Property is restored in a manner
reasonably satisfactory to Landlord), and Tenant shall accomplish all necessary
restoration whether or not the amount provided by the Condemnor for restoration
is sufficient and the Base Rent shall be reduced by such amount as may be agreed
upon by Landlord and Tenant or, if they are unable to reach such an agreement
within a period of thirty (30) days after the occurrence of the Taking, then the
Base Rent for such Facility shall be proportionately reduced, based on the
proportion of the Facility that was subject to the partial Taking and pursuant
to the formula set forth in Section 14.6 hereof. Tenant shall restore such
Leased Property (as nearly as possible under the circumstances) to a complete
architectural unit of the same general character and condition as such Leased
Property existing immediately prior to such Taking.

 

55

--------------------------------------------------------------------------------

 

 

15.2 Award Distribution. Except as set forth below (and to the extent provided
in Section 15.1(c) hereof), the entire Award shall belong to and be paid to
Landlord. Tenant shall, however, be entitled to pursue its own claim with
respect to the Taking for Tenant’s lost profits value and moving expenses and,
the portion of the Award, if any, allocated to any Tenant Capital Improvements
(subject to Tenant’s restoring the Leased Property not subject to a Taking in a
manner reasonably satisfactory to Landlord) and Tenant’s Property shall be and
remain the property of Tenant free of any claim thereto by Landlord.

 

15.3 Temporary Taking. The taking of the Leased Property, or any part thereof,
shall constitute a taking by Condemnation only when the use and occupancy by the
taking authority has continued for longer than 180 consecutive days. During any
shorter period, which shall be a temporary taking, all the provisions of this
Master Lease shall remain in full force and effect and the Award allocable to
the Term shall be paid to Tenant.

 

15.4 Intentionally Omitted.

 

15.5 Termination of Master Lease; Abatement of Rent. In the event this Master
Lease is terminated with respect to the affected portion of the Leased Property
as a result of a Taking, the Base Rent due hereunder from and after the
effective date of such termination shall be reduced by an amount determined in
the same manner as set forth in Section 14.6 hereof.

 

ARTICLE XVI  

 

16.1 Events of Default. Any one or more of the following shall constitute an
“Event of Default”:

 

(a)  (i)   Tenant shall fail to pay any installment of Rent within four (4)
Business Days of when due and such failure is not cured by Tenant within three
(3) Business Days after notice from Landlord of Tenant’s failure to pay such
installment of Rent when due (and such notice of failure from Landlord may be
given any time after such installment is four (4) Business Days late);

 

(ii) Tenant shall fail on any two separate occasions in the same Fiscal Year to
pay any installment of Rent within four (4) Business Days of when due;

 

(iii) Tenant shall fail on any occasion to pay any installment of Rent within
ten (10) Business Days of when due; or

 

(iv) Tenant shall fail to pay any Additional Charge within five (5) Business
Days after notice from Landlord of Tenant’s failure to make such payment of such
Additional Charge when due (and such notice of failure from Landlord may be
given any time after such payment is more than one (1) Business Day late);

 

(b) a default shall occur under any Guaranty, where the default is not cured
within any applicable grace period set forth therein or, if no cure periods are
provided, within fifteen (15) days after notice from Landlord (or in the case of
a breach of Paragraph 8 of the Guaranty, the cure periods provided herein with
respect to such action or omission);

 

56

--------------------------------------------------------------------------------

 

 

(c) Tenant or any Guarantor shall:

 

(i) admit in writing its inability to pay its debts generally as they become
due;

 

(ii) file a petition in bankruptcy or a petition to take advantage of any
insolvency act;

 

(iii) make an assignment for the benefit of its creditors;

 

(iv) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property; or

 

(v) file a petition or answer seeking reorganization or arrangement under the
United States bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof;

 

(d) Tenant or any Guarantor (other than an Immaterial Subsidiary Guarantor)
shall be adjudicated as bankrupt or a court of competent jurisdiction shall
enter an order or decree appointing, without the consent of Tenant or any
Guarantor (other than an Immaterial Subsidiary Guarantor), a receiver of Tenant
or any Guarantor (other than an Immaterial Subsidiary Guarantor) or of the whole
or substantially all of the Tenant’s or any Guarantor’s (other than an
Immaterial Subsidiary Guarantor’s) property, or approving a petition filed
against Tenant or any Guarantor (other than an Immaterial Subsidiary Guarantor)
seeking reorganization or arrangement of Tenant or any Guarantor (other than an
Immaterial Subsidiary Guarantor) under the United States bankruptcy laws or any
other applicable law or statute of the United States of America or any state
thereof, and such judgment, order or decree shall not be vacated or set aside or
stayed within sixty (60) days from the date of the entry thereof;

 

(e) Tenant or any Guarantor (other than an Immaterial Subsidiary Guarantor)
shall be liquidated or dissolved (except that any Guarantor may be liquidated or
dissolved into another Guarantor or the Tenant or so long as its assets are
distributed following such liquidation or dissolution to another Guarantor or
Tenant);

 

(f) the estate or interest of Tenant in the Leased Property or any part thereof
shall be levied upon or attached in any proceeding relating to more than
$1,000,000 (which amount shall be subject to Renewal Term Increase on the
commencement of each Renewal Term) and the same shall not be vacated, discharged
or stayed pending appeal (or bonded or otherwise similarly secured payment)
within the later of ninety (90) days after commencement thereof or thirty (30)
days after receipt by Tenant of notice thereof from Landlord; provided, however,
that such notice shall be in lieu of and not in addition to any notice required
under applicable law;

 

57

--------------------------------------------------------------------------------

 

 

(g) except as a result of material damage, destruction or Condemnation, Tenant
voluntarily ceases operations for its Primary Intended Use at a Facility and
such event would reasonably be expected to have a material adverse effect on
Tenant, the Facilities, or on the Leased Property, in each case, taken as a
whole;

 

(h) any of the representations or warranties (other than a Fundamental
Representation as to which clause (m) below applies) made by Tenant or any
Guarantor in a Guaranty hereunder proves to be untrue when made in any material
respect which materially and adversely affects Landlord and such failure is not
cured by Tenant (so that the applicable representation or warranty can
truthfully be made by Tenant or Guarantor, respectively) within thirty (30) days
after notice thereof from Landlord; provided, however, if such failure cannot
with due diligence be cured within such thirty (30) day period, such failure
shall not be deemed to be an Event of Default if Tenant promptly commences the
cure of such failure within such thirty (30) day period and thereafter proceeds
with due diligence to cure such failure and diligently completes the curing
thereof within an additional sixty (60) days following the expiration of such
initial thirty (30) day period; provided, however, that such notice shall be in
lieu of and not in addition to any notice required under applicable law;

 

(i) any applicable license or other agreements material to a Facility’s
operation for its Primary Intended Use are at any time terminated or revoked or
suspended for more than thirty (30) days (and causes cessation of gaming
activity at a Facility) and such termination, revocation or suspension is not
stayed pending appeal and would reasonably be expected to have a material
adverse effect on Tenant, the Facilities, or on the Leased Property, taken as a
whole;

 

(j) except to a permitted assignee pursuant to Section 22.2 or a permitted
subtenant or Subsidiary that joins as a Guarantor to the Guaranty pursuant to
Section 22.3, or with respect to the granting of a permitted pledge hereunder to
a Permitted Leasehold Mortgagee, the sale or transfer, without Landlord’s
consent, of all or any portion of any Gaming License or similar certificate or
license relating to the Leased Property;

 

(k) Tenant or any Guarantor, by its acts or omissions, causes the occurrence of
a default under any provision (to the extent Tenant has knowledge of such
provision and Tenant’s or such Guarantor’s obligations with respect thereto) of
any Facility Mortgage, related documents or obligations thereunder by which
Tenant is bound in accordance with Section 31.1 or has agreed under the terms of
this Master Lease to be bound, which default is not cured within the applicable
time period available under such Facility Mortgage (or, if longer, such cure
period as is required to be afforded with respect thereto in accordance with
Section 31.3) or any non-disturbance agreement applicable thereto, if the effect
of such default is to cause, or to permit the holder or holders of that Facility
Mortgage or Indebtedness secured by that Facility Mortgage (or a trustee or
agent on behalf of such holder or holders) to cause, the Facility Mortgage (or
the Indebtedness secured thereby) to become or be declared due and payable (or
redeemable) prior to its stated maturity (excluding, in the case of any Facility
Mortgage other than the GLPI Facility Mortgage, any default related to the
financial performance of Tenant or any Guarantor), it being understood, without
limitation of the foregoing, that an Event of Default shall exist under this
sublcause (k) if Tenant or any Guarantor, by its acts or omissions, causes the
occurrence of any “Event of Default” as such term is defined in the GLPI
Facility Mortgage; it being understood that the Facility Mortgagee or the holder
or holders of any Facility Mortgagee shall not be required to so declare such
Indebtedness to due and payable prior to the stated maturity in order for there
to be an “Event of Default” hereunder;

 

58

--------------------------------------------------------------------------------

 

 

(l) a breach by Tenant of Section 23.3(a) hereof or Section 23.3(b) hereof;

 

(m) Any of the Fundamental Representations made by Tenant or Tenant’s Parent
hereunder proves to be untrue when made in any respect that (i) results in the
invalidity or unenforceability of this Master Lease or any Guaranty in any
respect, (ii) affects the ability of Tenant to perform its obligations under
this Master Lease in any material respect, (iii) results in any liability of
Landlord under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended from time to time, or any other applicable
Legal Requirement affecting Landlord; provided, however, in the event there is a
breach of any Fundamental Representation by Tenant or Tenant’s Parent that does
not fall within subclauses (i) through (iii) above, then in such instance any
such breach shall constitute an Event of Default if such breach is not cured
within the cure periods set forth in Section 16.1(h) above;

 

(n) if Tenant shall fail to observe or perform any other term, covenant or
condition of this Master Lease and such failure is not cured by Tenant within
thirty (30) days after notice thereof from Landlord, unless such failure cannot
with due diligence be cured within a period of thirty (30) days, in which case
such failure shall not be deemed to be an Event of Default if Tenant proceeds
promptly and with due diligence to cure the failure and diligently completes the
curing thereof within one hundred twenty (120) days after such notice from
Landlord; provided, however, that such notice shall be in lieu of and not in
addition to any notice required under applicable law;

 

(o) if Tenant or any Guarantor shall fail to pay, bond, escrow or otherwise
similarly secure payment of one or more final judgments aggregating in excess of
the product of (i) $100 million and (ii) the CPI Increase (and only to the
extent not covered by insurance), which judgments are not discharged or
effectively waived or stayed for a period of 45 consecutive days; and

 

(p) an assignment of Tenant’s interest in this Master Lease (including pursuant
to a Change in Control) shall have occurred without the consent of Landlord to
the extent such consent is required under Article XXII or Tenant is otherwise in
default of the provisions set forth in Section 22.1 below.

 

No Event of Default (other than a failure to make payment of money) shall be
deemed to exist under this Section 16.1 during any time the curing thereof is
prevented by an Unavoidable Delay, provided that upon the cessation of the
Unavoidable Delay, Tenant remedies the default without further delay.

 

59

--------------------------------------------------------------------------------

 

 

16.2 Certain Remedies. If an Event of Default shall have occurred and be
continuing, Landlord may (a) terminate this Master Lease by giving Tenant no
less than ten (10) days’ notice of such termination and the Term shall terminate
and all rights of Tenant under this Master Lease shall cease, (b) seek damages
as provided in Section 16.3 hereof, and/or (c) exercise any other right or
remedy at law or in equity available to Landlord as a result of any Event of
Default. Tenant shall pay as Additional Charges all costs and expenses incurred
by or on behalf of Landlord, including reasonable attorneys’ fees and expenses,
as a result of any Event of Default hereunder.

 

If an Event of Default shall have occurred and be continuing, whether or not
this Master Lease has been terminated pursuant to the first sentence of this
Section 16.2, Tenant shall, to the extent permitted by law (including applicable
Gaming Regulations), if required by Landlord to do so, immediately surrender to
Landlord possession of all or any portion of the Leased Property (including any
Tenant Capital Improvements of the Facilities) as to which Landlord has so
demanded and quit the same and Landlord may, to the extent permitted by law
(including applicable Gaming Regulations), enter upon and repossess such Leased
Property and any Capital Improvement thereto by reasonable force, summary
proceedings, ejectment or otherwise, and, to the extent permitted by law
(including applicable Gaming Regulations), may remove Tenant and all other
Persons and any of Tenant’s Property from such Leased Property (including any
such Tenant Capital Improvement thereto).

 

16.3 Damages. None of (i) the termination of this Master Lease, (ii) the
repossession of the Leased Property (including any Capital Improvements to any
Facility), (iii) the failure of Landlord to relet the Leased Property or any
portion thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Master Lease. If any such termination of
this Master Lease occurs (whether or not Landlord terminates Tenant’s right to
possession of the Leased Property), Tenant shall forthwith pay to Landlord all
Rent due and payable under this Master Lease to and including the date of such
termination. Thereafter:

 

Tenant shall forthwith pay to Landlord, at Landlord’s option, as and for
liquidated and agreed current damages for the occurrence of an Event of Default,
either:

 

(A) the sum of:

 

(i) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination to the extent not previously paid by Tenant under this
Section 16.3;

 

(ii) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided;

 

60

--------------------------------------------------------------------------------

 

 

(iii) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

 

(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Master Lease or which in the ordinary course of things would be likely to result
therefrom.

 

As used in clauses (i) and (ii) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate. As used in clause (iii)
above, the “worth at the time of award” shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of New York at the time
of award plus one percent (1%) and reducing such amount by the portion of the
unpaid Rent that Tenant proves could be reasonably avoided. For purposes of
determining the worth at the time of the award, Percentage Rent that would have
been payable for the remainder of the Term shall be deemed to be the greater of
(y) the same as the Percentage Rent for the then current Lease Year or, if not
determinable, the immediately preceding Lease Year; and (z) such other amount as
Landlord shall demonstrate could reasonably have been earned (assuming Net
Revenues will have not been impacted by any of the conditions that contributed
to the Event of Default).

 

or

 

(B) if Landlord chooses not to terminate Tenant’s right to possession of the
Leased Property (whether or not Landlord terminates this Master Lease), each
installment of said Rent and other sums payable by Tenant to Landlord under this
Master Lease as the same becomes due and payable, together with interest at the
Overdue Rate from the date when due until paid, and Landlord may enforce, by
action or otherwise, any other term or covenant of this Master Lease (and
Landlord may at any time thereafter terminate Tenant’s right to possession of
the Leased Property and seek damages under subparagraph (A) hereof, to the
extent not already paid for by Tenant under this subparagraph (B)).

 

16.4 Receiver. Upon the occurrence and continuance of an Event of Default, and
upon commencement of proceedings to enforce the rights of Landlord hereunder,
but subject to any limitations of applicable law, Landlord shall be entitled, as
a matter of right, to the appointment of a receiver or receivers acceptable to
Landlord of the Leased Property and of the revenues, earnings, income, products
and profits thereof, pending the outcome of such proceedings, with such powers
as the court making such appointment shall confer.

 

16.5 Waiver. If Landlord initiates judicial proceedings or if this Master Lease
is terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession; and (ii) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.

 

61

--------------------------------------------------------------------------------

 

 

16.6 Application of Funds. Any payments received by Landlord under any of the
provisions of this Master Lease during the existence or continuance of any Event
of Default which are made to Landlord rather than Tenant due to the existence of
an Event of Default shall be applied to Tenant’s obligations in the order which
Landlord may reasonably determine or as may be prescribed by the laws of the
State.

 

ARTICLE XVII  

 

17.1 Permitted Leasehold Mortgagees.

 

(a) On one or more occasions without Landlord’s prior consent Tenant may
mortgage or otherwise encumber Tenant’s estate in and to the Leased Property
(the “Leasehold Estate”) to one or more Permitted Leasehold Mortgagees under one
or more Permitted Leasehold Mortgages and pledge its right, title and interest
under this Master Lease as security for such Permitted Leasehold Mortgages or
any Debt Agreement secured thereby; provided that no Person shall be considered
a Permitted Leasehold Mortgagee unless (1) such Person delivers to Landlord a
written agreement (in form and substance reasonably satisfactory to Landlord)
providing (i) that (unless this Master Lease has been terminated as to a
particular Facility) such Permitted Leasehold Mortgagee and any lenders for whom
it acts as representative, agent or trustee, will not use or dispose of any
Gaming License for use at a location other than at the Facility to which such
Gaming License relates as of the date such Person becomes a Permitted Leasehold
Mortgagee (or, in the case of any Facility added to this Master Lease after such
date, as of the date that such Facility is added to this Master Lease), and (ii)
an express acknowledgement that, in the event of the exercise by the Permitted
Leasehold Mortgagee of its rights under the Permitted Leasehold Mortgage, the
Permitted Leasehold Mortgagee shall be required to (except for a transfer that
meets the requirements of Section 22.2(iii)) secure the approval of Landlord for
the replacement of Tenant with respect to the affected portion of the Leased
Property and contain the Permitted Leasehold Mortgagee’s acknowledgment that
such approval may be granted or withheld by Landlord in accordance with the
provisions of Article XXII of this Master Lease, and (2) the underlying
Permitted Leasehold Mortgage includes an express acknowledgement that any
exercise of remedies thereunder that would affect the Leasehold Estate shall be
subject to the terms of this Master Lease.

 

(b) Notice to Landlord.

 

(i)   (1)  If Tenant shall, on one or more occasions, mortgage Tenant’s
Leasehold Estate and if the holder of such Permitted Leasehold Mortgage shall
provide Landlord with written notice of such Permitted Leasehold Mortgage
together with a true copy of such Permitted Leasehold Mortgage and the name and
address of the Permitted Leasehold Mortgagee, Landlord and Tenant agree that,
following receipt of such written notice by Landlord, the provisions of this
Section 17.1 shall apply in respect to each such Permitted Leasehold Mortgage.

 

(2) In the event of any assignment of a Permitted Leasehold Mortgage or in the
event of a change of address of a Permitted Leasehold Mortgagee or of an
assignee of such Mortgage, written notice of the new name and address shall be
provided to Landlord.

 

62

--------------------------------------------------------------------------------

 

 

(ii) Landlord shall promptly upon receipt of a communication purporting to
constitute the notice provided for by subsection (b)(i) above acknowledge by an
executed and notarized instrument receipt of such communication as constituting
the notice provided for by subsection (b)(i) above and confirming the status of
the Permitted Leasehold Mortgagee as such or, in the alternative, notify the
Tenant and the Permitted Leasehold Mortgagee of the rejection of such
communication as not conforming with the provisions of this Section 17.1 and
specify the specific basis of such rejection.

 

(iii) After Landlord has received the notice provided for by subsection (b)(i)
above, the Tenant, upon being requested to do so by Landlord, shall with
reasonable promptness provide Landlord with copies of the note or other
obligation secured by such Permitted Leasehold Mortgage and of any other
documents pertinent to the Permitted Leasehold Mortgage as specified by the
Landlord. If requested to do so by Landlord, Tenant shall thereafter also
provide the Landlord from time to time with a copy of each amendment or other
modification or supplement to such instruments. All recorded documents shall be
accompanied by the appropriate recording stamp or other certification of the
custodian of the relevant recording office as to their authenticity as true and
correct copies of official records and all nonrecorded documents shall be
accompanied by a certification by Tenant that such documents are true and
correct copies of the originals. From time to time upon being requested to do so
by Landlord, Tenant shall also notify Landlord of the date and place of
recording and other pertinent recording data with respect to such instruments as
have been recorded.

 

(c) Default Notice. Landlord, upon providing Tenant any notice of: (i) default
under this Master Lease or (ii) a termination of this Master Lease, shall at the
same time provide a copy of such notice to every Permitted Leasehold Mortgagee
for which notice has been properly provided to Landlord pursuant to Section
17.1(b) hereof. No such notice by Landlord to Tenant shall be deemed to have
been duly given unless and until a copy thereof has been sent, in the manner
prescribed in Section 35.1 of this Master Lease, to every Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof. From and after such notice has been sent to a Permitted
Leasehold Mortgagee, such Permitted Leasehold Mortgagee shall have the same
period, after the giving of such notice upon its remedying any default or acts
or omissions which are the subject matter of such notice or causing the same to
be remedied, as is given Tenant after the giving of such notice to Tenant, plus
in each instance, the additional periods of time specified in subsections (d)
and (e) of this Section 17.1 to remedy or cause to be remedied, or if such
default is not capable of being cured by the payment of money, to commence
remedying or causing to be remedied, the defaults or acts or omissions which are
the subject matter of such notice specified in any such notice, which election
shall be effective conditioned upon such Permitted Leasehold Mortgagee timely
giving Landlord notice (the “Lender Cure Election Notice”) to such effect.
Landlord shall accept such performance by or at the instigation of such
Permitted Leasehold Mortgagee as if the same had been done by Tenant. Tenant
authorizes each Permitted Leasehold Mortgagee (to the extent such action is
authorized under the applicable Debt Agreement) to take any such action at such
Permitted Leasehold Mortgagee’s option and does hereby authorize entry upon the
premises by the Permitted Leasehold Mortgagee for such purpose.

 

(d) Notice to Permitted Leasehold Mortgagee. Anything contained in this Master
Lease to the contrary notwithstanding, if any default shall occur which entitles
Landlord to terminate this Master Lease, Landlord shall have no right to
terminate this Master Lease on account of such default unless, following the
expiration of the period of time given Tenant to cure such default or the act or
omission which gave rise to such default, Landlord shall notify every Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof of Landlord’s intent to so terminate at least
thirty (30) days in advance of the proposed effective date of such termination
if such default is capable of being cured by the payment of money, and at least
ninety (90) days in advance of the proposed effective date of such termination
if such default is not capable of being cured by the payment of money
(“Termination Notice”). The provisions of subsection (e) below of this Section
17.1 shall apply if, during such thirty (30) or ninety (90) days (as the case
may be) Termination Notice period, any Permitted Leasehold Mortgagee shall:

 

63

--------------------------------------------------------------------------------

 

 

(i) notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify
such Termination Notice; and

 

(ii) pay or cause to be paid all Rent, Additional Charges, and other payments
(i) then due and in arrears as specified in the Termination Notice to such
Permitted Leasehold Mortgagee and (ii) which may become due during such thirty
(30) or ninety (90) day (as the case may be) period (as the same may become
due); and

 

(iii) comply or in good faith, with reasonable diligence and continuity,
commence to comply with all nonmonetary requirements of this Master Lease then
in default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee, provided, however, that such Permitted Leasehold Mortgagee
shall not be required during such ninety (90) day period to cure or commence to
cure any default consisting of Tenant’s failure to satisfy and discharge any
lien, charge or encumbrance against the Tenant’s interest in this Master Lease
or the Leased Property, or any of Tenant’s other assets junior in priority to
the lien of the mortgage or other security documents held by such Permitted
Leasehold Mortgagee; and

 

(iv) during such thirty (30) or ninety (90) day period, the Permitted Leasehold
Mortgagee shall respond, with reasonable diligence, to requests for information
from Landlord as to the Permitted Leasehold Mortgagee’s (and related lenders’)
intent to pay such Rent and other charges and comply with this Master Lease.

 

(e) Procedure on Default.

 

(i) If Landlord shall elect to terminate this Master Lease by reason of any
Event of Default of Tenant that has occurred and is continuing, and a Permitted
Leasehold Mortgagee shall have proceeded in the manner provided for by
subsection (d) of this Section 17.1, the specified date for the termination of
this Master Lease as fixed by Landlord in its Termination Notice shall be
extended for a period of six (6) months; provided that such Permitted Leasehold
Mortgagee shall, during such six-month period (and during the period of any
continuance referred to in subsection (e)(ii) below):

 

(1) pay or cause to be paid the Rent, Additional Charges and other monetary
obligations of Tenant under this Master Lease as the same become due, and
continue its good faith efforts to perform or cause to be performed all of
Tenant’s other obligations under this Master Lease, excepting (A) obligations of
Tenant to satisfy or otherwise discharge any lien, charge or encumbrance against
Tenant’s interest in this Master Lease or the Leased Property or any of Tenant’s
other assets junior in priority to the lien of the mortgage or other security
documents held by such Permitted Leasehold Mortgagee and (B) past nonmonetary
obligations then in default and not reasonably susceptible of being cured by
such Permitted Leasehold Mortgagee; and

 

64

--------------------------------------------------------------------------------

 

 

(2) if not enjoined or stayed pursuant to a bankruptcy or insolvency proceeding
or other judicial order, diligently continue to pursue acquiring or selling
Tenant’s interest in this Master Lease and the Leased Property by foreclosure of
the Permitted Leasehold Mortgage or other appropriate means and diligently
prosecute the same to completion.

 

(ii) If at the end of such six (6) month period such Permitted Leasehold
Mortgagee is complying with subsection (e)(i) above, this Master Lease shall not
then terminate, and the time for completion by such Permitted Leasehold
Mortgagee of its proceedings shall continue (provided that for the time of such
continuance, such Permitted Leasehold Mortgagee is in compliance with subsection
(e)(i) above) (x) so long as such Permitted Leasehold Mortgagee is enjoined or
stayed pursuant to a bankruptcy or insolvency proceeding or other judicial order
and if so enjoined or stayed, thereafter for so long as such Permitted Leasehold
Mortgagee proceeds to complete steps to acquire or sell Tenant’s interest in
this Master Lease by foreclosure of the Permitted Leasehold Mortgage or by other
appropriate means with reasonable diligence and continuity but not to exceed
twelve (12) months after the Permitted Leasehold Mortgagee is no longer so
enjoined or stayed from prosecuting the same and in no event longer than
twenty-four (24) months from the date of Landlord’s initial notification to
Permitted Leasehold Mortgagee pursuant to Section 17.1(d) hereof, and (y) if
such Permitted Leasehold Mortgagee is not so enjoined or stayed, thereafter for
so long as such Permitted Leasehold Mortgagee proceeds to complete steps to
acquire or sell Tenant’s interests in this Master Lease by foreclosure of the
Permitted Leasehold Mortgage or by other appropriate means with reasonable
diligence and continuity but not to exceed twelve (12) months from the date of
Landlord’s initial notification to Permitted Leasehold Mortgagee pursuant to
Section 17.1(d) hereof. Nothing in this subsection (e) of this Section 17.1,
however, shall be construed to extend this Master Lease beyond the original term
thereof as extended by any options to extend the term of this Master Lease
properly exercised by Tenant or a Permitted Leasehold Mortgagee in accordance
with Section 1.4, nor to require a Permitted Leasehold Mortgagee to continue
such foreclosure proceeding after the default has been cured. If the default
shall be cured pursuant to the terms and within the time periods allowed in
subsections (d) and (e) of this Section 17.1 and the Permitted Leasehold
Mortgagee shall discontinue such foreclosure proceedings, this Master Lease
shall continue in full force and effect as if Tenant had not defaulted under
this Master Lease.

 

(iii) If a Permitted Leasehold Mortgagee is complying with subsection (e)(i)
and, if applicable, subsection (e)(ii) of this Section 17.1, upon the
acquisition of Tenant’s Leasehold Estate herein by a Discretionary Transferee
this Master Lease shall continue in full force and effect as if Tenant had not
defaulted under this Master Lease, provided that such Discretionary Transferee
cures all outstanding defaults that can be cured through the payment of money
and all other defaults that are reasonably susceptible of being cured.

 

(iv) For the purposes of this Section 17.1, the making of a Permitted Leasehold
Mortgage shall not be deemed to constitute an assignment or transfer of this
Master Lease nor of the Leasehold Estate hereby created, nor shall any Permitted
Leasehold Mortgagee, as such, be deemed to be an assignee or transferee of this
Master Lease or of the Leasehold Estate hereby created so as to require such
Permitted Leasehold Mortgagee, as such, to assume the performance of any of the
terms, covenants or conditions on the part of the Tenant to be performed
hereunder; but the purchaser at any sale of this Master Lease (including a
Permitted Leasehold Mortgagee if it is the purchaser at foreclosure) and of the
Leasehold Estate hereby created in any proceedings for the foreclosure of any
Permitted Leasehold Mortgage, or the assignee or transferee of this Master Lease
and of the Leasehold Estate hereby created under any instrument of assignment or
transfer in lieu of the foreclosure of any Permitted Leasehold Mortgage, shall
be subject to Article XXII hereof (including the requirement that such purchaser
assume the performance of the terms, covenants or conditions on the part of the
Tenant to be performed hereunder and meet the qualifications of Discretionary
Transferee or be reasonably consented to by Landlord in accordance with Section
22.2(i) hereof).

 

65

--------------------------------------------------------------------------------

 

 

(v) Any Permitted Leasehold Mortgagee or other acquirer of the Leasehold Estate
of Tenant pursuant to foreclosure, assignment in lieu of foreclosure or other
proceedings in accordance with the requirements of Section 22.2(iii) of this
Master Lease may, upon acquiring Tenant’s Leasehold Estate, without further
consent of Landlord, sell and assign the Leasehold Estate in accordance with the
requirements of Section 22.2(iii) of this Master Lease and enter into Permitted
Leasehold Mortgages in the same manner as the original Tenant, subject to the
terms hereof.

 

(vi) Notwithstanding any other provisions of this Master Lease, any sale of this
Master Lease and of the Leasehold Estate hereby created in any proceedings for
the foreclosure of any Permitted Leasehold Mortgage, or the assignment or
transfer of this Master Lease and of the Leasehold Estate hereby created in lieu
of the foreclosure of any Permitted Leasehold Mortgage, shall be deemed to be a
permitted sale, transfer or assignment of this Master Lease and of the Leasehold
Estate hereby created to the extent that the successor tenant under this Master
Lease is a Discretionary Transferee and the transfer otherwise complies with the
requirements of Section 22.2(iii) of this Master Lease or the transferee is
reasonably consented to by Landlord in accordance with Section 22.2(i) hereof.

 

(f) New Lease. In the event of the termination of this Master Lease other than
due to a default as to which the Permitted Leasehold Mortgagee had the
opportunity to, but did not, cure the default as set forth in Sections 17.1(d)
and 17.1(e) above, Landlord shall provide each Permitted Leasehold Mortgagee
with written notice that this Master Lease has been terminated (“Notice of
Termination”), together with a statement of all sums which would at that time be
due under this Master Lease but for such termination, and of all other defaults,
if any, then known to Landlord. Landlord agrees to enter into a new lease (“New
Lease”) of the Leased Property with such Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee (in each case if a Discretionary
Transferee) for the remainder of the term of this Master Lease, effective as of
the date of termination, at the rent and additional rent, and upon the terms,
covenants and conditions (including all options to renew but excluding
requirements which have already been fulfilled) of this Master Lease, provided:

 

(i) Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Master Lease given
pursuant to this Section 17.1(f);

 

(ii) Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Master Lease but for such
termination and, in addition thereto, all reasonable expenses, including
reasonable attorney’s fees, which Landlord shall have incurred by reason of such
termination and the execution and delivery of the New Lease and which have not
otherwise been received by Landlord from Tenant or other party in interest under
Tenant; and

 

66

--------------------------------------------------------------------------------

 

 

(iii) Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
subsequent notice) and which can be cured through the payment of money or are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.

 

(g) New Lease Priorities. If more than one Permitted Leasehold Mortgagee shall
request a New Lease pursuant to subsection (f)(i) of this Section 17.1, Landlord
shall enter into such New Lease with the Permitted Leasehold Mortgagee whose
mortgage is senior in lien, or with its Permitted Leasehold Mortgagee Designee
acting for the benefit of such Permitted Leasehold Mortgagee prior in lien
foreclosing on Tenant’s interest in this Master Lease. Landlord, without
liability to Tenant or any Permitted Leasehold Mortgagee with an adverse claim,
may rely upon a title insurance policy issued by a reputable title insurance
company as the basis for determining the appropriate Permitted Leasehold
Mortgagee who is entitled to such New Lease.

 

(h) Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee as a condition
to its exercise of the right hereunder to cure any default of Tenant not
reasonably susceptible of being cured by such Permitted Leasehold Mortgagee or
its Permitted Leasehold Mortgagee Designee (including but not limited to the
default referred to in Section 16.1(c), (d), (e), (f) (if the levy or attachment
is in favor of such Permitted Leasehold Mortgagee (provided such levy is
extinguished upon foreclosure or similar proceeding or in a transfer in lieu of
any such foreclosure) or is junior to the lien of such Permitted Leasehold
Mortgagee and would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee) or (o)
(if the judgment is in favor of a Permitted Leasehold Mortgagee other than a
Permitted Leasehold Mortgagee holding a Permitted Leasehold Mortgage that is
senior to the lien of such Permitted Leasehold Mortgagee) and any other sections
of this Master Lease which may impose conditions of default not susceptible to
being cured by a Permitted Leasehold Mortgagee or a subsequent owner of the
Leasehold Estate through foreclosure hereof), in order to comply with the
provisions of Sections 17.1(d) and 17.1(e), or as a condition of entering into
the New Lease provided for by Section 17.1(f).

 

(i) Casualty Loss. A standard mortgagee clause naming each Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof may be added to any and all insurance policies required
to be carried by Tenant hereunder on condition that the insurance proceeds are
to be applied in the manner specified in this Master Lease and the Permitted
Leasehold Mortgage shall so provide; except that the Permitted Leasehold
Mortgage may provide a manner for the disposition of such proceeds, if any,
otherwise payable directly to the Tenant (but not such proceeds, if any, payable
jointly to the Landlord and the Tenant or to the Landlord, to the Facility
Mortgagee or to a third-party escrowee) pursuant to the provisions of this
Master Lease.

 

67

--------------------------------------------------------------------------------

 

 

(j) Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration or legal
proceedings between Landlord and Tenant involving obligations under this Master
Lease.

 

(k) No Merger. The fee title to the Leased Property and the Leasehold Estate of
Tenant therein created by this Master Lease shall not merge but shall remain
separate and distinct, notwithstanding the acquisition of said fee title and
said Leasehold Estate by Landlord or by Tenant or by a third party, by purchase
or otherwise.

 

(l) Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Section 35.1 hereof to the
address or fax number furnished Landlord pursuant to subsection (b) of this
Section 17.1, and those from the Permitted Leasehold Mortgagee to Landlord shall
be mailed to the address designated pursuant to the provisions of Section 35.1
hereof. Such notices, demands and requests shall be given in the manner
described in this Section 17.1 and in Section 35.1 and shall in all respects be
governed by the provisions of those sections.

 

(m) Limitation of Liability. Notwithstanding any other provision hereof to the
contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s liability
to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder howsoever
arising shall be limited to and enforceable only against such Permitted
Leasehold Mortgagee’s interest in the Leasehold Estate and the other collateral
granted to such Permitted Leasehold Mortgagee to secure the obligations under
its Debt Agreement, and (ii) each Permitted Leasehold Mortgagee agrees that
Landlord’s liability to such Permitted Leasehold Mortgagee hereunder howsoever
arising shall be limited to and enforceable only against Landlord’s interest in
the Leased Property, and no recourse against Landlord shall be had against any
other assets of Landlord whatsoever.

 

(n) Sale Procedure. If an Event of Default shall have occurred and be
continuing, the Permitted Leasehold Mortgagee for which notice has been properly
provided to Landlord pursuant to Section 17.1(b) hereof with the most senior
lien on the Leasehold Estate shall have the right to make all determinations and
agreements on behalf of Tenant under Article XXXVI (including, without
limitation, requesting that the sale process described in Article XXXVI be
commenced, the determination and agreement of the Gaming Assets FMV, the
Successor Tenant Rent, and the potential Successor Tenants that should be
included in the process, and negotiation with such Successor Tenants), in each
case, in accordance with and subject to the terms and provisions of Article
XXXVI, including without limitation the requirement that Successor Tenant meet
the qualifications of Discretionary Transferee.

 

(o) Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long as
such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is an
intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Master Lease.

 

68

--------------------------------------------------------------------------------

 

 

17.2 Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make any
payment or to perform any act required to be made or performed hereunder when
due or within any cure period provided for herein, Landlord, without waiving or
releasing any obligation or default, may, but shall be under no obligation to,
make such payment or perform such act for the account and at the expense of
Tenant, and may, to the extent permitted by law, enter upon the Leased Property
for such purpose and take all such action thereon as, in Landlord’s opinion, may
be necessary or appropriate therefor. No such entry shall be deemed an eviction
of Tenant. All sums so paid by Landlord and all costs and expenses, including
reasonable attorneys’ fees and expenses, so incurred, together with interest
thereon at the Overdue Rate from the date on which such sums or expenses are
paid or incurred by Landlord, shall be paid by Tenant to Landlord on demand as
an Additional Charge.

 

17.3 Landlord’s Right to Cure Debt Agreement. Tenant agrees that each and any
agreement related to Material Indebtedness and any Debt Agreement (or the
principal or controlling agreement relating to such Material Indebtedness or
series of related Debt Agreements) will include a provision requiring the lender
or lenders thereunder (or the Representative of such lenders) to provide a copy
to Landlord of any notices issued by such lenders or the Representative of such
lenders to Tenant of a Specified Debt Agreement Default, but only if such
agreement related to Material Indebtedness or Debt Agreement is entered into
after the date of this Master Lease and is secured by a Permitted Leasehold
Mortgage. In addition, Tenant agrees that it will ensure that any such agreement
related to Material Indebtedness and any Debt Agreement (or the principal or
controlling agreement relating to such Material Indebtedness or series of
related Debt Agreements), if it is entered into after the date of this Master
Lease and is secured by a Permitted Leasehold Mortgage, includes a provision
with the effect that should Tenant fail to make any payment or to perform any
act required to be made or performed under an agreement related to Material
Indebtedness or under the Debt Agreement when due or within any cure period
provided for therein (if any), Landlord may, subject to applicable Gaming
Regulations and the terms hereof, cure any such default by making such payment
to the applicable lenders or Representative or otherwise performing such acts
within the cure period thereunder (if any) for the account of Tenant, to the
extent such default is susceptible to cure by Landlord; provided that Landlord’s
right to cure such default shall not be any greater than the rights of the
obligors under such Material Indebtedness or Debt Agreement to cure such
default. Landlord and Tenant agree that all sums so paid by Landlord and all
costs and expenses, including reasonable attorneys’ fees and expenses, so
incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord, shall be for the
account of Tenant and paid by Tenant to Landlord on demand.

 

69

--------------------------------------------------------------------------------

 

 

ARTICLE XVIII  

 

18.1 Sale of the Leased Property. Landlord shall not voluntarily sell all or
portions of the Leased Property (including via entering into a merger
transaction) during the Term without the prior written consent of Tenant, which
consent may not be unreasonably withheld, or, to the extent such consent is
required under the Facility Mortgage Documents, the consent of any Facility
Mortgagee. Notwithstanding the foregoing, Tenant’s consent shall not be required
for (A) any transfer to a Facility Mortgagee contemplated under Article XXXI
hereof which may include, without limitation, a transfer by foreclosure brought
by the Facility Mortgagee or a transfer by deed in lieu of foreclosure (and the
first subsequent sale by such Facility Mortgagee to the extent the Facility
Mortgagee has been diligently attempting to expedite such first subsequent sale
from the time it initiated foreclosure proceedings taking into account the
interest of such Facility Mortgagee to maximize the proceeds of such sale), (B)
a sale by Landlord of all of the Leased Property to a single buyer or group of
buyers, other than to an operator, or an Affiliate of an operator, of Gaming
Facilities (provided that Landlord shall be permitted to sell all of the Leased
Property to a real estate investment trust even if such real estate investment
trust is an Affiliate of an operator), (C) a merger transaction or sale by
Landlord involving all of the Facilities, other than with an operator, or an
Affiliate of an operator, of Gaming Facilities (provided that Landlord shall be
permitted to merge with or sell all of the Leased Property to a real estate
investment trust even if such real estate investment trust is an Affiliate of an
operator), (D) a sale/leaseback transaction by Landlord with respect to any or
all of the Leased Properties for financing purposes with any Person, (E) any
sale of all or a portion of the Leased Property or the Facilities that does not
change the identity of the Landlord hereunder, including without limitation a
participating interest in Landlord’s interest under this Master Lease or a sale
of Landlord’s reversionary interest in the Leased Property, or (F) a sale or
transfer to an Affiliate of Landlord or a joint venture entity in which Landlord
or its Affiliate is the managing member or partner. Any sale by Landlord of all
or any portion of the Leased Property pursuant to this Section 18.1 shall be
subject in each instance to all of the rights of Tenant under this Master Lease
and, to the extent necessary, any purchaser or successor Landlord and/or other
controlling persons must be approved by all applicable gaming regulatory
agencies to ensure that there is no material impact on the validity of any of
the Gaming Licenses or the ability of Tenant to continue to use the Facilities
for gaming activities in substantially the same manner as immediately prior to
Landlord’s sale.

 

70

--------------------------------------------------------------------------------

 

 

ARTICLE XIX  

 

19.1 Holding Over. If Tenant shall for any reason remain in possession of the
Leased Property of a Facility after the expiration or earlier termination of the
Term without the consent, or other than at the request, of Landlord, such
possession shall be as a month-to-month tenant during which time Tenant shall
pay as Base Rent each month twice the monthly Base Rent applicable to the prior
Lease Year for such Facility, together with all Percentage Rent and Additional
Charges and all other sums payable by Tenant pursuant to this Master Lease.
During such period of month-to-month tenancy, Tenant shall be obligated to
perform and observe all of the terms, covenants and conditions of this Master
Lease, but shall have no rights hereunder other than the right, to the extent
given by law to month-to-month tenancies, to continue its occupancy and use of
the Leased Property of, and/or any Tenant Capital Improvements to, such
Facility. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Master Lease.

 

ARTICLE XX  

 

20.1 Risk of Loss. The risk of loss or of decrease in the enjoyment and
beneficial use of the Leased Property as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord) is
assumed by Tenant, and except as otherwise provided herein no such event shall
entitle Tenant to any abatement of Rent.

 

ARTICLE XXI  

 

21.1 General Indemnification. In addition to the other indemnities contained
herein, and notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Tenant shall protect, indemnify, save harmless and defend
Landlord from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses, including reasonable
attorneys’, consultants’ and experts’ fees and expenses, imposed upon or
incurred by or asserted against Landlord by reason of: (i) any accident, injury
to or death of Persons or loss of or damage to property occurring on or about
the Leased Property or adjoining sidewalks under the control of Tenant; (ii) any
use, misuse, non-use, condition, maintenance or repair by Tenant of the Leased
Property; (iii) any failure on the part of Tenant to perform or comply with any
of the terms of this Master Lease; (iv) the non-performance of any of the terms
and provisions of any and all existing and future subleases of the Leased
Property to be performed by any party thereunder; (v) any claim for malpractice,
negligence or misconduct committed by any Person on or working from the Leased
Property; and (vi) the violation by Tenant of any Legal Requirement. Any amounts
which become payable by Tenant under this Article XXI shall be paid within ten
(10) days after liability therefor is determined by a final non appealable
judgment or settlement or other agreement of the parties, and if not timely paid
shall bear interest at the Overdue Rate from the date of such determination to
the date of payment. Tenant, at its sole cost and expense, shall contest, resist
and defend any such claim, action or proceeding asserted or instituted against
Landlord. For purposes of this Article XXI, any acts or omissions of Tenant, or
by employees, agents, assignees, contractors, subcontractors or others acting
for or on behalf of Tenant (whether or not they are negligent, intentional,
willful or unlawful), shall be strictly attributable to Tenant.

 

71

--------------------------------------------------------------------------------

 

 

ARTICLE XXII  

 

22.1 Subletting and Assignment. Tenant shall not, without Landlord’s prior
written consent, which, except as specifically set forth herein, may be withheld
in Landlord’s sole and absolute discretion, voluntarily or by operation of law
assign (which term includes any transfer, sale, encumbering, pledge or other
transfer or hypothecation) this Master Lease, sublet all or any part of the
Leased Property of any Facility or engage the services of any Person (other than
an Affiliate of Tenant that is also a Guarantor) for the management or operation
of any Facility (provided that the foregoing shall not restrict a transferee of
Tenant from retaining a manager necessary for such transferee’s satisfying the
requirement set forth in clause (a)(1) of the definition of “Discretionary
Transferee”). Tenant acknowledges that Landlord is relying upon the expertise of
Tenant in the operation of the Facilities and that Landlord entered into this
Master Lease with the expectation that Tenant would remain in and operate such
Facilities during the entire Term and for that reason, except as set forth
herein, Landlord retains sole and absolute discretion in approving or
disapproving any assignment or sublease. Any Change in Control shall constitute
an assignment of Tenant’s interest in this Master Lease within the meaning of
this Article XXII and the provisions requiring consent contained herein shall
apply.

 

22.2 Permitted Assignments. Notwithstanding the foregoing, and subject to
Section 40.1, Tenant may:

 

(i) with Landlord’s prior written consent, which consent shall not be
unreasonably withheld and which consent shall be deemed to have been granted
unless a written response is delivered by Landlord to Tenant within the
applicable Deemed Approval Period provided for in Section 35.2, allow to occur
or undergo a Change in Control (including without limitation a transfer or
assignment of this Master Lease to any third party in conjunction with a sale by
Tenant of all or substantially all of Tenant’s assets relating to the
Facilities);

 

(ii) without Landlord’s prior written consent, assign this Master Lease or
sublease the Leased Property to Tenant’s Parent, a wholly-owned Subsidiary of
Tenant’s Parent or a wholly-owned Subsidiary of Tenant if all of the following
are first satisfied: (w) such Affiliate (other than Tenant’s Parent if such
Guaranty is not required under Section 6.3) becomes a party to the Guaranty as a
Guarantor and in the case of an assignment of this Master Lease, becomes party
to and bound by this Master Lease; (x) Tenant remains fully liable hereunder;
(y) the use of the Leased Property continues to comply with the requirements of
this Master Lease; and (z) Landlord in its reasonable discretion shall have
approved the form and content of all documents for such assignment or sublease
and received an executed counterpart thereof; and

 

(iii) without Landlord’s prior written consent:

 

(w) undergo a Change in Control of the type referred to in clause (i)(a) of the
definition of Change in Control (such Change in Control, a “Tenant Parent COC”)
if a Person acquiring such beneficial ownership or control is (1) a
Discretionary Transferee and (2) the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
reasonably satisfactory to Landlord or, if such Discretionary Transferee does
not have a Parent Guaranty, such Discretionary Transferee has become a Guarantor
and provided a Guaranty on terms reasonably satisfactory to Landlord;

 

72

--------------------------------------------------------------------------------

 

 

(x) undergo a Change in Control whereby a Person acquires beneficial ownership
and control of 100% of the Equity Interests in Tenant in connection with a
Change in Control that does not constitute a Tenant Parent COC or a Foreclosure
COC (such Change in Control, a “Tenant COC”) if (1) such Person is a
Discretionary Transferee, (2) the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
reasonably satisfactory to Landlord or, if such Discretionary Transferee does
not have a Parent Company, such Discretionary Transferee has become a Guarantor
and provided a Guaranty on terms reasonably satisfactory to Landlord, which
consent shall be deemed to have been granted unless a written response is
delivered by Landlord to Tenant within the applicable Deemed Approval Period
provided for in Section 35.2, and (3) the Adjusted Revenue to Rent Ratio with
respect to all of the Facilities (determined at the proposed effective time of
the Change in Control) for the then most recently preceding four (4) fiscal
quarters for which financial statements are available is at least 1.4:1;

 

(y) except as provided in Section 22.2(ii), assign this Master Lease to any
Person in an assignment that does not constitute a Foreclosure Assignment if (1)
such Person is a Discretionary Transferee, (2) such Discretionary Transferee
agrees in writing to assume the obligations of the Tenant under this Master
Lease without amendment or modification other than as provided below, (3) the
Parent Company of such Discretionary Transferee, if any, has become a Guarantor
and provided a Guaranty on terms reasonably satisfactory to Landlord, or, if
such Discretionary Transferee does not have a Parent Company, such Discretionary
Transferee has become a Guarantor and provided a Guaranty on terms reasonably
satisfactory to Landlord, which consent, in each such case, shall be deemed to
have been granted unless a written response is delivered by Landlord to Tenant
within the applicable Deemed Approval Period provided for in Section 35.2 and
(4) the Adjusted Revenue to Rent Ratio with respect to all of the Facilities
(determined at the proposed effective time of the assignment) for the then most
recently preceding four (4) fiscal quarters for which financial statements are
available is at least 1.4:1; or

 

(z) (i) assign this Master Lease by way of foreclosure of the Leasehold Estate
or an assignment-in-lieu of foreclosure to any Person (any such assignment, a
“Foreclosure Assignment”) or (ii) undergo a Change in Control whereby a Person
acquires beneficial ownership and control of 100% of the Equity Interests in
Tenant as a result of the purchase at a foreclosure on a permitted pledge of the
Equity Interests in Tenant or an assignment in lieu of such foreclosure (a
“Foreclosure COC”) or (iii) effect the first subsequent sale or assignment of
the Leasehold Estate or Change in Control after a Foreclosure Assignment or a
Foreclosure COC whereby a Person so acquires the Leasehold Estate or beneficial
ownership and control of 100% of the Equity Interests in Tenant or the Person
who acquired the Leasehold Estate in connection with the Foreclosure Assignment,
in each case, effected by a Permitted Leasehold Mortgagee or a Permitted
Leasehold Mortgagee Foreclosing Party, to the extent such Permitted Leasehold
Mortgagee or Permitted Leasehold Mortgagee Designee has been diligently
attempting to expedite such first subsequent sale from the time it has initiated
foreclosure proceedings taking into account the interest of such Permitted
Leasehold Mortgagee or Permitted Leasehold Mortgagee Designee in maximizing the
proceeds of such disposition if (1) such Person is a Discretionary Transferee,
(2) in the case of any Foreclosure Assignment, if such Discretionary Transferee
is not a Permitted Leasehold Mortgagee Designee such Discretionary Transferee
agrees in writing to assume the obligations of the Tenant under this Master
Lease without amendment or modification other than as provided below (which
written assumption, in the case of a Permitted Leasehold Mortgagee Foreclosing
Party, may be made by a Subsidiary of a Permitted Leasehold Mortgagee or a
Permitted Leasehold Mortgagee Designee) and (3) if such Discretionary Transferee
is not a Permitted Leasehold Mortgagee Foreclosing Party, the Parent Company of
such Discretionary Transferee, if any, has become a Guarantor and provided a
Guaranty on terms reasonably satisfactory to Landlord or, if such Discretionary
Transferee does not have a Parent Company, such Discretionary Transferee has
become a Guarantor and provided a Guaranty on terms reasonably satisfactory to
Landlord, which consent, in each such case, shall be deemed to have been granted
unless a written response is delivered by Landlord to Tenant within the
applicable Deemed Approval Period provided for in Section 35.2;

 

73

--------------------------------------------------------------------------------

 

 

provided that no such Change in Control or assignment referred to in this
Section 22.2(iii) shall be permitted without Landlord’s prior written consent
unless, and in which case such consent shall not be unreasonably withheld and
which consent shall be deemed to have been granted unless a written response is
delivered by Landlord to Tenant within the applicable Deemed Approval Period
provided for in Section 35.2, (A) the use of the Leased Property at the time of
such Change in Control or assignment and immediately after giving effect thereto
is permitted by Section 7.2 hereof, and (B) Landlord in its reasonable
discretion shall have approved the form and content of all documents for such
assignment and assumption (and which consent shall be deemed to have been
granted unless a written response is delivered by Landlord to Tenant within the
applicable Deemed Approval Period provided for in Section 35.2) and received an
executed counterpart thereof (provided no such approval shall be required in the
case of a Tenant Parent COC or a Tenant COC, so long as (A) Tenant remains
obligated under this Master Lease and the Guaranty remains in effect except with
respect to any release of Tenant’s Parent permitted thereunder, (B) the
requirements for a Guaranty from the Parent Company or Discretionary Transferee
under clause (w) or (x) above are met, and (C) any modifications to this Master
Lease required pursuant to the next succeeding paragraph are made); and

 

(iv) without Landlord’s prior written consent, pledge or mortgage its Leasehold
Estate to a Permitted Leasehold Mortgagee and permit a pledge of the equity
interests in Tenant to be pledged to a Permitted Leasehold Mortgagee.

 

Upon the effectiveness of any Change in Control or assignment permitted pursuant
to this Section 22.2, such Discretionary Transferee (and, if applicable, its
Parent Company) and Landlord shall make such amendments and other modifications
to this Master Lease as are reasonably requested by either party to give effect
to such Change in Control or assignment and such technical amendments as may be
necessary or appropriate in the reasonable opinion of such requesting party in
connection with such Change in Control or assignment including, without
limitation, changes to the definition of Change in Control to substitute the
Parent Company (or, if the Discretionary Transferee does not have a Parent
Company, the Discretionary Transferee) for Tenant’s Parent therein and in the
provisions of this Master Lease regarding delivery of financial statements and
other reporting requirements with respect to Tenant’s Parent. After giving
effect to any such Change in Control or assignment, unless the context otherwise
requires, references to Tenant and Tenant’s Parent hereunder shall be deemed to
refer to the Discretionary Transferee or its Parent Company, as applicable.

 

74

--------------------------------------------------------------------------------

 

 

22.3 Permitted Sublease Agreements. Notwithstanding the provisions of Section
22.1, but subject to compliance with the provisions of this Section 22.3 and of
Section 40.1, (a) provided that no Event of Default shall have occurred and be
continuing, Tenant shall be permitted to sublease gaming operations to a
wholly-owned Subsidiary that becomes a Guarantor by executing the Guaranty in
form and substance reasonably satisfactory to Landlord (and Landlord’s approval
of such form shall be deemed to have been granted unless a written response is
delivered by Landlord to Tenant within the applicable Deemed Approval Period
provided for in Section 35.2), (b) the Specified Subleases or any Successor
Specified Sublease shall be permitted without any further consent from Landlord,
and (c) provided that no Event of Default shall have occurred and be continuing,
Tenant may enter into any sublease agreement without the prior written consent
of Landlord, provided, further that, (i) in either of clause (b) or (c), the
subleased space pursuant to such sublease will not be used for gaming purposes
(and any such space sublet for any gaming use pursuant to clause (b) or (c) will
require Landlord’s prior written consent (which consent may not be unreasonably
withheld and shall be deemed to have been granted unless a written response is
delivered by Landlord to Tenant within the applicable Deemed Approval Period
provided for in Section 35.2); (ii) all sublease agreements under clauses (b)
and (c) of this Section 22.3 are made in the normal course of the Primary
Intended Use and to concessionaires or other third party users or operators of
portions of the Leased Property in furtherance of the Primary Intended Use,
except with respect to the Specified Subleases and Successor Specified
Subleases; (iii) each sublease agreement under this Section 22.3 shall include a
provision providing Landlord audit rights (subject to reasonable confidentiality
obligations) to the fullest extent necessary to determine Net Revenues
hereunder, except with respect to the Specified Subleases; and (iv) Landlord
shall have the right to reasonably approve the identity of any subtenants under
this Section 22.3 (except with respect to subtenants under the Specified
Subleases and Successor Specified Subleases) that will be operating all or
portions of the Leased Property for its Primary Intended Use to ensure that all
are adequately capitalized and competent and experienced for the operations
which they will be conducting (and Landlord’s approval shall be deemed to have
been granted unless a written response is delivered by Landlord to Tenant within
the applicable Deemed Approval Period provided for in Section 35.2). After an
Event of Default has occurred and while it is continuing, Landlord may collect
rents from any subtenant and apply the net amount collected to the Rent, but no
such collection shall be deemed (i) a waiver by Landlord of any of the
provisions of this Master Lease, (ii) the acceptance by Landlord of such
subtenant as a tenant or (iii) a release of Tenant from the future performance
of its obligations hereunder. If reasonably requested by Tenant in connection
with a sublease permitted under clause (c) above, Landlord and such sublessee
shall enter into a subordination, non-disturbance and attornment agreement with
respect to such sublease in a form reasonably satisfactory to Landlord (and if a
Facility Mortgage is then in effect, Landlord shall use reasonable efforts to
cause the Facility Mortgagee to enter into such subordination, non-disturbance
and attornment agreement).

 

75

--------------------------------------------------------------------------------

 

 

22.4 Required Assignment and Subletting Provisions. Any assignment and/or
sublease, including a Successor Specified Sublease, must provide that:

 

(i) in the case of a sublease, it shall be subject and subordinate to all of the
terms and conditions of this Master Lease;

 

(ii) the use of the applicable Facility (or portion thereof) shall not conflict
with any Legal Requirement or any other provision of this Master Lease;

 

(iii) except as otherwise provided herein, no subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Leased Property or
assign this Master Lease or its sublease except insofar as the same would be
permitted if it were a sublease by Tenant under this Master Lease (it being
understood that any subtenant under Section 22.3(a) may pledge and mortgage its
subleasehold estate (or allow the pledge of its equity interests) to a Permitted
Leasehold Mortgagee);

 

(iv) in the case of a sublease, in the event of cancellation or termination of
this Master Lease for any reason whatsoever or of the surrender of this Master
Lease (whether voluntary, involuntary or by operation of law) prior to the
expiration date of such sublease, including extensions and renewals granted
thereunder, then, subject to Article XXXVI, at Landlord’s option, the subtenant
shall make full and complete attornment to Landlord for the balance of the term
of the sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Landlord and which the subtenant shall execute and
deliver within five (5) days after request by Landlord and the subtenant shall
waive the provisions of any law now or hereafter in effect which may give the
subtenant any right of election to terminate the sublease or to surrender
possession in the event any proceeding is brought by Landlord to terminate this
Master Lease; and

 

(v) in the event the subtenant receives a written notice from Landlord stating
that this Master Lease has been cancelled, surrendered or terminated, then,
subject to Article XXXVI, the subtenant shall thereafter be obligated to pay all
rentals accruing under said sublease directly to Landlord (or as Landlord shall
so direct); all rentals received from the subtenant by Landlord shall be
credited against the amounts owing by Tenant under this Master Lease.

 

76

--------------------------------------------------------------------------------

 

 

22.5 Costs. Tenant shall reimburse Landlord for Landlord’s reasonable costs and
expenses incurred in conjunction with the processing and documentation of any
assignment, subletting or management arrangement, including reasonable
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
such sublease, assignment or management agreement is actually consummated.

 

22.6 No Release of Tenant’s Obligations; Exception. No assignment (other than a
permitted transfer pursuant to Section 22.2(i) or Section 22.2(iii)(y) or
Section 22.2(iii)(z)(1) or Section 22.2(iii)(z)(3), in connection with a sale or
assignment of the Leasehold Estate), subletting or management agreement shall
relieve Tenant of its obligation to pay the Rent and to perform all of the other
obligations to be performed by Tenant hereunder. The liability of Tenant and any
immediate and remote successor in interest of Tenant (by assignment or
otherwise), and the due performance of the obligations of this Master Lease on
Tenant’s part to be performed or observed, shall not in any way be discharged,
released or impaired by any (i) stipulation which extends the time within which
an obligation under this Master Lease is to be performed, (ii) waiver of the
performance of an obligation required under this Master Lease that is not
entered into for the benefit of Tenant or such successor, or (iii) failure to
enforce any of the obligations set forth in this Master Lease, provided that
Tenant shall not be responsible for any additional obligations or liability
arising as the result of any modification or amendment of this Master Lease by
Landlord and any assignee of Tenant that is not an Affiliate of Tenant.

 

ARTICLE XXIII  

 

23.1 Officer’s Certificates and Financial Statements.

 

(a) Officer’s Certificate. Each of Landlord and Tenant shall, at any time and
from time to time upon receipt of not less than ten (10) Business Days’ prior
written request from the other party hereto, furnish an Officer’s Certificate
certifying (i) that this Master Lease is unmodified and in full force and
effect, or that this Master Lease is in full force and effect as modified and
setting forth the modifications; (ii) the Rent and Additional Charges payable
hereunder and the dates to which the Rent and Additional Charges payable have
been paid; (iii) that the address for notices to be sent to the party furnishing
such Officer’s Certificate is as set forth in this Master Lease (or, if such
address for notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such party or the other party
hereto is in default in the performance of any covenant, agreement or condition
contained in this Master Lease (together with back-up calculation and
information reasonably necessary to support such determination) and, if so,
specifying each such default of which such party may have knowledge; (v) that
Tenant is in possession of the Leased Property; and (vi) responses to such other
questions or statements of fact as such other party, any ground or underlying
landlord, any purchaser or any current or prospective Facility Mortgagee or
Permitted Leasehold Mortgagee shall reasonably request. Landlord’s or Tenant’s
failure to deliver such statement within such time shall constitute an
acknowledgement by such failing party that, to such party’s knowledge, (x) this
Master Lease is unmodified and in full force and effect except as may be
represented to the contrary by the other party; (y) the other party is not in
default in the performance of any covenant, agreement or condition contained in
this Master Lease; and (z) the other matters set forth in such request, if any,
are true and correct. Any such certificate furnished pursuant to this Article
XXIII may be relied upon by the receiving party and any current or prospective
Facility Mortgagee, Permitted Leasehold Mortgagee, ground or underlying landlord
or purchaser of the Leased Property. Each Guarantor or Tenant, as the case may
be, shall deliver a written notice within two (2) Business Days of obtaining
knowledge of the occurrence of a default hereunder. Such notice shall include a
detailed description of the default and the actions such Guarantor or Tenant has
taken or shall take, if any, to remedy such default.

 

77

--------------------------------------------------------------------------------

 

 

(b) Statements. Tenant shall furnish the following statements to Landlord:

 

(i) Within sixty-five (65) days after the end of Tenant Parent’s Fiscal Year or
within five (5) Business Days following the filing by Tenant’s Parent of its
annual report on Form 10-K with the SEC with respect to such Fiscal Year
(commencing with the first full Fiscal Year ending after the Commencement Date),
whichever is later: (x) Tenant’s Parent’s Financial Statements and Tenant’s
Financial Statements; (y) a certificate, executed by an officer of Tenant’s
Parent (a) certifying that no default has occurred under this Master Lease or,
if such a default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and (b)
setting forth the calculation of the financial covenants set forth in Section
23.3 hereof in reasonable detail as of such Fiscal Year (commencing with the
first full Fiscal Year ending after the Commencement Date); and (z) a report
with respect to Tenant’s Parent’s Financial Statements from Tenant’s Parent’s
accountants, which report shall be unqualified as to going concern and scope of
audit of Tenant’s Parent and its Subsidiaries (excluding any qualification as to
going concern relating to any debt maturities in the twelve month period
following the date of such audit or any projected financial performance or
covenant default in any Material Indebtedness or this Master Lease in such
twelve month period) and shall provide in substance that (a) such consolidated
financial statements present fairly the consolidated financial position of
Tenant’s Parent and its Subsidiaries as at the dates indicated and the results
of their operations and cash flow for the periods indicated in conformity with
GAAP and (b) that the examination by Tenant’s Parent’s accountants in connection
with Tenant’s Parent’s Financial Statements has been made in accordance with
generally accepted auditing standards; provided, however, it is understood that
with respect to Tenant’s Financial Statements, such Financial Statements will
not be audited, however, the officer’s certificate provided under subclause (y)
above shall further certify that the financial position and results of
operations of Tenant and its Subsidiaries are reflected in the Tenant Financial
Statements and roll up into the Financial Statements of Tenant’s Parent on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments);

 

(ii) Within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of Tenant’s Parent’s Fiscal Year or within five (5) Business
Days following the filing by Tenant’s Parent of its quarterly report on Form
10-Q with the SEC with respect to such fiscal quarter (commencing with the first
full fiscal quarter ending after the Commencement Date for which a filing of
Form 10-Q with the SEC is required), whichever is later, a copy of Tenant’s
Parent and Tenant’s Financial Statements for such period, together with a
certificate, executed by an officer of Tenant’s Parent (i) certifying that no
default has occurred under this Master Lease or, if such a default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (ii) setting forth the calculation of
the financial covenants set forth in Section 23.3 hereof in reasonable detail as
of such quarter, to the extent one complete Test Period has been completed
following the Commencement Date and (iii) certifying that such Financial
Statements fairly present, in all material respects, the financial position and
results of operations of Tenant’s Parent, Tenant and their respective
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments);

 

(iii) Promptly following Landlord’s request from time to time, (a) such
additional financial information and projections as may be reasonably requested
by Landlord concerning Tenant, its Subsidiaries and the Guarantors in connection
with syndications, private placements, or public offerings of Landlord’s debt
securities or loans or equity or hybrid securities and (b) such additional
information and unaudited quarterly financial information concerning the Leased
Property and Tenant as Landlord may require for its ongoing filings with the SEC
under both the Securities Act and the Securities Exchange Act of 1934, as
amended, including, but not limited to 10-Q Quarterly Reports, 10-K Annual
Reports and registration statements to be filed by Landlord during the Term of
this Master Lease; provided that any such information or projections shall be
delivered to Landlord subject to the provisions of Section 23.2 below;

 

78

--------------------------------------------------------------------------------

 

 

(iv) Within thirty-five (35) days after the end of each calendar month, quarter
and fiscal year, a copy of Tenant’s income statement for such month, quarter or
fiscal year, as applicable, and Tenant’s balance sheet as of the end of such
month, quarter and fiscal year, as applicable (each of which may be subject to
quarterly and year-end adjustments and the absence of footnotes); provided,
however, that with respect to each calendar quarter, Tenant shall provide such
financial reports for the final month thereof as soon as is reasonably
practicable following the closing of the books for such month and in sufficient
time so that Landlord or its Affiliates is able to include the operational
results for the entire quarter in its current Form 10-Q or Form 10-K (or
supplemental report filed in connection therewith);

 

(v) Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity, (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, any license
or certificate or operating authority pursuant to which Tenant carries on any
part of the Primary Intended Use of all or any portion of the Leased Property;

 

(vi) As soon as it is prepared and in no event later than sixty (60) days after
the end of each Fiscal Year, a capital and revenue and EBITDA budget for each
Facility for that Fiscal Year; and

 

(vii) Tenant further agrees to provide the financial and operational reports to
be delivered to Landlord under this Master Lease in such electronic format(s) as
may reasonably be required by Landlord from time to time in order to (i)
facilitate Landlord’s internal financial and reporting database and (ii) permit
Landlord to calculate any rent, fee or other payments due under Ground Leases.
Tenant also agrees that Landlord shall have audit rights with respect to such
information to the extent required to confirm Tenant’s compliance with this
Master Lease terms (including, without limitation, calculation of Net Revenues).

 

(c) Notwithstanding the foregoing provisions of Section 23.1, Tenant shall not
be obligated (1) to provide information that is subject to the quality assurance
immunity or is subject to attorney-client privilege or the attorney work product
doctrine or (2) to provide information or assistance that could give Landlord or
its Affiliates a “competitive” advantage with respect to markets in which
Landlord or any of Landlord’s Affiliates and Tenant, Tenant’s Parent or any of
Tenant’s Affiliates might be competing at any time (“Restricted Information”) it
being understood that Restricted Information shall not include revenue and
expense information relevant to Landlord’s calculation and verification of (i)
the Escalation amount hereunder and (ii) Tenant’s compliance with Section
23.3(a) hereof, provided that the foregoing information shall be provided on a
portfolio wide (as opposed to Facility by Facility) basis, except where required
by Landlord to be able to make submissions to, or otherwise to comply with
requirements of, gaming and other regulatory authorities, in which case such
additional information (including Facility by Facility performance information)
will be provided by Tenant to Landlord to the extent so required (provided that
Landlord shall in such instance first execute a nondisclosure agreement in a
form reasonably satisfactory to Tenant with respect to such information).
Landlord shall retain audit rights with respect to Restricted Information to the
extent required to confirm Tenant’s compliance with this Master Lease terms (and
Landlord’s compliance with Securities Exchange Commission, Internal Revenue
Service and other legal and regulatory requirements) and provided that
appropriate measures are in place to ensure that only Landlord’s auditors and
attorneys (and not Landlord or any of Landlord’s other Affiliates) are provided
access to such information. In addition, Landlord shall not disclose any
Restricted Information to any Person or any employee, officer or director of any
Person (other than a Subsidiary of Landlord) that directly or indirectly owns or
operates any gaming business or is a competitor of Tenant, Tenant's Parent or
any Affiliate of Tenant.

 

79

--------------------------------------------------------------------------------

 

 

23.2 Confidentiality; Public Offering Information.

 

(a) The parties recognize and acknowledge that they may receive certain
Confidential Information of the other party. Each party agrees that neither such
party nor any of its Representatives acting on its behalf shall, during or
within five (5) years after the term of the termination or expiration of this
Master Lease, directly or indirectly use any Confidential Information of the
other party or disclose Confidential Information of the other party to any
person for any reason or purpose whatsoever, except as reasonably required in
order to comply with the obligations and otherwise as permitted under the
provisions of this Master Lease. Notwithstanding the foregoing, in the event
that a party or any of its Representatives is requested or becomes legally
compelled (pursuant to any legal, governmental, administrative or regulatory
order, authority or process) to disclose any Confidential Information of the
other party, it will, to the extent reasonably practicable and not prohibited by
law, provide the party to whom such Confidential Information belongs prompt
written notice of the existence, terms or circumstances of such event so that
the party to whom such Confidential Information belongs may seek a protective
order or other appropriate remedy or waive compliance with the provisions of
this Section 23.2(a). In the event that such protective order or other remedy is
not obtained or the party to whom such Confidential Information belongs waives
compliance with this Section 23.2(a), the party compelled to disclose such
Confidential information will furnish only that portion of the Confidential
Information or take only such action as, based upon the advice of your legal
counsel, is legally required and will use commercially reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded any
Confidential Information so furnished. The party compelled to disclose the
Confidential Information shall cooperate with any action reasonably requested by
the party to whom such Confidential Information belongs to obtain a protective
order or other reliable assurance that confidential treatment will be accorded
to the Confidential Information.

 

(b) Notwithstanding anything to the contrary in Section 23.2(a), Tenant
specifically agrees that Landlord may include financial information and such
information concerning the operation of the Facilities (1) which is approved by
Tenant in its reasonable discretion and which approval shall be deemed granted
unless a written response is delivered by Tenant to Landlord within the
applicable Deemed Approval Period provided for in Section 35.2, (2) which is
publicly available, or (3) which consists of the Adjusted Revenue to Rent Ratio,
in offering memoranda or prospectuses or confidential information memoranda, or
similar publications or marketing materials, rating agency presentations,
investor presentations or disclosure documents in connection with syndications,
private placements or public offerings of Landlord’s securities or loans or
securities or loans of any direct or indirect parent entity of Landlord, and any
other reporting requirements under applicable federal and state laws, including
those of any successor to Landlord, provided that, with respect to matters
permitted to be disclosed pursuant to clause (1) or (3) of this Section 23.2(b),
the recipients thereof shall be obligated to maintain the confidentiality
thereof pursuant to Section 23.2(a) or pursuant to confidentiality provisions
substantially similar thereto and to comply with all federal, state and other
securities laws applicable with respect to such information.

 

80

--------------------------------------------------------------------------------

 

 

Unless otherwise agreed by Tenant, Landlord shall not revise or change the
wording of information previously publicly disclosed by Tenant or Tenant’s
Parent and furnished to Landlord or any direct or indirect parent entity of
Landlord pursuant to Section 23.1 or this Section 23.2 and Landlord’s Form 10-Q
or Form 10-K (or supplemental report filed in connection therewith) shall not
disclose the operational results of the Facilities prior to Tenant’s Parent’s,
Tenant’s or its Affiliate’s public disclosure thereof so long as Tenant’s
Parent, Tenant or such Affiliate reports such information in a timely manner
consistent with historical practices and SEC disclosure requirements. Tenant
agrees to provide such other reasonable information, at Landlord’s sole cost and
expense, with respect to Tenant and its Leased Property to facilitate a public
or private debt or equity offering or syndication by Landlord or any direct or
indirect parent entity of Landlord or to satisfy Landlord’s SEC disclosure
requirements or the disclosure requirements of any direct or indirect parent
entity of Landlord. In this regard, Landlord shall provide to Tenant a copy of
any information prepared by Landlord to be published, and Tenant shall have a
reasonable period of time (not to exceed five (5) Business Days) after receipt
of such information to notify Landlord of any corrections. Notwithstanding
anything to the contrary contained herein, and for the avoidance of doubt,
Landlord shall have the right disclose such information relating to the
operational results of the Facilities or results of operations concerning Tenant
or any Subsidiary of Tenant that are customarily disclosed by Landlord in
earning releases and other public disclosures in such manner as is consistent
with Landlord’s historical disclosure practices, including, without limitation,
information related to rent coverage and actual and forecasted rent escalators
and resets.

 

81

--------------------------------------------------------------------------------

 

 

23.3 Financial Covenants.  If Tenant on a consolidated basis with respect to all
of the Facilities shall fail to maintain an Adjusted Revenue to Rent Ratio
determined on the last day of any fiscal quarter on a cumulative basis for the
preceding Test Period (commencing with the first Test Period ending after the
Commencement Date) of at least 1.4:1, then, within thirty (30) days following
Tenant’s delivery to Landlord of the financial information required for such
quarter (or, in the case of the final such quarter of Tenant’s Parent’s Fiscal
Year, the financial information required for such Fiscal Year) pursuant to
Section 23.1(b) hereof, Tenant shall cause an amount equal to the projected Rent
payable for the period of three (3) calendar months commencing immediately
subsequent to such thirtieth (30th) day to be deposited into an escrow account
established by Tenant with a reputable title insurance company selected by
Tenant located in Las Vegas, Nevada (such account, the “Pre-funded Rent Escrow
Account”), pursuant to escrow instructions to pay the monthly Rent amount
directly to Landlord, pursuant to Section 3.3 hereof, on the applicable rent
payment date set forth in Section 3.1 hereof (the “Pre-funded Rent Escrow
Instructions”).

 

(b) If Tenant on a consolidated basis with respect to all of the Facilities
shall fail to maintain an Adjusted Revenue to Rent Ratio determined on the last
day of two (2) consecutive fiscal quarters on a cumulative basis for the two (2)
consecutive preceding Test Periods (commencing with the first Test Period ending
after the Commencement Date) of at least 1.4:1, then, within thirty (30) days
following Tenant’s delivery to Landlord of the financial information required
for the second of such two (2) consecutive quarters (or, in the case the second
of such two (2) consecutive quarters is the final such quarter of Tenant’s
Parent’s Fiscal Year, the financial information required for such Fiscal Year)
pursuant to Section 23.1(b) hereof, Tenant shall cause the amount of projected
Rent deposited in the Prefunded Rent Escrow Account to be increased to an amount
equal to the amount of Rent payable for the period of six (6) calendar months
commencing immediately subsequent to such thirtieth (30th) day, pursuant to the
Prefunded Rent Escrow Instructions.

 

23.4 Landlord Obligations. Landlord acknowledges and agrees that certain of the
information contained in the Financial Statements may be non-public financial or
operational information with respect to Tenant and/or the Leased Property.
Landlord further agrees (i) to maintain the confidentiality of such non-public
information; provided, however, that notwithstanding the foregoing and
notwithstanding anything to the contrary in Section 23.2(a) hereof or otherwise
herein, Landlord shall have the right to share such information with Landlord’s
officers, employees, directors, Facility Mortgagee, agents and lenders party to
material debt instruments entered into by Landlord, actual or prospective
arrangers, underwriters, investors or lenders with respect to Indebtedness or
Equity Interests that may be issued by Landlord, rating agencies, accountants,
attorneys and other consultants (the “Landlord Representatives”), provided that
such Landlord Representative is advised of the confidential nature of such
information and agrees, to the extent such information is not publicly
available, to maintain the confidentiality thereof pursuant to Section 23.2(a)
or pursuant to confidentiality provisions substantially similar thereto and to
comply with all federal, state and other securities laws applicable with respect
to such information and (ii) that neither it nor any Landlord Representative
shall be permitted to engage in any transactions with respect to the stock or
other equity or debt securities or syndicated loans of Tenant or Tenant’s Parent
based on any such non-public information provided by or on behalf of Landlord
(provided that this provision shall not govern the provision of information by
Tenant or Tenant’s Parent). In addition to the foregoing, Landlord agrees that,
upon request of Tenant, it shall from time to time provide such information as
may be reasonably requested by Tenant with respect to Landlord’s capital
structure and/or any financing secured by this Master Lease or the Leased
Property in connection with Tenant’s review of the treatment of this Master
Lease under GAAP. In connection therewith, Tenant agrees to maintain the
confidentiality of any such non-public information; provided, however, Tenant
shall have the right to share such information with Tenant’s Parent and their
respective officers, employees, directors, Permitted Leasehold Mortgagees,
agents and lenders party to material debt instruments entered into by Tenant or
Tenant’s Parent, actual or prospective arrangers, underwriters, investors or
lenders with respect to Indebtedness or Equity Interests that may be issued by
Tenant or Tenant’s Parent, rating agencies, accountants, attorneys and other
consultants (the “Tenant Representatives”) so long as such Tenant Representative
is advised of the confidential nature of such information and agrees, to the
extent such information is not publicly available, (i) to maintain the
confidentiality thereof pursuant to Section 23.2(a) or pursuant to
confidentiality provisions substantially similar thereto and to comply with all
federal, state and other securities laws applicable with respect to such
information and (ii) not to engage in any transactions with respect to the stock
or other equity or debt securities or syndicated loans of Landlord based on any
such non-public information provided by or on behalf of Tenant or Tenant’s
Parent (provided that this provision shall not govern the provision of
information by Landlord).

 

82

--------------------------------------------------------------------------------

 

 

ARTICLE XXIV  

 

24.1 Landlord’s Right to Inspect. Upon reasonable advance notice to Tenant,
Tenant shall permit Landlord and its authorized representatives to inspect its
Leased Property during usual business hours. Landlord shall take care to
minimize disturbance of the operations on the Leased Property, except in the
case of emergency.

 

ARTICLE XXV  

 

25.1 No Waiver. No delay, omission or failure by Landlord to insist upon the
strict performance of any term hereof or to exercise any right, power or remedy
hereunder and no acceptance of full or partial payment of Rent during the
continuance of any default or Event of Default shall impair any such right or
constitute a waiver of any such breach or of any such term. No waiver of any
breach shall affect or alter this Master Lease, which shall continue in full
force and effect with respect to any other then existing or subsequent breach.

 

ARTICLE XXVI  

 

26.1 Remedies Cumulative. To the extent permitted by law, each legal, equitable
or contractual right, power and remedy of Landlord now or hereafter provided
either in this Master Lease or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power and remedy and
the exercise or beginning of the exercise by Landlord of any one or more of such
rights, powers and remedies shall not preclude the simultaneous or subsequent
exercise by Landlord of any or all of such other rights, powers and remedies.

 

83

--------------------------------------------------------------------------------

 

 

ARTICLE XXVII  

 

27.1 Acceptance of Surrender. No surrender to Landlord of this Master Lease or
of any Leased Property or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Landlord, and no
act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.

 

ARTICLE XXVIII  

 

28.1 No Merger. There shall be no merger of this Master Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, (i) this Master Lease or the
leasehold estate created hereby or any interest in this Master Lease or such
leasehold estate and (ii) the fee estate in the Leased Property.

 

ARTICLE XXIX  

 

29.1 Conveyance by Landlord. If Landlord or any successor owner of the Leased
Property shall convey the Leased Property in accordance with Section 18.1 and
the other terms of this Master Lease other than as security for a debt, and the
grantee or transferee expressly assumes all obligations of Landlord arising
after the date of the conveyance, Landlord or such successor owner, as the case
may be, shall thereupon be released from all future liabilities and obligations
of the Landlord under this Master Lease arising or accruing from and after the
date of such conveyance or other transfer and all such future liabilities and
obligations shall thereupon be binding upon the new owner.

 

ARTICLE XXX  

 

30.1 Quiet Enjoyment. So long as Tenant shall pay the Rent as the same becomes
due and shall fully comply with all of the terms of this Master Lease and fully
perform its obligations hereunder, Tenant shall peaceably and quietly have, hold
and enjoy the Leased Property for the Term, free of any claim or other action by
Landlord or anyone claiming by, through or under Landlord, but subject to all
liens and encumbrances of record as of the Commencement Date or thereafter
provided for in this Master Lease or consented to by Tenant in writing. No
failure by Landlord to comply with the foregoing covenant shall give Tenant any
right to cancel or terminate this Master Lease or abate, reduce or make a
deduction from or offset against the Rent or any other sum payable under this
Master Lease, or to fail to perform any other obligation of Tenant hereunder.
Notwithstanding the foregoing, Tenant shall have the right, by separate and
independent action to pursue any claim it may have against Landlord as a result
of a breach by Landlord of the covenant of quiet enjoyment contained in this
Article XXX.

 

30.2 Lessor Liens. Landlord agrees that Landlord shall not create or permit to
exist at any time any Lessor Lien and Landlord shall, at its own cost and
expense, promptly take such action as may be reasonably necessary duly to
discharge, or to cause to be discharged, all Lessor Liens attributable to it or
any of its Affiliates; provided, however, that Landlord shall not be required to
so discharge any such Lessor Lien while the same is being contested in good
faith by appropriate proceedings diligently prosecuted so long as such
proceedings shall not materially adversely affect the rights of Tenant under
this Master Lease, impair in any material respect Tenant’s ability to perform
its obligations under this Master Lease or result in the termination of this
Master Lease as to any Facility. Lessor shall indemnify and hold harmless Tenant
from and against any actual loss, cost or expense (including reasonable legal
fees and expenses) which may be suffered or incurred by Tenant as the result of
Landlord’s failure to discharge and satisfy any such Lessor Lien.

 

84

--------------------------------------------------------------------------------

 

 

ARTICLE XXXI  

 

31.1 Landlord’s Financing. Without the consent of Tenant, Landlord may from time
to time, directly or indirectly, create or otherwise cause to exist any Facility
Mortgage upon the Leased Property or any portion thereof or interest therein;
provided, however, except as may be expressly consented to by Tenant, Tenant’s
obligations with respect thereto shall be subject to the limitations set forth
in Section 31.3. This Master Lease is and at all times shall be subject and
subordinate to any such Facility Mortgage which may now or hereafter affect the
Leased Property or any portion thereof or interest therein and to all renewals,
modifications, consolidations, replacements, restatements and extensions thereof
or any parts or portions thereof; provided, however, except with respect to the
GLPI Facility Mortgagee, the subjection and subordination of this Master Lease
and Tenant’s leasehold interest hereunder to any Facility Mortgage shall be
conditioned upon the execution by the holder of each Facility Mortgage and
delivery to Tenant of a nondisturbance and attornment agreement substantially in
the form attached hereto as Exhibit E and with respect to any Facility Mortgage
on any vessel or barge, Landlord shall be required to deliver such
nondisturbance and attornment agreement to Tenant from each holder of a Facility
Mortgage on such vessel or barge prior to the recording or registration of such
Facility Mortgage on such vessel or barge in a manner that would, or the
enforcement of remedies thereunder would, affect or disturb the rights of Tenant
under this Master Lease or the provisions of Article XVII which benefit any
Permitted Leasehold Mortgagee, in the case of any Permitted Leasehold Mortgagee
(provided that upon the request of Landlord such nondisturbance and attornment
agreement shall also incorporate subordination provisions referenced above, as
contemplated below, and be in substantially the form attached hereto as Exhibit
F, and be executed by Tenant as well as Landlord), which will bind such holder
of such Facility Mortgage and its successors and assigns as well as any person
who acquires any portion of the Leased Property in a foreclosure or similar
proceeding or in a transfer in lieu of any such foreclosure or a successor owner
of the Leased Property (each, a “Foreclosure Purchaser”) and which provides that
so long as there is not then outstanding and continuing an Event of Default
under this Master Lease, the holder of such Facility Mortgage, and any
Foreclosure Purchaser shall disturb neither Tenant’s leasehold interest or
possession of the Leased Property in accordance with the terms hereof, nor any
of its rights, privileges and options, and shall give effect to this Master
Lease, including the provisions of Article XVII which benefit any Permitted
Leasehold Mortgagee (as if such Facility Mortgagee or Foreclosure Purchaser were
the landlord under this Master Lease (it being understood that if an Event of
Default has occurred and is continuing at such time such parties shall be
subject to the terms and provisions hereof concerning the exercise of rights and
remedies upon such Event of Default including the provisions of Articles XVI and
XXXVI)).

 

In connection with the foregoing and at the request of Landlord, Tenant shall
promptly execute a subordination, nondisturbance and attornment agreement, in
form and substance substantially in the form of Exhibit F or otherwise
reasonably satisfactory to Tenant, and the Facility Mortgagee or prospective
Facility Mortgagee, as the case may be, which will incorporate the terms set
forth in the preceding sentence. Except for the documents described in the
preceding sentences with respect to any Facility Mortgagee that is not a GLPI
Facility Mortgagee, this provision shall be self-operative and no further
instrument of subordination shall be required to give it full force and effect.
If, in connection with obtaining any Facility Mortgage for the Leased Property
or any portion thereof or interest therein, a Facility Mortgagee or prospective
Facility Mortgagee shall request (A) reasonable cooperation from Tenant, Tenant
shall provide the same at no cost or expense to Tenant, it being understood and
agreed that Landlord shall be required to reimburse Tenant for all such costs
and expenses so incurred by Tenant, including, but not limited to, its
reasonable attorneys’ fees, or (B) reasonable amendments or modifications to
this Master Lease as a condition thereto, Tenant hereby agrees to execute and
deliver the same so long as any such amendments or modifications do not
(i) increase Tenant’s monetary obligations under this Master Lease, (ii)
adversely increase Tenant’s non-monetary obligations under this Master Lease in
any material respect, or (iii) diminish Tenant’s rights under this Master Lease
in any material respect.

 

85

--------------------------------------------------------------------------------

 

 

31.2 Attornment. If Landlord’s interest in the Leased Property or any portion
thereof or interest therein is sold, conveyed or terminated upon the exercise of
any remedy provided for in any Facility Mortgage Documents (or in lieu of such
exercise), or otherwise by operation of law: (a) at the request and option of
the new owner or superior lessor, as the case may be, Tenant shall attorn to and
recognize the new owner or superior lessor as Tenant’s “landlord” under this
Master Lease or enter into a new lease substantially in the form of this Master
Lease with the new owner or superior lessor in accordance with the terms and
provisions set forth in the nondisturbance and attornment agreement previously
delivered to the holder of such Facility Mortgage pursuant to Section 31.1, and
Tenant shall take such actions to confirm the foregoing within ten (10) days
after request; and (b) subject to the terms and provisions set forth in the
nondisturbance and attornment agreement previously delivered to the holder of
such Facility Mortgage pursuant to Section 31.1, the new owner or superior
lessor shall not be (i) liable for any act or omission of Landlord under this
Master Lease occurring prior to such sale, conveyance or termination; (ii)
subject to any offset, abatement or reduction of rent because of any default of
Landlord under this Master Lease occurring prior to such sale, conveyance or
termination; (iii) bound by any previous modification or amendment to this
Master Lease or any previous prepayment of more than one month’s rent, unless
such modification, amendment or prepayment shall have been approved in writing
by such Facility Mortgagee (to the extent such approval was required at the time
of such amendment or modification or prepayment under the terms of the
applicable Facility Mortgage Documents) or, in the case of such prepayment, such
prepayment of rent has actually been delivered to such new owner or superior
lessor or in either case, such modification, amendment or prepayment occurred
before Landlord provided Tenant with notice of the Facility Mortgage and the
identity and address of the Facility Mortgagee; or (iv) liable for any security
deposit or other collateral deposited or delivered to Landlord pursuant to this
Master Lease unless such security deposit or other collateral has actually been
delivered to such new owner or superior lessor.

 

31.3 Compliance with Facility Mortgage Documents.  Tenant acknowledges that any
Facility Mortgage Documents executed by Landlord or any Affiliate of Landlord
may impose certain obligations on the “borrower” or other counterparty
thereunder to comply with or cause the operator and/or lessee of a Facility to
comply with all representations, covenants and warranties contained therein
relating to such Facility and the operator and/or lessee of such Facility,
including, covenants relating to (i) the maintenance and repair of such
Facility; (ii) maintenance and submission of financial records and accounts of
the operation of such Facility and related financial and other information
regarding the operator and/or lessee of such Facility and such Facility itself;
(iii) the procurement of insurance policies with respect to such Facility; and
(iv) without limiting the foregoing, compliance with all applicable Legal
Requirements relating to such Facility and the operation of the business thereof

 

86

--------------------------------------------------------------------------------

 

 

For so long as any Facility Mortgages encumber the Leased Property or any
portion thereof or interest therein, and notice thereof and a copy of the
foregoing representations, warranties and covenants has been delivered to
Tenant, Tenant covenants and agrees, at its sole cost and expense and for the
express benefit of Landlord, to operate the applicable Facility(ies) in strict
compliance with the terms and conditions of the Facility Mortgage Documents
(other than payment of any indebtedness evidenced or secured thereby or other
financial obligation related thereto, such as obligations with respect to the
maintenance of interest rate caps or hedging arrangements or the payment of the
lender’s cost and expenses) and to timely perform all of the obligations of
Landlord relating thereto (provided that in no event shall Tenant’s performance
not be considered timely if following written notice to Tenant of its default in
performance, Tenant performs such obligation within the applicable notice and
cure periods provided under this Master Lease), or to the extent that any of
such duties and obligations may not properly be performed by Tenant, Tenant
shall cooperate with and assist Landlord in the performance thereof (other than
payment of any indebtedness evidenced or secured thereby or other financial
obligation related thereto, such as obligations with respect to the maintenance
of interest rate caps or hedging arrangements or the payment of the lender’s
cost and expenses); provided, however, notwithstanding the foregoing, this
Section 31.3(a) shall not be deemed to, and shall not, impose on Tenant
obligations which (i) increase Tenant’s monetary obligations under this Master
Lease, (ii) adversely increase Tenant’s non-monetary obligations under this
Master Lease in any material respect, or (iii) diminish Tenant’s rights under
this Master Lease in any material respect. For purposes of the foregoing, any
proposed implementation of new financial covenants, cash management arrangements
or new financial reporting obligations shall be deemed to diminish Tenant’s
rights under this Master Lease in a material respect (it being understood that
Landlord may agree to such financial covenants, cash management arrangements or
financial reporting obligations in any Facility Mortgage Documents and such
financial covenants, cash management arrangements or financial reporting
obligations will not impose obligations on Tenant). If any new Facility Mortgage
Documents to be executed by Landlord or any Affiliate of Landlord would impose
on Tenant any obligations under this Section 31.3(a), Landlord shall provide
copies of the same to Tenant for informational purposes (but not for Tenant’s
approval) prior to the execution and delivery thereof by Landlord or any
Affiliate of Landlord; provided, however, that neither Landlord nor its
Affiliates shall enter into any new Facility Mortgage Documents imposing
obligations on Tenant with respect to impounds that are more restrictive than
obligations imposed on Tenant pursuant to this Master Lease.

 

Notwithstanding anything contained herein to the contrary, (i) Tenant hereby
acknowledges receipt of the Facility Mortgage Documents entered into by Landlord
and GLPI Facility Mortgagee of even date herewith, including, without
limitation, the Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by Landlord, as mortgagor,
in favor of GLPI Facility Mortgagee, as mortgagee); (ii) Tenant agrees to comply
with all of the following covenants of Landlord set forth in such Open-End
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
(subject in all cases to Section 12.18 thereof) in accordance with this Section
31.3(a): Sections 4.2, 4.3, 4.4, 4.6, 4.8, 5.1(ii), 5.2, 6.2, 7.1, 7.2, 7.3,
7.4, 7.5, 8.1, 8.2, 8.3, 12.21, and 12.22, inclusive; (iii) Tenant represents
and warrants that Landlord’s representations and warranties in Article III of
such Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing are true and correct; and (iv) Tenant represents and warrants
that Landlord’s representations and warranties in Sections 3.5, 3.6, 3.7 and 3.8
thereof are true and correct as to Tenant (as if all references therein to
“Mortgagor” or to the “Loan” or the “Loan Documents” were to mean and refer to
Tenant and this Master Lease, respectively).

 

87

--------------------------------------------------------------------------------

 

 

(b) Without limiting or expanding Tenant’s obligations pursuant to Section
31.3(a), during the Term of this Master Lease, Tenant acknowledges and agrees
that, except as expressly provided elsewhere in this Master Lease, it shall
undertake at its own cost and expense the performance of any and all repairs,
replacements, capital improvements, maintenance items and all other requirements
relating to the condition of a Facility that are required by any Facility
Mortgage Documents or by Facility Mortgagee, and Tenant shall be solely
responsible and hereby covenants to fund and maintain any and all impound,
escrow or other reserve or similar accounts required under any Facility Mortgage
Documents as security for or otherwise relating to any operating expenses of a
Facility, including any capital repair or replacement reserves and/or impounds
or escrow accounts for taxes or insurance premiums (each a “Facility Mortgage
Reserve Account”); provided, however, this Section 31.3(b) shall not
(i) increase Tenant’s monetary obligations under this Master Lease, (ii)
adversely increase Tenant’s non-monetary obligations under this Master Lease in
any material respect, (iii) diminish Tenant’s rights under this Master Lease in
any material respect, or (iv) impose obligations to fund such reserve or similar
accounts in excess of amounts required under this Master Lease in respect of
reserve or similar accounts under the circumstances required under this Master
Lease; and provided, further, that any amounts which Tenant is required to fund
into a Facility Mortgage Reserve Account with respect to satisfaction of any
repair or replacement reserve requirements imposed by a Facility Mortgagee or
Facility Mortgage Documents shall be credited on a dollar for dollar basis
against the mandatory expenditure obligations of Tenant for such applicable
Facility(ies) under Section 9.1(e). During the Term of this Master Lease and
provided that no Event of Default shall have occurred and be continuing
hereunder, Tenant shall, subject to the terms and conditions of such Facility
Mortgage Reserve Account and the requirements of the Facility Mortgagee(s)
thereunder (and the related Facility Mortgage Documents), have access to and the
right to apply or use (including for reimbursement) to the same extent as
Landlord all monies held in each such Facility Mortgage Reserve Account for the
purposes and subject to the limitations for which such Facility Mortgage Reserve
Account is maintained, and Landlord agrees to reasonably cooperate with Tenant
in connection therewith.

 

Landlord hereby acknowledges that funds deposited by Tenant in any Facility
Mortgage Reserve Account are the property of Tenant and Landlord is obligated to
return the portion of such funds not previously released to Tenant within
fifteen (15) days following the earlier of (x) the expiration or earlier
termination of this Master Lease with respect to such applicable Facility, (y)
the maturity or earlier prepayment of the applicable Facility Mortgage and
obligations secured thereby, or (z) an involuntary prepayment or deemed
prepayment arising out of the acceleration of the amounts due to a Facility
Mortgagee or secured under a Facility Mortgage as a result of the exercise of
remedies under the applicable Facility Mortgage or Facility Mortgage Documents;
provided, however, that the foregoing shall not be deemed or construed to limit
or prohibit Landlord’s right to bring any damage claim against Tenant for any
breach of its obligations under this Master Lease that may have resulted in the
loss of any impound funds held by a Facility Mortgagee.

 

88

--------------------------------------------------------------------------------

 

 

ARTICLE XXXII  

 

32.1 Hazardous Substances. Tenant shall not allow any Hazardous Substance to be
located in, on, under or about the Leased Property or incorporated in any
Facility; provided, however, that Hazardous Substances may be brought, kept,
used or disposed of in, on or about the Leased Property in quantities and for
purposes similar to those brought, kept, used or disposed of in, on or about
similar facilities used for purposes similar to the Primary Intended Use or in
connection with the construction of facilities similar to the applicable
Facility or to the extent in existence at any Facility and which are brought,
kept, used and disposed of in strict compliance with Legal Requirements. Tenant
shall not allow the Leased Property to be used as a waste disposal site or for
the manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance other than in the ordinary course of the business conducted at the
Leased Property and in compliance with applicable Legal Requirements.

 

32.2 Notices. Tenant shall provide to Landlord, within five (5) Business Days
after Tenant’s receipt thereof, a copy of any notice, or notification with
respect to, (i) any violation of a Legal Requirement relating to Hazardous
Substances located in, on, or under the Leased Property or any adjacent
property; (ii) any enforcement, cleanup, removal, or other governmental or
regulatory action instituted, completed or threatened with respect to the Leased
Property; (iii) any claim made or threatened by any Person against Tenant or the
Leased Property relating to damage, contribution, cost recovery, compensation,
loss, or injury resulting from or claimed to result from any Hazardous
Substance; and (iv) any reports made to any federal, state or local
environmental agency arising out of or in connection with any Hazardous
Substance in, on, under or removed from the Leased Property, including any
complaints, notices, warnings or assertions of violations in connection
therewith.

 

32.3 Remediation. If Tenant becomes aware of a violation of any Legal
Requirement relating to any Hazardous Substance in, on, under or about the
Leased Property or any adjacent property, or if Tenant, Landlord or the Leased
Property becomes subject to any order of any federal, state or local agency to
repair, close, detoxify, decontaminate or otherwise remediate the Leased
Property, Tenant shall immediately notify Landlord of such event and, at its
sole cost and expense, cure such violation or effect such repair, closure,
detoxification, decontamination or other remediation. If Tenant fails to
implement and diligently pursue any such cure, repair, closure, detoxification,
decontamination or other remediation, Landlord shall have the right, but not the
obligation, to carry out such action and to recover from Tenant all of
Landlord’s costs and expenses incurred in connection therewith.

 

32.4 Indemnity. Tenant shall indemnify, defend, protect, save, hold harmless,
and reimburse Landlord for, from and against any and all costs, losses
(including, losses of use or economic benefit or diminution in value),
liabilities, damages, assessments, lawsuits, deficiencies, demands, claims and
expenses (collectively, “Environmental Costs”) (whether or not arising out of
third-party claims and regardless of whether liability without fault is imposed,
or sought to be imposed, on Landlord) incurred in connection with, arising out
of, resulting from or incident to, directly or indirectly, before (except to the
extent first discovered after the end of the Term) or during (but not after) the
Term or such portion thereof during which the Leased Property is leased to
Tenant (i) the production, use, generation, storage, treatment, transporting,
disposal, discharge, release or other handling or disposition of any Hazardous
Substances from, in, on or about the Leased Property (collectively, “Handling”),
including the effects of such Handling of any Hazardous Substances on any Person
or property within or outside the boundaries of the Leased Property, (ii) the
presence of any Hazardous Substances in, on, under or about the Leased Property
and (iii) the violation of any Environmental Law. “Environmental Costs” include
interest, costs of response, removal, remedial action, containment, cleanup,
investigation, design, engineering and construction, damages (including actual
and consequential damages) for personal injuries and for injury to, destruction
of or loss of property or natural resources, relocation or replacement costs,
penalties, fines, charges or expenses, attorney’s fees, expert fees,
consultation fees, and court costs, and all amounts paid in investigating,
defending or settling any of the foregoing.

 

Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under this
Section 32.4 that is not cured within any applicable cure period, Tenant shall
reimburse Landlord for any and all reasonable costs and expenses incurred by
Landlord in connection with, arising out of, resulting from or incident to,
directly or indirectly, before (with respect to any period of time in which
Tenant or its Affiliate was in possession and control of the applicable Leased
Property) or during (but not after) the Term or such portion thereof during
which the Leased Property is leased to Tenant of the following:

 

89

--------------------------------------------------------------------------------

 

 

(a) in investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from, under or about the Leased Property;

 

(b) in bringing the Leased Property into compliance with all Legal Requirements;
and

 

(c) in removing, treating, storing, transporting, cleaning-up and/or disposing
of any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property or off-site other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements.

 

If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty (60)
calendar day period shall bear interest at the Overdue Rate from the date due to
the date paid in full.

 

32.5 Environmental Inspections. In the event Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under this Article XXXII,
Landlord shall have the right, from time to time, during normal business hours
and upon not less than five (5) days written notice to Tenant, except in the
case of an emergency in which event no notice shall be required, to conduct an
inspection of the Leased Property to determine the existence or presence of
Hazardous Substances on or about the Leased Property. Landlord shall have the
right to enter and inspect the Leased Property, conduct any testing, sampling
and analyses it deems necessary and shall have the right to inspect materials
brought into the Leased Property. Landlord may, in its discretion, retain such
experts to conduct the inspection, perform the tests referred to herein, and to
prepare a written report in connection therewith. All reasonable costs and
expenses incurred by Landlord under this Section 32.5 shall be paid on demand as
Additional Charges by Tenant to Landlord. Failure to conduct an environmental
inspection or to detect unfavorable conditions if such inspection is conducted
shall in no fashion be intended as a release of any liability for environmental
conditions subsequently determined to be associated with or to have occurred
during Tenant’s tenancy. Tenant shall remain liable for any environmental
condition related to or having occurred during its tenancy regardless of when
such conditions are discovered and regardless of whether or not Landlord
conducts an environmental inspection at the termination of this Master Lease.
The obligations set forth in this Article XXXII shall survive the expiration or
earlier termination of this Master Lease.

 

 

 

90

--------------------------------------------------------------------------------

 

 

ARTICLE XXXIII  

 

33.1 Memorandum of Lease. Landlord and Tenant shall enter into one or more short
form memoranda of this Master Lease, in form suitable for recording in each
county or other applicable location in which the Leased Property is located.
Tenant shall pay all costs and expenses of recording any such memorandum and
shall fully cooperate with Landlord in removing from record any such memorandum
upon the expiration or earlier termination of the Term with respect to the
applicable Facility.

 

33.2 Tenant Financing. If, in connection with granting any Permitted Leasehold
Mortgage or entering into a Debt Agreement, Tenant shall reasonably request
(A) reasonable cooperation from Landlord, Landlord shall provide the same at no
cost or expense to Landlord, it being understood and agreed that Tenant shall be
required to reimburse Landlord for all such costs and expenses so incurred by
Landlord, including, but not limited to, its reasonable attorneys’ fees, or (B)
reasonable amendments or modifications to this Master Lease as a condition
thereto, Landlord hereby agrees to execute and deliver the same so long as any
such amendments or modifications do not (i) increase Landlord’s monetary
obligations under this Master Lease, (ii) adversely increase Landlord’s
non-monetary obligations under this Master Lease in any material respect, (iii)
diminish Landlord’s rights under this Master Lease in any material respect, (iv)
adversely impact the value of the Leased Property or (v) adversely impact
Landlord’s (or any Affiliate of Landlord’s) tax treatment or position.

 

ARTICLE XXXIV  

 

34.1 Expert Valuation Process.

 

(a) In the event that the opinion of an “Expert” is required under this Master
Lease and Landlord and Tenant have not been able to reach agreement on such
Person after at least ten (10) days of good faith negotiations, then either
party shall each have the right to seek appointment of the Expert by the
“Appointing Authority,” as defined below, by writing to the Appointing Authority
and asking it to serve as the Appointing Authority and appoint the Expert. The
Appointing Authority shall appoint an Expert who is independent of the parties
and has at least ten (10) years of experience valuing commercial real estate
and/or in leasing or other matters, as applicable with respect to any of the
matters to be determined by the Expert.

 

(b) The “Appointing Authority” shall be (i) the Institute for Conflict
Prevention and Resolution (also known as, and shall be defined herein as, the
“CPR Institute”), unless it is unable to serve, in which case the Appointing
Authority shall be (ii) the American Arbitration Association (“AAA”) under its
Arbitrator Select Program for non-administered arbitrations or whatever AAA
process is in effect at the time for the appointment of arbitrators in cases not
administered by the AAA, unless it is unable to serve, in which case (iii) the
parties shall have the right to apply to any court of competent jurisdiction to
appoint an Appointing Authority or an Expert in accordance with the court’s
power to appoint arbitrators. The CPR Institute and the AAA shall each be
considered unable to serve if it no longer exists, or if it no longer provides
neutral appointment services, or if it does not confirm (in form or substance)
that it will serve as the Appointing Authority within thirty (30) days after
receiving a written request from either Landlord or Tenant to serve as the
Appointing Authority, or if, despite agreeing to serve as the Appointing
Authority, it does not confirm its Expert appointment within sixty (60) after
receiving such written request. The Appointing Authority’s appointment of the
Expert shall be final and binding upon the parties. The Appointing Authority
shall have no power or authority except to appoint the Expert, and no rules of
the Appointing Authority shall be applied to the valuation or other
determination of the Expert other than the rules necessary for the appointment
of the Expert.

 

91

--------------------------------------------------------------------------------

 

 

(c) Once the Expert is finally selected, either by agreement of the parties or
by confirmation to the parties from the Appointing Authority, the Expert will
determine the matter in question, by proceeding as follows:

 

In the case of an Expert required for any other purpose, including without
limitation under Section 13.2 and Section 36.2(a) hereof, each of Landlord and
Tenant shall have a period of ten (10) days to submit to the Expert its position
as to the Maximum Foreseeable Loss, as to the replacement cost of the Facilities
as of the date of the expiration of this Master Lease and as to the appropriate
per annum yield for leases between owners and operators of Gaming Facilities at
the time in question (or as to any other matter to be resolved by an Expert
hereunder), as the case may be, and any materials each of Landlord and Tenant
wishes the Expert to consider when determining such Maximum Foreseeable Loss,
replacement cost of the Facilities and the appropriate per annum yield for
leases between owners and operators of Gaming Facilities (or as to any other
matter to be resolved by an Expert hereunder), and the Expert will then make the
relevant determination, by a “baseball arbitration” proceeding with the Expert
limited to awarding only one or the other of the two positions submitted (and
not any position in between or other compromise or ruling not consistent with
one of the two positions submitted, except that in the case of a determination
in respect of a dispute under Section 36.2(a), the Expert in its discretion may
choose the position of one party with respect to the replacement cost of the
Facilities as of the date of the expiration of this Master Lease and the
position of the other party with respect to the appropriate per annum yield for
leases between owners and operators of Gaming Facilities at the time in
question), which shall then be binding on the parties hereto.

 

The Expert, in his or her sole discretion, shall consider any and all materials
that he or she deems relevant, except that there shall be no live hearings and
the parties shall not be permitted to take discovery. The Expert may submit
written questions or information requests to the parties, and the parties may
respond with written materials within a time frame agreed by the parties or,
absent agreement by the parties, set by the Expert.

 

(d) All communications between a party and either the Appointing Authority or
the Expert shall also be copied to the other party. The parties shall cooperate
in good faith to facilitate the valuation or other determination by the Expert.

 

(e) The costs of any Appointing Authority or Expert engaged with respect to any
issue under Section 34.1(c) of this Master Lease shall be borne by the party
against whom the Expert rules on such issue. If Landlord pays such Expert or
Appointing Authority and is the prevailing party, such costs shall be Additional
Charges hereunder and if Tenant pays such Expert or Appointing Authority and is
the prevailing party, such costs shall be a credit against the next Rent payment
hereunder.

 

92

--------------------------------------------------------------------------------

 

 

ARTICLE XXXV  

 

35.1 Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address:

 

To Tenant:

PNK (Ohio), LLC

c/o Boyd Gaming Corporation

3883 Howard Hughes Parkway

Ninth Floor

Las Vegas, NV 89169

Attention: General Counsel

Facsimile: (702) 792-7335

   

With a copy to:
(that shall not
constitute notice)

Morrison & Foerster LLP

707 Wilshire Boulevard

Los Angeles, California 90017
Attention: Thomas R. Fileti, Esq.
Facsimile: (213) 892-5454

   

To Landlord:

Boyd (Ohio) PropCo, LLC

c/o Boyd Gaming Corporation

3883 Howard Hughes Parkway

Ninth Floor

Las Vegas, NV 89169

Attention: General Counsel

Facsimile: (702) 792-7335

   

And with copy to
(which shall not
constitute notice):

Morrison & Foerster LLP

707 Wilshire Boulevard

Los Angeles, California 90017
Attention: Thomas R. Fileti, Esq.
Facsimile: (213) 892-5454

 

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.

 

93

--------------------------------------------------------------------------------

 

 

35.2 Deemed Approval Period with respect to certain Items Requiring Consent. Any
request for consent to or approval of any plan, document, transaction, action,
election, notification or similar matter (each, an “Item Requiring Consent”) set
forth in this Master Lease that requires the consent or approval of Landlord or
Tenant, as applicable, and expressly provides the non-consenting or approving
party with a deemed approval right under this Section 35.2 shall be subject to
the terms set forth in this Section 35.2. Tenant or Landlord, as the case may be
(the “Requesting Party”) shall submit its request for such approval through a
written notice in accordance with this Agreement and shall deliver a copy
thereof, together with a request for consent to the GLPI Facility Mortgagee,
concurrently therewith to the GLPI Facility Mortgagee in accordance with Section
5.4 of the GLPI Facility Mortgage. Landlord and Tenant hereby acknowledge and
agree that any request for consent (or any subsequent request required
hereunder) shall not be effective for purposes of this Section 35.2 unless and
until a copy of such request (or any subsequent request) has been sent to the
GLPI Facility Mortgage. That notice shall include a reasonably detailed
description of the applicable Item Requiring Consent, a copy of all material
documents reflecting the terms and conditions of the applicable Item Requiring
Consent, including all documentation required to be delivered under this Master
Lease in connection with such request, and any additional information or
documentation relating to the Item Requiring Consent as may be reasonably
available to the Requesting Party and that is reasonably necessary to evaluation
of the applicable Item Requiring Consent.

 

In the case of the Requesting Party’s request to Landlord or Tenant, such
request shall include in bold lettering the following statement:
“[LANDLORD’S/TENANT’S] RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THE MASTER LEASE BETWEEN THE
UNDERSIGNED TENANT AND LANDLORD.” If Landlord or Tenant, as the case may be (the
“Responding Party”), does not respond to that request within ten (10) Business
Days following its receipt thereof (which response may consist of, among other
things, a request for additional information reasonably available to the
Requesting Party or a qualified approval of the Item Requiring Consent subject
to the satisfaction of specified reasonable conditions), the Requesting Party
may send an additional written request to the Responding Party with respect to
the Item Requiring Consent which shall include in bold lettering the following
statement: “[LANDLORD’S/TENANT’S] RESPONSE IS REQUESTED WITHIN FIVE (5) BUSINESS
DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THE MASTER LEASE BETWEEN
THE UNDERSIGNED TENANT AND LANDLORD. FAILURE TO RESPOND TO THIS REQUEST WITHIN
FIVE (5) BUSINESS DAYS WILL RESULT IN THE DEEMED APPROVAL OF THE REQUEST.” If
the Responding Party does not respond to that second request within five (5)
Business Days following its receipt thereof, then the Responding Party shall be
deemed to have approved the applicable Item Requiring Consent as of the end of
such five (5) Business Day Period. Such period, with respect to the applicable
Item Requiring Consent, is sometimes referred to herein as the “Deemed Approval
Period.” The request for consent given hereunder to the GLPI Facility Mortgagee
shall comply with the requirements set forth in Section 5.4 of the GLPI Facility
Mortgage in order for such request to be deemed effective.

 

94

--------------------------------------------------------------------------------

 

 

ARTICLE XXXVI  

 

36.1 Transfer of Tenant’s Property and Operational Control of the Facilities.
Upon the written request (an “End of Term Gaming Asset Transfer Notice”) of
Landlord either immediately prior to or in connection with the expiration or
earlier termination of the Term, or of Tenant in connection with a termination
of this Master Lease that occurs (i) either on the last date of the Initial Term
or the last date of any Renewal Term, or (ii) in the event Landlord exercises
its right to terminate this Master Lease or repossess the Leased Property in
accordance with the terms of this Master Lease and, provided that, in each of
the foregoing clauses (i) or (ii), Tenant complies with the provisions of
Section 36.3, Tenant shall transfer (or cause to be transferred) upon the
expiration of the Term, or as soon thereafter as Landlord shall request, the
business operations conducted by Tenant and its Subsidiaries at the Facilities
(including, for the avoidance of doubt, all Tenant’s Property relating to each
of the Facilities other than tradenames and trademarks, but including all
customer lists and all other Facility specific information and assets) to a
successor lessee or operator (or lessees or operators) of the Facilities
(collectively, the “Successor Tenant”) designated pursuant to Section 36.2 for
consideration to be received by Tenant (or its Subsidiaries) from the Successor
Tenant in an amount equal to the fair market value of such business operations
conducted at the Facilities and Tenant’s Property (including any Tenant Capital
Improvements not funded by Landlord in accordance with Section 10.3) (the
“Gaming Assets FMV”) as negotiated and agreed by Tenant and the Successor
Tenant; provided, however, that in the event an End of Term Gaming Asset
Transfer Notice is delivered hereunder, then notwithstanding the expiration or
earlier termination of the Term, until such time that Tenant transfers the
business operations conducted at the Facilities and Tenant’s Property to a
Successor Tenant, Tenant shall (or shall cause its Subsidiaries to) continue to
(and Landlord shall permit Tenant to maintain possession of the Leased Property
to the extent necessary to) operate the Facilities in accordance with the
applicable terms of this Master Lease and the course and manner in which Tenant
(or its Subsidiaries) has operated the Facilities prior to the end of the Term
(including, but not limited to, the payment of Rent hereunder).

 

If Tenant and a potential Successor Tenant designated by Landlord cannot agree
on the Gaming Assets FMV within a reasonable time not to exceed thirty (30) days
after receipt of an End of Term Gaming Asset Transfer Notice hereunder, then
such Gaming Assets FMV shall be determined, and Tenant’s transfer of Tenant’s
Property to a Successor Tenant in consideration for a payment in such amount
shall be determined and transferred, in accordance with the provisions of
Section 36.2.

 

36.2 Determination of Successor Lessee and Gaming Assets FMV.

 

If not effected pursuant to Section 36.1, then the determination of the Gaming
Assets FMV and the transfer of Tenant’s Property to a Successor Tenant in
consideration for the Gaming Assets FMV shall be effected by (i) first,
determining in accordance with Section 36.2(a) the rent that Landlord would be
entitled to receive from Successor Tenant assuming a lease term of ten (10)
years (the “Successor Tenant Rent”) pursuant to a lease agreement containing
substantially the same terms and conditions of this Master Lease (other than, in
the case of a new lease at the end of the final Renewal Term, the terms of this
Article XXXVI, which will not be included in such new lease), (ii) second,
identifying and designating in accordance with the terms of Section 36.2(b), a
pool of qualified potential Successor Tenants (each, a “Qualified Successor
Tenant”) prepared to lease the Facilities at the Successor Tenant Rent and to
bid for the business operations (which will include a two (2) year transition
license for tradenames and trademarks used at the Facilities) conducted at the
Facilities and Tenant’s Property, and (iii) third, in accordance with the terms
of Section 36.2(c), determining the highest price a Qualified Successor Tenant
would agree to pay for Tenant’s Property and setting such highest price as the
Gaming Assets FMV in exchange for which Tenant shall be required to transfer
Tenant’s Property and Landlord will enter into a lease with such Qualified
Successor Tenant on substantially the same terms and conditions of this Master
Lease (other than, in the case of a new lease at the end of the final Renewal
Term, the terms of this Article XXXVI, which will not be included in such new
lease) through the remaining term of this Master Lease (assuming that this
Master Lease will not have terminated prior to its natural expiration at the end
of the final Renewal Term) or ten (10) years, whichever is greater for a rent
calculated pursuant to Section 36.2(a) hereof. Notwithstanding anything in the
contrary in this Article XXXVI, the transfer of Tenant’s Property will be
conditioned upon the Successor Tenant obtaining the Gaming Licenses or the
approval of the applicable regulatory agencies of the transfer of the Gaming
Licenses and any other gaming assets to the Successor Tenant and/or the issuance
of new gaming licenses as required by applicable Gaming Regulations and the
relevant regulatory agencies both with respect to operating and suitability
criteria, as the case may be.

 

95

--------------------------------------------------------------------------------

 

 

(a) Determining Successor Tenant Rent. Landlord and Tenant shall first attempt
to agree on the amount of Successor Tenant Rent that it will be assumed Landlord
will be entitled to receive for a term of ten (10) years and pursuant to a lease
containing substantially the same terms and conditions of this Master Lease
(other than, in the case of a new lease at the end of the final Renewal Term,
the terms of this Article XXXVI, which will not be included in such new lease).
If Landlord and Tenant cannot agree on the Successor Tenant Rent amount within a
reasonable time not to exceed sixty (60) days after receipt of an End of Term
Gaming Asset Transfer Notice hereunder, then the Successor Tenant Rent shall be
set as follows:

 

(i) for the period preceding the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the annual
Successor Tenant Rent shall be an amount equal to the annual Rent that would
have accrued under the terms of this Master Lease for such period (assuming this
Master Lease will have not been terminated prior to its natural expiration); and

 

(ii) for the period following the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the
Successor Tenant Rent shall be calculated in the same manner as Rent is
calculated under this Master Lease.

 

(b) Designating Potential Successor Tenants. Landlord will select one and Tenant
will select three additional (for a total of up to four) potential Qualified
Successor Tenants prepared to lease the Facilities for the Successor Tenant
Rent, each of whom must meet the criteria established for a Discretionary
Transferee (and none of whom may be Tenant or an Affiliate of Tenant (it being
understood and agreed that there shall be no restriction on Landlord or any
Affiliate of Landlord from being a potential Qualified Successor Tenant), except
in the case of termination of this Master Lease on the last day of the calendar
month in which the thirty fifth (35th) anniversary of the Commencement Date
occurs). Landlord and Tenant must designate their proposed Qualified Successor
Tenants within ninety (90) days after receipt of an End of Term Gaming Asset
Transfer Notice hereunder. In the event that Landlord or Tenant fails to
designate such party’s allotted number of potential Qualified Successor Tenants,
the other party may designate additional potential Qualified Successor Tenants
such that the total number of potential Qualified Successor Tenants does not
exceed four; provided that, in the event the total number of potential Qualified
Successor Tenants is less than four, the transfer process will still proceed as
set forth in Section 36.2(c) below.

 

(c) Determining Gaming Assets FMV. Tenant will have a three (3) month period to
negotiate an acceptable sales price for Tenant’s Property with one of the
Qualified Successor Tenants, which three (3) month period will commence
immediately upon the conclusion of the steps set forth above in Section 36.2(b).
If Tenant does not reach an agreement prior to the end of such three (3) month
period, Landlord shall conduct an auction for Tenant’s Property among the four
potential successor lessees, and Tenant will be required to transfer Tenant’s
Property to the highest bidder.

 

96

--------------------------------------------------------------------------------

 

 

36.3 Operation Transfer. Upon designation of a Successor Tenant (pursuant to
either Section 36.1 or 36.2, as the case may be), Tenant shall reasonably
cooperate and take all actions reasonably necessary (including providing all
reasonable assistance to Successor Tenant) to effectuate the transfer of
operational control of the Facilities to Successor Tenant in an orderly manner
so as to minimize to the maximum extent possible any disruption to the continued
orderly operation of the Facilities for its Primary Intended Use.
Notwithstanding the expiration or earlier termination of the Term and anything
to the contrary herein, unless Landlord consents to the contrary, until such
time that Tenant transfers Tenant’s Property and operational control of the
Facilities to a Successor Tenant in accordance with the provisions of this
Article XXXVI, Tenant shall (or shall cause its Subsidiaries to) continue to
(and Landlord shall permit Tenant to maintain possession of the Leased Property
to the extent necessary to) operate the Facilities in accordance with the
applicable terms of this Master Lease and the course and manner in which Tenant
(or its Subsidiaries) has operated the Facilities prior to the end of the Term
(including, but not limited to, the payment of Rent hereunder). Concurrently
with the transfer of Tenant’s Property to Successor Tenant, Landlord and
Successor Tenant shall execute a new master lease in accordance with the terms
as set forth in the final clause of the first sentence of Section 36.2 hereof.

 

ARTICLE XXXVII  

 

37.1 Attorneys’ Fees. If Landlord or Tenant brings an action or other proceeding
against the other to enforce or interpret any of the terms, covenants or
conditions hereof or any instrument executed pursuant to this Master Lease, or
by reason of any breach or default hereunder or thereunder, the party prevailing
in any such action or proceeding and any appeal thereupon shall be paid all of
its costs and reasonable outside attorneys’ fees incurred therein. In addition
to the foregoing and other provisions of this Master Lease that specifically
require Tenant to reimburse, pay or indemnify against Landlord’s attorneys’
fees, Tenant shall pay, as Additional Charges, all of Landlord’s reasonable
outside attorneys’ fees incurred in connection with the enforcement of this
Master Lease (except to the extent provided above), including reasonable
attorneys’ fees incurred in connection with the review, negotiation or
documentation of any subletting, assignment, or management arrangement or any
consent requested in connection therewith, and the collection of past due Rent.

 

97

--------------------------------------------------------------------------------

 

 

ARTICLE XXXVIII  

 

38.1 Brokers. Tenant warrants that it has not had any contact or dealings with
any Person or real estate broker which would give rise to the payment of any fee
or brokerage commission in connection with this Master Lease, and Tenant shall
indemnify, protect, hold harmless and defend Landlord from and against any
liability with respect to any fee or brokerage commission arising out of any act
or omission of Tenant. Landlord warrants that it has not had any contact or
dealings with any Person or real estate broker which would give rise to the
payment of any fee or brokerage commission in connection with this Master Lease,
and Landlord shall indemnify, protect, hold harmless and defend Tenant from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Landlord.

 

ARTICLE XXXIX  

 

39.1 Anti-Terrorism Representations. Tenant hereby represents and warrants that
neither Tenant, nor, to the knowledge of Tenant, any persons or entities holding
any legal or beneficial interest whatsoever in Tenant, are (i) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Tenant hereby represents and
warrants to Landlord that no funds tendered to Landlord by Tenant under the
terms of this Master Lease are or will be directly or indirectly derived from
activities that may contravene U.S. federal, state or international laws and
regulations, including anti-money laundering laws. If the foregoing
representations are untrue at any time during the Term and Landlord suffers
actual damages as a result thereof, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.

 

Tenant will not during the Term of this Master Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the use or occupancy of the Leased
Property. A breach of the representations contained in this Section 39.1 by
Tenant as a result of which Landlord suffers actual damages shall constitute a
material breach of this Master Lease and shall entitle Landlord to any and all
remedies available hereunder, or at law or in equity.

 

ARTICLE XL  

 

40.1 [Intentionally Omitted]

 

98

--------------------------------------------------------------------------------

 

 

ARTICLE XLI  

 

41.1 Survival. Anything contained in this Master Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of Tenant
or Landlord arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination.

 

41.2 Severability. If any term or provision of this Master Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Master Lease and any other application of such term or provision shall not
be affected thereby.

 

41.3 Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Master Lease shall be had against any other
assets of Landlord whatsoever). It is specifically agreed that no constituent
partner in Landlord or officer or employee of Landlord shall ever be personally
liable for any such judgment or for the payment of any monetary obligation to
Tenant. The provisions contained in the foregoing sentences are not intended to,
and shall not, limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord, or any action not involving the personal
liability of Landlord. Furthermore, except as otherwise expressly provided
herein, in no event shall Landlord ever be liable to Tenant for any indirect or
consequential damages suffered by Tenant from whatever cause.

 

41.4 Successors and Assigns. This Master Lease shall be binding upon Landlord
and its successors and assigns and, subject to the provisions of Article XXII,
upon Tenant and its successors and assigns.

 

41.5 Governing Law. THIS MASTER LEASE WAS NEGOTIATED IN THE STATE OF OHIO, WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS MASTER
LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF OHIO (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
OF ANY FACILITY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER
SIMILAR ACTION) SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY,
THE LAWS OF THE STATE IN WHICH THE LEASED PROPERTY IS LOCATED.

 

41.6 Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT IT
HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL
BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATE. EACH OF
LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS MASTER LEASE (OR
ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LANDLORD AND TENANT
WITH RESPECT TO THIS MASTER LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT
TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH
ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER
OF ITS RIGHT TO TRIAL BY JURY.

 

99

--------------------------------------------------------------------------------

 

 

41.7 Entire Agreement. This Master Lease and the Exhibits and Schedules hereto
constitute the entire and final agreement of the parties with respect to the
subject matter hereof, and may not be changed or modified except by an agreement
in writing signed by the parties and, with respect to the provisions set forth
in Section 40.1, no such change or modification shall be effective without the
explicit reference to such section by number and paragraph. Landlord and Tenant
hereby agree that all prior or contemporaneous oral understandings, agreements
or negotiations relative to the leasing of the Leased Property are merged into
and revoked by this Master Lease. Notwithstanding anything contained in this
Master Lease to the contrary, Landlord and Tenant hereby acknowledge and agree
that for so long as any of the Secured Obligations remain outstanding under the
GLPI Facility Mortgage, any and all amendments, modifications or other changes
to this Master Lease shall require the prior written consent of the GLPI
Facility Mortgagee, which may be withheld in the GLPI Facility Mortgagee’s sole
discretion.

 

41.8 Headings. All titles and headings to sections, subsections, paragraphs or
other divisions of this Master Lease are only for the convenience of the parties
and shall not be construed to have any effect or meaning with respect to the
other contents of such sections, subsections, paragraphs or other divisions,
such other content being controlling as to the agreement among the parties
hereto.

 

41.9 Counterparts. This Master Lease may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.

 

41.10 Interpretation. Both Landlord and Tenant have been represented by counsel
and this Master Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Master Lease shall be
interpreted according to their fair meaning and shall not be strictly construed
against any party.

 

41.11 Time of Essence. TIME IS OF THE ESSENCE OF THIS MASTER LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

 

100

--------------------------------------------------------------------------------

 

 

41.12 Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Master Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable gaming authorities in connection with the
administration of their regulatory jurisdiction over Tenant’s Parent, Tenant and
its Subsidiaries, including the provision of such documents and other
information as may be requested by such gaming authorities relating to Tenant or
any of its Subsidiaries or to this Master Lease and which are within Landlord’s
reasonable control to obtain and provide.

 

41.13 Gaming Regulations.  Notwithstanding anything to the contrary in this
Master Lease, this Master Lease and any agreement formed pursuant to the terms
hereof are subject to: (i) the Gaming Regulations; and (ii) the laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant, Landlord, and each of
Tenant’s or Landlord’s successors and assigns acknowledges that (i) it is
subject to being called forward by (a) the gaming authority or (b) any
governmental authority enforcing the Liquor Laws (the “Liquor Authority”), in
each of their discretion, for licensing or a finding of suitability or to file
or provide other information, and (ii) all rights, remedies and powers under
this Master Lease and any agreement formed pursuant to the terms hereof,
including with respect to the entry into and ownership and operation of the
Gaming Facilities, and the possession or control of gaming equipment, alcoholic
beverages or a gaming or liquor license, may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of the
Gaming Regulations and Liquor Laws and only to the extent that required
approvals (including prior approvals) are obtained from the requisite
governmental authorities.

(b) Notwithstanding anything to the contrary in this Master Lease or any
agreement formed pursuant to the terms hereof, each of Tenant, Landlord, and
each of Tenant’s or Landlord’s successors and assigns agrees to cooperate with
each gaming authority and each Liquor Authority in connection with the
administration of their regulatory jurisdiction over the parties hereto,
including, without limitation, the provision of such documents or other
information as may be requested by any such gaming authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Master Lease or any agreement formed pursuant to the terms
hereof.

 

 

101

--------------------------------------------------------------------------------

 

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

102

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Master Lease has been executed by Landlord and Tenant
as of the date first written above.

 

LANDLORD:

 

BOYD (OHIO) PROPCO, LLC

a Delaware limited liability company

 

By Boyd TCIV, LLC,

a Nevada limited liability company,

its Managing Member

 

By Boyd Gaming Corporation,

a Nevada corporation,

its Managing Member

 

By:_/s/ Brian A. Larson______________________

Name: Brian A. Larson

Its: Executive Vice President, Secretary and General Counsel

 

 

 

S-1

--------------------------------------------------------------------------------

 

 

TENANT:

 

PNK (OHIO), LLC,

an Ohio limited liability company

 

By Boyd TCIV, LLC,

a Nevada limited liability company,

its Managing Member

 

By Boyd Gaming Corporation,

a Nevada corporation,

its Managing Member

 

By:_/s/ Brian A. Larson______________________

Name: Brian A. Larson

Its: Executive Vice President, Secretary and General Counsel

 

S-2
 